








PLAN OF MERGER


BY AND AMONG


A4S SECURITY, INC., A COLORADO CORPORATION,


VIZER MERGER SUB, INC., A COLORADO CORPORATION,


VIZER GROUP, INC., A COLORADO CORPORATION,


AVURT INTERNATIONAL, INC., A COLORADO CORPORATION,


SANDY SUTTON,


SCOTT G. SUTTON


AND


MICHAEL COX


DATED AS OF SEPTEMBER 3, 2006








--------------------------------------------------------------------------------






                

Exhibit A
Exhibit B-1
Exhibit B-2
Exhibit B-3
Exhibit C
Exhibit D

                

Schedule 4.1
Schedule 4.3
Schedule 4.4
Schedule 4.5
Schedule 4.7
Schedule 4.8
Schedule 4.9
Schedule 4.10
Schedule 4.11
Schedule 4.12
Schedule 4.13
Schedule 4.14
Schedule 4.16(c)
Schedule 4.16(d)
Schedule 4.16(e)
Schedule 4.16(l)
Schedule 4.17
Schedule 4.18
Schedule 4.20
Schedule 4.21
Schedule 5.2
Schedule 5.3
Schedule 5.4
Schedule 5.7
Schedule 5.10
Schedule 5.11                           EXHIBITS

Pro Rata Ownership of the Shareholders
Form of Employment Agreement of Scott G. Sutton
Form of Employment Agreement of Michael Cox
Form of Employment Agreement of Thomas Muenzberg
Working Capital
Form of Release of Guaranty and Termination of Pledge

                          SCHEDULES

Capitalization of the Targets
Violations
Historical Financials
Interim Changes
Real Property
The Assets
Contracts
Environmental and Safety Matters
Litigation
Employees
Labor Relations
Insurance
Target Registered Intellectual Property and Required Actions
Target Products
Licenses
Open Source Materials
Motor Vehicles
Employee Benefit Plans
Targets' Taxes
Affiliate Interests
Violations
Capitalization of A4S
Litigation
A4S Taxes
Financial Statements
Interim Changes   

 
 
 
 
 
 



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




PLAN OF MERGER

        PLAN OF MERGER (“Agreement”) dated as of September 3, 2006, by and among
A4S Security, Inc., a Colorado corporation (“A4S”), Vizer Merger Sub, Inc., a
Colorado corporation (the “Merger Sub”), Vizer Group, Inc., a Colorado
corporation (“Vizer”), Avurt International, Inc., a Colorado corporation
(“Avurt”, and together with Vizer, the “Targets” and each, a “Target”), and
Sandy Sutton, Scott G. Sutton (the “Suttons”) and Michael Cox (together with the
Suttons, the “Shareholders”).


R E C I T A L S:

        WHEREAS, Vizer is engaged in the business of system integration,
providing security solutions, video surveillance, access control and intrusion
detection to various types of businesses and organizations, and Avurt is engaged
in the business of developing and marketing projectile non-lethal deterrents,
including, but not limited to, the development and marketing of PepperBall
products (collectively, the “Business”);

        WHEREAS, Sandy Sutton, Scott G. Sutton and Michael Cox are the only
shareholders of Vizer and Avurt;

        WHEREAS, prior to the Effective Time (as defined below), the
shareholders of Avurt will contribute all of their Avurt Common Stock (as
defined below) to Vizer so that Avurt will be a wholly-owned subsidiary of Vizer
at the Effective Time;

        WHEREAS, prior to the Effective Time, A4S will cause to be formed the
Merger Sub for the purpose of effecting a reverse triangular merger with Vizer
as contemplated by this Agreement;

        WHEREAS, at the Effective Time, A4S desires to acquire, for the Merger
Consideration (as defined below) and on the terms and subject to the conditions
set forth in this Agreement, all of the issued and outstanding capital stock of
Vizer by means of the Merger (as defined below);

        WHEREAS, the Board of Directors of A4S, and the respective Boards of
Directors and shareholders of Vizer and the Merger Sub have approved and adopted
the merger of the Merger Sub with and into Vizer as set forth below (the
“Merger”) upon the terms and subject to the conditions provided for in this
Agreement; and

        WHEREAS, the parties desire to structure the transaction in a manner
that will qualify as a tax-free reorganization under Section 368(a)(1)(B) of the
Code.

        NOW, THEREFORE, in consideration of the premises and mutual covenants
contained in this Agreement and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound hereby, agree as follows:

--------------------------------------------------------------------------------



Article I Definitions

        1.1 Definitions. For purposes of this Agreement, the following terms
shall have the respective meanings set forth below:

        “Accountants” has the meaning set forth in Section 3.5(f).

        “Affiliate” of any specified Person means (i) any other Person directly
or indirectly controlling or controlled by or under direct or indirect common
control with such specified Person and (ii) any 5% shareholder or member of such
Person. For purposes of this definition, “control” when used with respect to any
specified Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

        “Agreement” means this Agreement and includes all of the schedules and
exhibits annexed hereto.

        “Articles of Merger” has the meaning set forth in Section 2.3.

        “Assets” means all of the assets owned by Vizer and Avurt, including,
but not limited to the Intellectual Property.

        “A4S” has the meaning set forth in the introduction to this Agreement.

        “A4S Common Stock” has the meaning set forth in Section 3.3(a).

        “A4S Financial Statements” has the meaning set forth in Section 6.12.

        “A4S SEC Reports” has the meaning set forth in Section 5.6.

        “Avurt” has the meaning set forth in the introduction to this Agreement.

        “Avurt Common Stock” means the common stock of Avurt.

        “Basket” has the meaning set forth in Section 8.2.

        “Business” has the meaning set forth in the recitals to this Agreement,
and shall also mean the Surviving Corporation’s (or its successors) conduct and
operation of the Business after the Closing.

        “Cap” has the meaning set forth in Section 8.2.

        “Closing” means the closing of the Merger contemplated by this
Agreement.

        “Closing Date” means the earlier of (i) the date on which all of the
conditions to closing set forth in Article VII are satisfied or waived, or (ii)
such other date as is mutually acceptable to A4S and Targets following the
satisfaction or waiver of the conditions contained in Article VII.

2

--------------------------------------------------------------------------------



        “Code” means the Internal Revenue Code of 1986, as amended.

        “Competing Transaction” means any business combination or
recapitalization involving either of the Targets or any acquisition or purchase
of all or a significant portion of the Assets, or any material equity interest
in either of the Targets, or any other similar transaction with respect to the
Targets involving any Person or entity other than A4S or its Affiliates.

        “Confidential Information” has the meaning set forth in Section 4.16(k).

        “Constituent Corporations” has the meaning set forth in Section 2.2.

        “Contract” means any contract, lease, license, purchase order, sales
order or other agreement or binding commitment, whether or not in written form.

        “Earn-Out” has the meaning set forth in Section 3.5(a).

        “Earn-Out Cap” has the meaning set forth in Section 3.5(a).

        “Earn-Out Payment Date” has the meaning set forth in Section 3.5(e).

        “Earn-Out Period” has the meaning set forth in Section 3.5(a).

        “Earn-Out Year” has the meaning set forth in Section 3.5(a).

        “Effective Time” has the meaning set forth in Section 2.3.

        “Employee Plans” means all employee benefit plans (as defined in Section
3(3) of ERISA) to which either Vizer or Avurt is a party or is bound, with
respect to which payments or contributions are required to be made by Vizer or
Avurt, or in respect of which Vizer or Avurt may otherwise have any liability.

        “Encumbrance” means any lien, charge, security interest, mortgage,
pledge or other encumbrance of any nature whatsoever.

        “Environmental Laws” means all federal, state and municipal statutes,
regulations, common law and similar provisions having force or effect of law,
all orders, permits, licenses and approvals with respect to environmental,
public health and safety, occupational health and safety, product liability and
transportation including without limitation all such standards of conduct or
bases of obligations relating to the presence, use, production, generation,
handling, transportation, treatment, storage, disposal, distribution, labeling,
testing, processing, discharge, release, control or cleanup of any contaminant,
waste, hazardous materials, substances, chemical substances or mixtures,
pesticides, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise or radiation.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

        “Fair Market Value” means $3.75 per share.

3

--------------------------------------------------------------------------------



        “GAAP” means generally accepted accounting principles in effect in the
United States consistently applied.

        “Historical Financials” means the unaudited balance sheets and
statements of income of each of Vizer and Avurt as of and for the fiscal year
ended December 31, 2005 (including the footnotes thereto) and the unaudited
balance sheets and related statements of income and cash flows for each
month-end and period since December 31, 2005, attached hereto as Schedule 4.4.

        “Indemnification Acknowledgement” has the meaning set forth in Section
8.3(a)(ii).

        “Indemnitee” has the meaning set forth in Section 8.3(a).

        “Indemnitor” has the meaning set forth in Section 8.3(a).

        “Intellectual Property” means worldwide industrial and intellectual
property rights and all rights associated therewith, including all patents and
applications therefor and all reissues, divisions, renewals, extensions,
provisionals, continuations and continuations-in-part thereof, all inventions
(whether patentable or not), invention disclosures, improvements, trade secrets,
proprietary information, know how, technology, technical data, proprietary
processes and formulae, algorithms, specifications, customer lists and supplier
lists, all industrial designs and any registrations and applications therefor,
all trade names, logos, common law trademarks and service marks, trademark and
service mark registrations and applications therefor, Internet domain names,
Internet and World Wide Web URLs or addresses, all copyrights, copyright
registrations and applications therefor, and all other rights corresponding
thereto, all mask works, mask work registrations and applications therefor, and
any equivalent or similar rights in semiconductor masks, layouts, architectures
or topology, all computer Software, including all source code, object code,
firmware, development tools, files, records and data, all schematics, netlists,
test methodologies, test vectors, emulation and simulation tools and reports,
hardware development tools, and all rights in prototypes, breadboards and other
devices, all databases and data collections and all rights therein, all moral
and economic rights of authors and inventors, however denominated, and any
similar or equivalent rights to any of the foregoing, and all tangible
embodiments of the foregoing.

        “Key Employees” has the meaning set forth in Section 7.1(h).

        “Knowledge” means, when used in connection with the representations and
warranties and covenants herein, the actual knowledge of the officers and
directors of Vizer, Avurt and A4S, as the case may be, and the knowledge which
reasonably would have been acquired by such persons after making inquiry of
those key employees and consultants of Vizer, Avurt and A4S, respectively, who
could reasonably be expected to have actual knowledge of the matters in
question.

        “Latest Balance Sheet” means the unaudited balance sheet of each of
Vizer and Avurt as of June 30, 2006 included in the Historical Financials.

        “Latest A4S Balance Sheet” means the unaudited balance sheet of A4S as
of June 30, 2006 included in the A4S Financial Statements.

4

--------------------------------------------------------------------------------



        “Licenses and Permits” has the meaning set forth in Section 4.6.

        “Losses” means any and all out of pocket damages, costs, liabilities,
losses (including consequential losses), judgments, penalties, fines, expenses
or other costs, including reasonable attorney’s fees, incurred by an Indemnitee.

        “Material Adverse Effect” means a material adverse effect on either (i)
the assets, operations, personnel, condition (financial or otherwise) or
prospects of the Targets, A4S or the Merger Sub, as applicable, taken as a
whole, or (ii) A4S’s, Vizer’s, Avurt’s or the Merger Sub’s (as applicable)
ability to consummate the transactions contemplated hereby.

        “Material Contract” means a Contract that is material to the Business.

        “Meeting” has the meaning set forth in Section 6.11.

        “Merger” has the meaning set forth in the recitals to this Agreement.

        “Merger Consideration” has the meaning set forth in Section 3.3(a).

        “Merger Sub” has the meaning set forth in the introduction to this
Agreement.

        “Milestone” has the meaning set forth in Section 3.5(g).

        “Net Operating Income” means the operating income (loss) of the
Surviving Corporation calculated in accordance with GAAP on a basis consistent
with the Historical Financials, to the extent such Historical Financials are
prepared in accordance with GAAP, before interest and income taxes, but after
taking into account depreciation and amortization, except as provided in this
definition below. In determining Net Operating Income, the following principles
shall apply:

                (i)        Net Operating Income shall be computed without regard
to “extraordinary items” (as such term is defined by GAAP) of gain or loss;

                (ii)        Net Operating Income shall not include any gains,
losses or profits realized from the sale of any assets other than in the
ordinary course of business;

                (iii)        No deduction shall be made for any management fees,
general overhead expenses or other intercompany charges of whatever kind or
nature, charged by A4S or an Affiliate of A4S to the Surviving Corporation;

                (iv)        No deduction shall be made for legal or accounting
fees and expenses arising out of this Agreement or the calculation of the
Earn-Out amounts;

                (v)        The purchase and sales prices of goods and services
sold by the Surviving Corporation to A4S or its Affiliates or purchased by the
Surviving Corporation from A4S or its affiliates shall be adjusted to reflect
the amounts that the Surviving Corporation would have realized or paid, with an
independent third party in an arm’s-length commercial transaction of similar
terms and quantities; and

5

--------------------------------------------------------------------------------



                (vi)        No deduction shall be made for any amortization or
write-off of intangible assets (such as goodwill) arising in connection with the
Merger.

        “Net Sales” means the gross sales revenue of the Surviving Corporation
or A4S, as applicable, net of any returns, allowances or discounts, all computed
in accordance with GAAP on a basis consistent with the Historical Financials or
the A4S Financial Statements, as applicable, to the extent the Historical
Financials are prepared in accordance with GAAP.

        “Note” has the meaning set forth in Section 3.4.

        “Notice of Claim” has the meaning set forth in Section 8.3(a)(i).

        “Open Source Materials” has the meaning set forth in Section 4.16(l).

        “PepperBall” means a marble-sized plastic sphere containing cayenne
pepper, water and other substances.

        “PepperBall Contract” means the PepperBall Technologies, Inc. Authorized
Reseller Agreement between PepperBall Technologies, Inc., a Delaware
corporation, and Vizer Group, LLC, a Colorado limited liability company, dated
as of January 20, 2005.

        “PepperBall Launcher” means the handheld device which fires a non-lethal
inhibiting round.

        “Person” means any individual, partnership, limited liability company,
limited liability partnership corporation, association, joint stock company,
trust, joint venture, unincorporated organization or governmental entity (or any
department, agency or political subdivision thereof).

        “Proxy Statement” has the meaning set forth in Section 6.11.

        “SEC” means the United States Securities and Exchange Commission.

        “Shareholders” has the meaning set forth in the introduction to this
Agreement.

        “Software” means, collectively, all of the software of the Targets in
any form (including all software programs, objects, modules, routines,
algorithms and code, in both source code and object code form), and includes:
(a) all past and current versions and releases of the Targets software products,
all work in process and developed but unreleased code, and all versions or
releases under development as of the Closing; (b) any other software owned by
the Targets or to which the Targets otherwise have rights to that is, has been
or is intended to be used by the Targets in connection with the design,
development, testing, maintenance or utilization of the software described in
this paragraph; and (c) all derivative works of any of the software described in
this paragraph.

        “Surviving Corporation” has the meaning set forth in Section 2.1(b).

        “Suttons” has the meaning set forth in the introduction to this
Agreement.

6

--------------------------------------------------------------------------------



        “Syncroness” means Syncroness, Incorporated, a Colorado corporation.

        “Syncroness Contract” means the Proposal dated March 10, 2006, signed by
Syncroness but not by Vizer.

        “Targets” has the meaning set forth in the introduction to this
Agreement.

        “Target Common Stock” means the Avurt Common Stock and the Vizer Common
Stock taken together.

        “Target IP Rights” has the meaning set forth in Section 4.16(a).

        “Target IP Rights Agreements” has the meaning set forth in Section
4.16(f).

        “Target-Owned IP Rights” has the meaning set forth in Section 4.16(b).

        “Target Products” has the meaning set forth in Section 4.16(d).

        “Target Registered Intellectual Property” has the meaning set forth in
Section 4.16(c).

        “Target Source Code” has the meaning set forth in Section 4.16(p).

        “Tax” means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, capital gain, intangible, environmental (pursuant to Section
59A of the Code or otherwise), custom duties, capital stock, franchise,
employee’s income withholding, foreign withholding, social security (or its
equivalent), unemployment, disability, real property, personal property, sales,
use, transfer, value added, registration, alternative or add on minimum,
estimated or other tax, including any interest, penalties or additions to tax in
respect of the foregoing, whether disputed or not, and any obligation to
indemnify, assume or succeed to the liability of any other Person in respect of
the foregoing, and the term “Tax Liability” shall mean any liability (whether
known or unknown, whether absolute or contingent, whether liquidated or
unliquidated, and whether due or to become due) with respect to Taxes.

        “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

        “Third Party Claim” means a claim or demand made by any Person who is
not a party hereto against an Indemnitee.

        “Third Party Intellectual Property Rights” has the meaning set forth in
Section 4.16(e).

        “Vizer” has the meaning set forth in the introduction to this Agreement.

        “Vizer Common Stock” has the meaning set forth in Section 3.1(a).

        “WARN” has the meaning set forth in Section 4.12.

7

--------------------------------------------------------------------------------



Article II Merger

    2.1        The Merger.

                 (a)    The Merger. At the Effective Time, in accordance with
this Agreement and Colorado law, the Merger Sub shall be merged with and into
Vizer, the separate existence of the Merger Sub (except as such existence may be
continued by operation of law) shall cease, and Vizer shall continue as the
surviving corporation under the corporate name it possesses immediately prior to
the Effective Time.

                 (b)     The Surviving Corporation. Vizer, in its capacity as
the corporation surviving the Merger, is sometimes referred to herein as the
“Surviving Corporation”.

    2.2        Effect of the Merger.   The Surviving Corporation shall possess
all of the rights, privileges, immunities and franchises, of a public as well as
of a private nature, of the Merger Sub and Vizer (collectively, the “Constituent
Corporations”) under the Merger, all property, real, personal and mixed, and
except as provided herein, all accounts payable and accrued expenses due on
whatever account, and all debts, liabilities and duties due to each of the
Constituent Corporations shall be taken and deemed to be transferred to and
vested in the Surviving Corporation without further act or deed, and each
Surviving Corporation shall be responsible and liable for all liabilities and
obligations of each of the respective Constituent Corporations, in each case in
accordance with this Agreement and Colorado law.

    2.3        Consummation of the Merger.   As soon as is practicable after the
satisfaction or waiver of the conditions set forth in Article VII, and in no
event later than five business days after such satisfaction or waiver, the
parties hereto will cause articles of merger relating to the Merger to be
delivered to the Secretary of State of the State of Colorado in accordance with
Colorado law (the “Articles of Merger”). The Merger shall be effective at such
time as the Articles of Merger (and any required additional documents) are duly
filed with the Secretary of State of the State of Colorado. The date and time
when the Merger shall become effective is referred to herein as the “Effective
Time”.

    2.4        Articles of Incorporation and Bylaws; Directors and Officers.  
The Articles of Incorporation and Bylaws of Vizer, as in effect immediately
prior to the Effective Time, shall be the Articles of Incorporation and Bylaws
of the Surviving Corporation immediately after the Effective Time and shall
thereafter continue to be its Articles of Incorporation and Bylaws until amended
as provided therein and under Colorado law. The directors of the Merger Sub
holding office immediately prior to the Effective Time shall be the directors of
the Surviving Corporation immediately after the Effective Time; provided,
however, that immediately following the Effective Time, Scott G. Sutton and
Michael Cox shall be elected to the Board of Directors of the Surviving
Corporation and the sole directors of the Surviving Corporation on the Closing
Date shall be Scott G. Sutton, Michael Cox and Jeff McGonegal. The officers of
the Merger Sub holding office immediately prior to the Effective Time shall be
the officers (holding the same offices as they held with the Merger Sub) of the
Surviving Corporation immediately after the Effective Time; provided, however,
that immediately following the Effective Time, Scott G. Sutton shall be
appointed the President of the Surviving Corporation, Michael Cox shall be
appointed Vice President of the Surviving Corporation and Thomas Muenzberg shall
be appointed the Secretary of the Surviving Corporation.

8

--------------------------------------------------------------------------------



Article III Conversion of Shares; Merger Consideration

    3.1        Conversion of Vizer Common Stock.

                 (a)            As of the Effective Time, by virtue of the
Merger, each issued and outstanding share of Vizer common stock (“Vizer Common
Stock”) (other than shares to be cancelled pursuant to Section 3.1(b)) shall be
converted into and exchanged solely for the right to receive the Merger
Consideration on the terms and conditions provided herein and as described in
Section 3.3.

                 (b)            Each share of Vizer Common Stock held in Vizer’s
treasury immediately prior to the Effective Time, if any, shall, by virtue of
the Merger, automatically be cancelled and retired at the Effective Time and
cease to exist and no consideration shall be issued in exchange therefor.

    3.2        [Intentionally Omitted.]

    3.3        Merger Consideration. Subject to the adjustment as set forth in
Section 3.4, if any, the aggregate consideration payable to the Shareholders in
consideration for the agreements contained herein, including the covenants
contained in Section 6.6, is as follows:

                 (a)            800,000 shares of newly-issued, restricted
common stock of A4S (“A4S Common Stock”) as consideration for the Merger (the
“Merger Consideration”); and

                 (b)            A4S Common Stock and cash, if any, due under the
Earn-Out pursuant to Section 3.5.

    3.4        Adjustment of Merger Consideration.   The Suttons personally
borrowed funds that they subsequently contributed to the Targets as additional
paid-in capital and such loan is secured by a lien on the Suttons’ residence. As
of the date of this Agreement, the outstanding principal and interest due on
such loan is $116,000. At the Closing, A4S shall pay in full all outstanding
principal and interest due under such loan in an amount not to exceed $116,000.
The repayment of the loan pursuant to this Section 3.4 shall result in a
reduction of the Merger Consideration payable to the Shareholders at the Closing
in an amount equal to (i) the dollar amount of the loan repaid, multiplied by
(ii) 1.5, which product shall be divided by (iii) the Fair Market Value.

    3.5        The Earn-Out.

                 (a)        In addition to the Merger Consideration to be issued
to the Shareholders pursuant to Section 3.3 above, at certain times within a
defined period after the Closing, A4S shall pay to the Shareholders additional
consideration in accordance with Section 3.5(b) (the “Earn-Out”). Except as set
forth in Sections 3.5(g) and 3.5(h), the period with respect to which the
Shareholders are eligible to receive the Earn-Out shall be a three-year period
commencing on January 1, 2007 and ending on December 31, 2009 (the “Earn-Out
Period”), consisting of three separate 12-month periods ending December 31,
2007, 2008 and 2009 (each, an “Earn-Out Year”). Each Earn-Out Year shall be
computed independently for purposes of calculating the Earn-Out, but in no event
shall the aggregate Earn-Out consideration payable exceed $2,000,000, whether
issued to the Shareholders as A4S Common Stock, paid in cash, or both (the
“Earn-Out Cap”).

9

--------------------------------------------------------------------------------



                 (b)        The consideration payable under the Earn-Out
computation for a given Earn-Out Year will be a combined computation based upon
the sum of:

                              (i)        10% of the product of the Net Sales of
the Surviving Corporation, minus the Net Sales Earn-Out Floor as set forth in
the table below; plus or minus

Earn-Out Year Net Sales Earn-Out Floor 2007
2008
2009 $4,579,000
$6,679,000
$9,537,000

                              (ii)        25% of the product of the Net
Operating Income of the Surviving Corporation, minus the Operating Income
Earn-Out Floor as set forth in the table below; plus

Earn-Out Year Operating Income Earn-Out Floor 2007
2008
2009 $2,714,000
$4,085,000
$5,875,000

                              (iii)        5% of the amount by which A4S’s Net
Sales (on an unconsolidated basis excluding the revenue of the Surviving
Corporation) for such Earn-Out Year exceeds $3 million but up to $6 million, but
only if the net profit before interest expense and income taxes (“A4S Net
Profit”) from such A4S operations (on an unconsolidated basis excluding the
revenue of the Surviving Corporation) exceeds 3% of such A4S Net Sales, after
reducing A4S overhead expenses by an annual amount of $400,000 for corporate
overhead and public company expenses; plus

                              (iv)        5% of the amount by which A4S’s Net
Sales (on an unconsolidated basis excluding the revenue of the Surviving
Corporation) for such Earn-Out Year exceeds $6 million, only if the A4S Net
Profit from such A4S operations (on an unconsolidated basis excluding the
revenue of the Surviving Corporation) exceeds 5% of such A4S Net Sales, after
reducing overhead expenses of A4S by an annual amount of $400,000 for corporate
overhead and public company expenses (provided that such reduction shall not be
counted twice with the reduction in Section 3.5(b)(iii) for purposes of
determining any amount due under this Section 3.5(b)(iv)); plus

                              (v)        Up to an additional $250,000 for each
Earn-Out Year in the sole and absolute discretion of A4S’s Board of Directors.

10

--------------------------------------------------------------------------------



                 (c)        If at least 75% of the working capital scheduled for
the Surviving Corporation on Exhibit C hereto is not made available by A4S to
the Surviving Corporation during the Earn-Out Period, and such amount remains
delinquent for a period of 90 days following the required contribution date set
forth on Exhibit C, the Net Sales Earn-Out Floor and the Net Operating Income
Earn-Out Floor (as set forth in the table above) shall be adjusted pursuant to
this Section 3.5(c) for the Earn-Out Year during which such working capital
amount is not made available to the Surviving Corporation for a period of 90
days after it is due. The Earn-Out Floor shall be reduced by a percentage,
calculated as a fraction, the denominator of which is 75% of the total amount of
working capital set forth on Exhibit C, and the numerator of which is the
difference in the dollar amounts between the number calculated as the
denominator less the total amount of working capital that actually was made
available during the delinquent period.

                 (d)        If an amount is determined to be due to the
Shareholders pursuant to Section 3.5(b), such amount shall be paid to the
Shareholders in A4S Common Stock based upon the Fair Market Value; provided,
that, at the Shareholders’ option, up to an aggregate of $750,000 of the
Earn-Out consideration shall be paid in cash.

                 (e)        The Earn-Out will be calculated and consideration
shall be issued or paid within 115 calendar days following the completion of
each Earn-Out Year (each, an “Earn-Out Payment Date”). The calculation of the
Earn-Out shall be based on the financial statements of the Surviving Corporation
for such period prepared by A4S, which financial statements and Earn-Out
calculations shall be delivered to the Shareholders no later than each Earn-Out
Payment Date. A4S shall provide the Shareholders with such information as is
reasonably requested by the Shareholders to substantiate the Earn-Out. In the
event the Shareholders disagree with the amount or calculation of the Earn-Out
payment, they must submit their objection to A4S in writing within 30 calendar
days of the Earn-Out Payment Date. If no such written objection is submitted
within 30 calendar days following the Earn-Out Payment Date, the Shareholders
shall be deemed to have accepted the amount of the Earn-Out payment and such
acceptance shall be irrevocable. Disputes over the Earn-Out shall be resolved as
set forth in Section 3.5(f). Notwithstanding any other provision of this
Agreement, A4S’s obligation to make the Earn-Out payments shall be suspended
during any period in which the Targets or the Shareholders are in default with
respect to any material obligation under this Agreement. If it is determined by
a court of competent jurisdiction that the Targets or the Shareholders are in
default, the Shareholders may not collect or receive, or take any action to
collect or receive (other than to the extent necessary to perfect any claim),
any Earn-Out payment (other than resolving a dispute pursuant to Subsection
3.5(f)).

                 (f)        If A4S and the Shareholders cannot agree on the
Earn-Out payment calculation within 30 days after receipt by A4S of the
Shareholders’ objections, A4S and the Shareholders shall mutually agree upon and
engage (on customary terms and conditions for a matter of such nature) an
independent accounting firm to resolve such dispute (the “Accountants”). The
Accountants shall be instructed to resolve only the issues in dispute. The
resolution by the Accountants of any such dispute shall be final, binding and
conclusive upon the parties and shall be the parties’ sole and exclusive remedy
regarding any dispute concerning the Earn-Out payment calculation. A4S and the
Shareholders shall each pay one-half of the fees of the Accountants, unless the
Accountants’ determination is wholly in favor of A4S or the Shareholders, in
which case such fees shall be paid in full by the party or parties that are not
successful.

11

--------------------------------------------------------------------------------



                 (g)        Notwithstanding anything to the contrary in this
Agreement, if Vizer has not completed the production of 5,000 marketable
PepperBall Launchers before January 1, 2007 (the “Milestone”) and the sole
reason for Vizer’s inability to complete the production of 5,000 marketable
PepperBall Launchers by such date is due to A4S’s failure to provide Vizer with
working capital in accordance with Exhibit C, then the Earn-Out Period shall
commence on the first day of the calendar month following the calendar month
during which the Milestone was achieved rather than on January 1, 2007 and each
Earn-Out Year shall be each 12-month period following such date for a period of
three years; provided, however, that the Earn-Out Period shall not commence
later than January 1, 2008 and shall automatically commence on January 1, 2008
if the Milestone has not been achieved by such date.

                 (h)        The Earn-Out shall be subject to acceleration
pursuant to the employment agreements to be entered into at Closing between A4S,
on the one hand, and each of Scott G. Sutton and Michael Cox, on the other hand.

     3.6        Allocation of Merger Consideration.   The Merger Consideration
paid to the Shareholders pursuant to Section 3.3 as adjusted pursuant to Section
3.4 and including any Earn-Out paid pursuant to Section 3.5 shall be allocated
pro rata among the Shareholders in accordance with their respective ownership
percentages as set forth opposite their names on Exhibit A attached hereto.

    3.7        Reorganization.   The parties hereby adopt this Agreement as a
“plan of reorganization” and shall consummate the Merger in accordance with
Section 368(a)(1)(B) of the Code. None of the parties shall take a reporting
position inconsistent with the treatment of the Merger as a reorganization
pursuant to Section 368(a)(1)(B) of the Code, except as required by law.

Article IV Representations and Warranties of the Shareholders and the Targets

        As a material inducement to A4S and the Merger Sub to enter into this
Agreement and to consummate the transactions contemplated herein, Vizer, Avurt,
Scott G. Sutton, Michael Cox and, solely with respect to Section 4.2, Sandy
Sutton, jointly and severally, hereby represent and warrant to A4S and the
Merger Sub that the statements made in this Article IV are true and correct,
except as set forth in the disclosure schedules delivered to A4S. All exceptions
to the following representations and warranties shall be set forth in the
disclosure schedules, numbered to correspond to the Sections of this Article IV
to which they relate.

    4.1        Organization, Qualification and Authority.   Each of Vizer and
Avurt is a corporation duly incorporated and validly existing under the laws of
the State of Colorado. Each of Vizer and Avurt is in good standing and is duly
qualified to do business as a foreign corporation in all jurisdictions where the
operation of its business or the ownership of its properties make such
qualification necessary. Each of Vizer and Avurt has the requisite corporate
power and authority to own, lease and operate its facilities and assets as
presently owned, leased and operated, and to carry on its respective business as
it is now being conducted.

12

--------------------------------------------------------------------------------



Except as set forth on Schedule 4.1 hereto, neither Vizer nor Avurt owns any
capital stock, security, interest or other right, or any option or warrant
convertible into the same, of any Person, provided that prior to the Closing,
the shareholders of Avurt will contribute all of their Avurt Common Stock to
Vizer so that Avurt will be a wholly-owned subsidiary of Vizer at the Closing.
Each of Vizer and Avurt has the requisite right, power and authority to execute,
deliver and carry out the terms of this Agreement and all documents and
agreements necessary to give effect to the provisions of this Agreement and to
consummate the transactions contemplated hereunder. The execution, delivery and
consummation of this Agreement, and all other agreements and documents executed
in connection herewith by Vizer and Avurt, have been duly authorized by all
necessary action on the part of each Target. No other action, consent or
approval on the part of the Targets, the Shareholders, or any other Person or
entity is necessary to authorize either Target’s due and valid execution,
delivery and consummation of this Agreement and all other agreements and
documents executed in connection herewith. This Agreement and all other
agreements and documents executed in connection herewith by the Targets, upon
due execution and delivery thereof, shall constitute the valid and binding
obligations of the Targets, enforceable in accordance with their respective
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and by
general principles of equity.

    4.2        Capitalization.   The Shareholders own all of the Target Common
Stock free and clear of Encumbrances in the amounts set forth on Exhibit A
attached hereto, provided that prior to the Closing, the shareholders of Avurt
will contribute all of their Avurt Common Stock to Vizer so that Avurt will be a
wholly-owned subsidiary of Vizer at the Closing. The Vizer Common Stock and
Avurt Common Stock has been validly issued, fully paid and nonassessable. Except
for the Vizer Common Stock and the Avurt Common Stock, there are no shares of
common stock of Vizer or Avurt or any securities convertible into shares of
common stock of Vizer or Avurt outstanding, and neither Vizer or Avurt has any
commitment to issue or sell any such securities. No Person has any preemptive
right or right of first refusal to purchase or subscribe for any capital stock
of the Targets.

    4.3        No Violations.   The execution and delivery of this Agreement and
the performance by the Targets of their respective obligations hereunder (i) do
not and will not conflict with or violate any provision of their respective
articles of incorporation, bylaws, or similar organizational documents, and (ii)
except as set forth on Schedule 4.3hereto, do not and will not (a) conflict with
or result in a breach of the terms, conditions or provisions of, (b) constitute
a default under, (c) result in the creation of any Encumbrance upon any of the
Target Common Stock or the Assets pursuant to, (d) give any third party the
right to modify, terminate or accelerate any obligation under, (e) result in a
violation of, or (f) require any authorization, consent, approval, exemption or
other action by or notice to any court or administrative, arbitration or
governmental body or other third party pursuant to, any law, statute, rule or
regulation or any Material Contract, judgment or decree to which the Targets are
subject or by which any of the Assets are bound, other than any actions that may
be necessary to comply with applicable federal securities laws or state
securities (“blue sky”) laws in connection with the issuance of A4S Common Stock
to the Shareholders hereunder.

    4.4        Financial Statements.   The Historical Financials attached hereto
as Schedule 4.4 fairly present the financial position of each of Vizer and Avurt
as of the dates specified and the

13

--------------------------------------------------------------------------------



results of operations in all material respects of Vizer and Avurt for the
periods covered thereby, and neither Vizer nor Avurt has any material liability
nor obligations of any nature (absolute, accrued, contingent or otherwise) other
than those that are either (i) reflected or appropriately reserved against on
the Latest Balance Sheet, (ii) not required by GAAP to be reflected or reserved
against on the Latest Balance Sheet, (iii) incurred in the ordinary course of
the Business subsequent to the date of the Latest Balance Sheet or (iv) set
forth on Schedule 4.4.

    4.5        Interim Changes.   Except as set forth on Schedule 4.5 hereto or
any Pre-Closing cash advances made to Targets by A4S, since the date of the
Latest Balance Sheet, there has been no:

                 (a)        change in the condition, financial or otherwise, of
either of the Targets, which has, or could reasonably be expected to have a
Material Adverse Effect;

                 (b)        loss, damage or destruction of or to any of the
Assets, whether or not covered by insurance;

                 (c)        sale, lease, transfer or other disposition by either
of the Targets of, or mortgages or pledges of or the imposition of any
Encumbrance on, any portion of the Assets, other than in the ordinary course of
business consistent with past practice;

                 (d)        increase in the compensation payable by either of
the Targets to its respective employees, directors, managers, independent
contractors or agents, other than in the ordinary course of business consistent
with past practice, or any increase in, or institution of, any bonus, insurance,
pension, profit sharing or other employee benefit plan or arrangements made to,
for, or with the employees, directors, managers, or independent contractors of
either of the Targets;

                 (e)        adjustment or write-off of accounts receivable,
other than in the ordinary course of business consistent with past practice, or
any change in the collection, payment or credit experience or practices of
either of the Targets;

                 (f)        change in the Tax or cash basis accounting methods
or practices employed by either of the Targets or change in depreciation or
amortization policies;

                 (g)        issuance or sale by the Targets, or any Contract
entered into by either of the Targets for the issuance or sale, of any shares of
Target Common Stock or securities convertible into or exchangeable for Target
Common Stock;

                 (h)        payment by the Targets of any dividend, distribution
or extraordinary or unusual disbursement or expenditure;

                 (i)        merger, consolidation or similar transaction
involving either of the Targets;

                 (j)        strike, work stoppage or other labor dispute
adversely affecting the Business;

14

--------------------------------------------------------------------------------



                 (k)        termination, waiver or cancellation of any material
rights or claims of the Targets, under any Contract or otherwise;

                 (l)        any incurrence of indebtedness for borrowed money
other than in the ordinary course of the Business consistent with past practice;

                 (m)        any new Contract (or amendment to any existing
Contract) obligating the Targets to purchase goods or services, other than in
the ordinary course of business consistent with past practice, any amendment or
termination of any Material Contract or license relating to the Business or any
waiver of material claims or rights of either of the Targets against third
parties;

                 (n)        any agreement, arrangement or transaction between
either Target and any Affiliate of the Targets;

                 (o)        any other transaction not in the ordinary course of
the Business and consistent with past practice of the Business that,
individually or in the aggregate, could have a Material Adverse Effect; or

                 (p)        any commitment with respect to any of the foregoing.

    4.6        Licenses and Permits.

                 (a)        Each of the Targets has all material local, state
and federal licenses, permits, registrations, certificates, contracts, consents,
accreditations and approvals material to the Business (collectively, the
“Licenses and Permits”) necessary to occupy, operate and conduct its business as
now conducted, and there does not exist any waivers or exemptions relating
thereto. There is no material default on the part of either Target, nor, to
Targets’ Knowledge, any other party under any of the Licenses and Permits. To
Targets’ Knowledge, there exist no grounds for revocation, suspension or
limitation of any of the Licenses or Permits. No notices have been received by
either Target with respect to any threatened, pending, or possible revocation,
termination, suspension or limitation of the Licenses and Permits.

                 (b)        Each employee of the Targets has all Licenses and
Permits required for each such employee to perform such employees’ designated
functions and duties for the Targets in connection with conducting their
business. There is no default under, nor, to Targets’ Knowledge, does there
exist any grounds for revocation, suspension or limitation of, any such Licenses
and Permits.

    4.7        Real Property.

                 (a)        Schedule 4.7 sets forth a complete and correct list
of all real properties or premises that are leased or utilized in whole or in
part by the Targets. The properties listed on Schedule 4.7 constitute all the
real properties utilized in connection with the Business. As to each leased
property, Schedule 4.7 sets forth the (i) name of lessor; (ii) name of lessee;
(iii) lease term, (iv) annual rent and (v) renewal option, if any. Complete and
correct copies of all leases and guarantees of leases have been provided or made
available to A4S.

15

--------------------------------------------------------------------------------



                 (b)        Each lease of premises utilized by the Targets in
connection with the Business is legal, valid and binding in all material
respects, as between the Targets or any of their Affiliates and, to the
Knowledge of the Targets, the other party or parties thereto, and the Targets or
any of their Affiliates is a tenant or possessor in good standing thereunder,
free of any material default or breach on the part of the Targets or any of
their Affiliates and, to Targets’ Knowledge, free of any material default or
breach on the part of the lessors thereunder, and has use and occupancy of the
premises provided for in the leases therefor.

    4.8        The Assets.   All assets owned by the Targets are listed and
described on Schedule 4.8. Except as set forth on Schedule 4.8, the Targets have
good and marketable title to their respective assets, free and clear of all
Encumbrances. The Assets are sufficient to conduct the Business as presently
conducted. Except as set forth on Schedule 4.8, no assets utilized in connection
with the Business are owned by or in the possession of any Person other than the
Targets. The machinery, equipment and other tangible assets of the Targets have
been maintained in good working condition in accordance with customary industry
practice (normal wear and tear excepted) and are sufficient for the conduct of
the Business. The accounts receivable of the Targets represent bona fide
obligations arising in the ordinary course of the Business. The assets reflected
on the Latest Balance Sheet constitute all of the assets, properties and other
rights used in the conduct of the Business.

     4.9        Contracts.

                 (a)        Schedule 4.9 sets forth a complete and correct list
of all Contracts relating to the Business to which either Target is a party or
to which the Assets are subject (excluding customary purchase orders in the
ordinary course of business) and which:

                              (i)        involve payment of more than $10,000 on
behalf of either of the Targets, other than payments for customary services or
trade payables in the ordinary course of the Business;

                              (ii)        are other than purchases of supplies,
raw material or otherwise in the ordinary course of the Business, which will
require either Vizer or Avurt (or the Surviving Corporation) to purchase or
provide goods or services involving more than $25,000 after the Closing Date;

                              (iii)        are a franchise, distributor or
similar agreement;

                              (iv)        evidence or provide for any
indebtedness for borrowed money for which either of the Targets will be liable
following the Closing or any Encumbrance on any of the Assets;

                              (v)        guarantee the performance, liabilities
or obligations of any other entity, which restrict in any material respect the
ability of the Targets to conduct any business activities, which involve any
related party, including either Target or any of their Affiliates;

                              (vi)        provide for noncompetition agreements;

16

--------------------------------------------------------------------------------



                              (vii)        relate to the hiring or leasing of
employees, which are not in the ordinary course of the Business;

                              (viii)        relate to independent contractor
services being provided to either Target;

                              (ix)        are subject to termination or
modification by any third party as a result of the transactions contemplated by
this Agreement; or

                              (x)        are otherwise material to the Business.

                 (b)        Neither Target is in material breach of any Contract
set forth on Schedule 4.9, nor, to Targets’ Knowledge, is any third party in
material breach of any such Contract. True and complete copies of all agreements
or forms of such agreements set forth on Schedule 4.9 have previously been
delivered or made available to A4S.

    4.10         Environmental and Safety Matters.

                 (a)        Except as set forth on Schedule 4.10:

                              (i)        Each Target is and has been in material
compliance at all times with all applicable Environmental Laws and has received
no notice, report or information regarding any liabilities (whether accrued,
absolute, contingent, unliquidated or otherwise), or any corrective,
investigatory or remedial obligations, arising under applicable Environmental
Laws with respect to the past or present operations or properties of the
Business;

                              (ii)        Each Target has obtained, and is and
has been in material compliance at all times with all terms and conditions of,
all Licenses and Permits pursuant to Environmental Laws for the occupation of
its premises and the conduct of its operations;

                              (iii)        Each Target has filed, and is and has
been in material compliance at all times with, all disclosures, reporting, and
notifications required pursuant to Environmental Laws for the occupation of its
premises and the conduct of its Business;

                              (iv)        Neither Target has received notice
that any of the following exists at any of the Targets’ properties (other than
de minimis amounts of cleaning supplies) in violation of applicable
Environmental Laws: hazardous or toxic materials, substances, pollutants,
contaminants or waste; polychlorinated biphenyl containing materials or
equipment;

                              (v)        The transactions contemplated by this
Agreement do not impose any obligations under Environmental Laws for site
investigation or cleanup or notification to or consent of any government
agencies or third parties that has the right to enforce Environmental Laws;

                              (vi)        Neither Target has received any notice
that there are facts, events or conditions relating to the past or present
properties or operations of the Business which will (x) prevent, hinder or limit
continued compliance with applicable Environmental Laws, (y) give rise to any
corrective, investigatory or remedial obligations on the part of the Surviving
Corporation or A4S pursuant to applicable Environmental Laws, or (z) give rise
to any liabilities on the part of the Surviving Corporation or A4S (whether
accrued, absolute, contingent, unliquidated or otherwise) pursuant to applicable
Environmental Laws, including without limitation those liabilities relating to
onsite or offsite hazardous substance releases, personal injury, property damage
or natural resources damage; and

17

--------------------------------------------------------------------------------



                              (vii)        Neither Target has assumed nor, to
Targets’ Knowledge, succeeded (by operation of law or otherwise), to any
liabilities or obligations of any third party under Environmental Laws for which
the Surviving Corporation or A4S will have any liability following the Closing
Date.

                 (b)        The Targets have delivered or made available to A4S
true and correct copies of all environmental studies conducted by the Targets.

    4.11        Litigation.   Except as set forth on Schedule 4.11, neither
Target has received notice of any violation of any law, rule, regulation,
ordinance or order of any court or federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality
(including, without limitation, legislation and regulations applicable to
environmental protection, civil rights, public health and safety and
occupational health) since January 1, 2001. Except as set forth on Schedule
4.11, there are no lawsuits, proceedings, actions, arbitrations, governmental
investigations, claims, inquiries or proceedings pending or, to Targets’
Knowledge, threatened, involving either of the Targets, any of the Assets or the
Business, and, to Targets’ Knowledge, no reasonable basis exists for the
bringing of any such claim.

    4.12        Employees.   Schedule 4.12 hereto sets forth: (i) a complete
list of all of the employees of each Target and rates of pay, (ii) true and
correct copies of any and all fringe benefits and personnel policies, (iii) the
employment dates and job titles of each such person, (iv) categorization of each
such person as a full time or part time employee of the Targets , and (v)
whether any such person has an employment agreement. For purposes of this
Section, “part time employee” means an employee who is employed for an average
of fewer than 20 hours per week or who has been employed for fewer than six of
the 12 months preceding the date on which notice is required pursuant to the
“Worker Adjustment and Retraining Notification Act” (“WARN”), 29 U.S.C. Section
2102 et seq. Except as set forth on Schedule 4.12, neither Target has any
employment agreements with its employees and all such employees are employed on
an at “at will” basis. Schedule 4.12 sets forth all former employees of either
Target utilizing or eligible to utilize COBRA health insurance. Schedule 4.12
includes a complete list of all agreements that have been signed by employees or
former employees relating to such employees’ confidentiality and assignment of
Intellectual Property rights of either Target. Copies of such executed employee
agreements have been previously provided or made available to A4S.

    4.13        Labor Relations.   Neither Target is a party to any labor
contract, collective bargaining agreement, contract, letter of understanding, or
any other arrangement, formal or informal, with any labor union or organization
which obligates either Target to compensate its employees at prevailing rates or
union scale, nor are any of its employees represented by any labor union or
organization. There is no pending or, to Targets’Knowledge, threatened, labor
dispute, work stoppage, unfair labor practice complaint, strike, administrative
or court proceeding or order between either of the Targets and any of their
present or former employee(s). There is no pending or, to Targets’Knowledge,
threatened, suit, action, investigation or claim between the Targets and any
present or former employee(s) of either Target. Except as set forth on Schedule
4.13, there has not been any labor union organizing activity at any location of
the Targets, or elsewhere, with respect to either of the Target’s employees
within the last three years. To Targets’ Knowledge, each Target has complied in
all respects with immigration and naturalization laws in connection with the
employment of its work force.

18

--------------------------------------------------------------------------------



     4.14        Insurance.    Each Target maintains the insurance coverage
described on Schedule 4.14.

    4.15        Broker’s or Finder’s Fee.   Except as described in Schedule
4.15, neither of the Targets will be liable for the payment of any fee to any
finder, broker, consultant or similar person in connection with the transactions
contemplated under this Agreement.

    4.16        Intellectual Property.

                  (a)            The Targets (i) own and have independently
developed or (ii) have the valid right or license to any and all Intellectual
Property used in the conduct of the Business as currently conducted or as
proposed to be conducted, including the design, development, manufacture, use,
import and sale of products and technology and the performance of services (such
Intellectual Property being collectively referred to as the “Target IP Rights”).
The Target IP Rights are sufficient for the conduct of the Business as currently
conducted and as proposed to be conducted by the Targets.

                 (b)        The Targets have not transferred ownership of any
Intellectual Property that is or was Target-Owned IP Rights (“Target Owned IP
Rights” means Target IP Rights that are owned by or exclusively licensed to the
Targets) to any third party or knowingly permitted the Targets’ rights in any
Intellectual Property that is or was Target-Owned IP Rights to lapse or enter
the public domain. The Targets own and have good and exclusive title to each
item of Target-Owned IP Rights owned by it, free and clear of any Encumbrances.
The right, license and interest of the Targets in and to all Intellectual
Property licensed by the Targets from a third party are free and clear of all
Encumbrances (excluding restrictions contained in the applicable license
agreements with such third parties). After the Closing, all Target-Owned IP
Rights will be fully transferable, alienable or licensable by A4S and the Merger
Sub without restriction and without payment of any kind to any third party.

                 (c)        Schedule 4.16(c) lists all United States,
international and foreign: (i) patents and patent applications (including
provisional applications); (ii) registered trademarks, applications to register
trademarks; (iii) registered Internet domain names; (iv) registered copyrights
and applications for copyright registration; and (v) any other Intellectual
Property that is the subject of an application, certificate, filing,
registration or other document issued, filed with, or recorded by any
governmental authority owned by, registered or filed in the name of, the Targets
(“Target Registered Intellectual Property”), including the jurisdictions in
which each such item of Intellectual Property has been issued or registered or
in which any application for such issuance and registration has been filed, or
in which any other filing or recordation has been made. Each item of Target
Registered Intellectual Property is subsisting, all necessary registration,
maintenance and renewal fees currently due in connection with such Target
Registered Intellectual Property have been made and all necessary documents,
recordations and certificates in connection with such Target Registered
Intellectual Property have been filed with the relevant patent, copyright,
trademark or other authorities in the United States or foreign jurisdictions, as
the case may be, for the purposes of prosecuting, maintaining and perfecting
such Target Registered Intellectual Property and recording the Targets’
ownership interests therein. Schedule 4.16(c) sets forth a list of all actions
that are required to be taken by Target within 120 days of the date hereof with
respect to any of Target Registered Intellectual Property in order to avoid
prejudice to, impairment or abandonment of such Target Registered Intellectual
Property.

19

--------------------------------------------------------------------------------



                 (d)        Schedule 4.16(d) lists all products or services
produced, marketed, licensed, sold, distributed, demonstrated or provided by or
on behalf of the Targets and all products or services currently under
development by the Targets (each such product or service being a “Target
Product”) by name and version number.

                 (e)        Schedule 4.16(e) lists (i) all licenses, sublicenses
and other Contracts as to which the Targets are a party and pursuant to which
any Person is authorized to use any Target IP Rights, (ii) other than “shrink
wrap” and similar widely available commercial end-user licenses that have an
individual acquisition cost of $5,000 or less, all licenses, sublicenses and
other Contracts to which the Targets are a party and pursuant to which the
Targets acquired or are authorized to use any third party Intellectual Property
(“Third Party Intellectual Property Rights”); and (iii) all licenses,
sublicenses and other Contracts pursuant to which the Targets have agreed to any
restriction on the right of the Targets to use or enforce any Target-Owned IP
Rights. None of the licenses or Contracts listed in Schedule 4.16(e) grants any
third party exclusive rights to or under any Target IP Rights or grants any
third party the right to sublicense any Target IP Rights.

                 (f)        The Targets are not or shall not be as a result of
the execution and delivery or effectiveness of this Agreement or the performance
of the Targets’ obligations under this Agreement, in breach of any agreement
governing any Target IP Rights (the “Target IP Rights Agreements”) and the
consummation of the transactions contemplated by this Agreement will not result
in the modification, cancellation, termination, suspension of, or acceleration
of any payments with respect to Target IP Rights Agreements, or give any party
to any Target IP Rights Agreement the right to do any of the foregoing.
Following the Closing, A4S and the Merger Sub will be permitted to exercise all
of Targets’ rights under Target IP Rights Agreements to the same extent the
Targets would have been able to had the transactions contemplated by this
Agreement not occurred and without the payment of any additional amounts or
consideration other than ongoing fees, royalties or payments which the Targets
would otherwise be required to pay. Neither the execution and delivery or
effectiveness of this Agreement nor the performance of the Targets’ obligations
under this Agreement will cause the forfeiture or termination of, or give rise
to a right of forfeiture or termination of any Target-Owned IP Right, or impair
the right of the Targets, A4S or the Merger Sub to use, possess, sell or license
any Target-Owned IP Right or portion thereof. There are no royalties, honoraria,
fees or other payments payable by the Targets to any Person (other than salaries
payable to employees, consultants and independent contractors not contingent on
or related to use of their work product) as a result of the ownership, use,
possession, license in, license-out, sale, marketing, advertising or disposition
of any Target-Owned IP Rights by the Targets. The Targets have not entered into
any Contract to indemnify any other person against any charge of infringement or
misappropriation of any intellectual property rights of any third party.

20

--------------------------------------------------------------------------------



                 (g)        To the Knowledge of Targets, there is no
unauthorized use, disclosure, infringement or misappropriation of any Target IP
Rights by any third party, including any employee or former employee of the
Targets. The Targets have not brought any action, suit or proceeding for
infringement or misappropriation of Intellectual Property or breach of any
license or agreement involving Intellectual Property against any third party.

                 (h)        The Targets have not been sued in any suit, action
or proceeding (or received any notice or, to the knowledge of the Targets,
threat) which involves a claim of infringement or misappropriation of any
Intellectual Property right of any third party or which contests the validity,
ownership or right of the Targets to exercise any Intellectual Property right.
The Targets have not received any communication that involves an offer to
license or grant any other rights or immunities under any Intellectual Property
of any third party. To the Knowledge of the Targets, the operation of the
Business as currently conducted and as proposed to be conducted, including (i)
the design, development, manufacturing, reproduction, marketing, licensing,
sale, offer for sale, importation, distribution and/or use of any the Target
Product and (ii) the Targets’ use of any product, device or process used in the
Business as currently conducted and as proposed to be conducted, does not and
will not infringe or misappropriate the Intellectual Property of any third party
and does not and will not constitute unfair competition or unfair trade
practices under the laws of any jurisdiction and there is no substantial basis
for a claim that the manufacture, use, importation, sale, offer for sale, or
other distribution or license of any Target Product or the operation of the
Business is infringing or has infringed on or misappropriated any Intellectual
Property of a third party. None of the Target-Owned IP Rights, Target Products,
or the Targets are subject to any proceeding or outstanding order, contract or
stipulation (A) restricting in any manner the use, transfer, or licensing by the
Targets of any Target-Owned IP Right or any Target Product, or which may affect
the validity, use or enforceability of any such Target-Owned IP Right or Target
Product, or (B) restricting the conduct of the Business of the Targets in order
to accommodate third party Intellectual Property rights.

                 (i)        The Targets have not received any opinion of counsel
that any third party Intellectual Property applies to any Target Product or the
operation of the business of the Targets, as previously or currently conducted,
or as proposed to be conducted by the Targets.

                 (j)        Subject to Section 7.1(m), the Targets have secured
from all of their respective consultants, employees and independent contractors
who independently or jointly contributed to the conception, reduction to
practice, creation or development of any Target IP Rights, unencumbered and
unrestricted exclusive ownership of all such third party’s Intellectual Property
in such contribution that the Targets do not already own by operation of law and
such third party has not retained any rights or licenses with respect thereto.
Without limiting the foregoing and subject to Section 7.1(m), the Targets have
obtained proprietary information and invention disclosure and assignment
agreements from all current and former employees and consultants of the Targets.
To the Knowledge of the Targets, no current or former employee, consultant or
independent contractor of the Targets: (i) is in violation of any term or
covenant of any Contract relating to employment, invention disclosure, invention
assignment, non-disclosure

21

--------------------------------------------------------------------------------



or non-competition or any other Contract with any other party by virtue of such
employee’s, consultant’s or independent contractor’s being employed by, or
performing services for, the Targets or using trade secrets or proprietary
information of others without permission; or (ii) has developed any technology,
software or other copyrightable, patentable or otherwise proprietary work for
the Targets that is subject to any agreement under which such employee,
consultant or independent contractor has assigned or otherwise granted to any
third party any rights (including Intellectual Property rights) in or to such
technology, software or other copyrightable, patentable or otherwise proprietary
work. The employment of any employee of the Targets or the use by the Targets of
the services of any consultant or independent contractor does not subject either
the Targets to any liability to any third party for improperly soliciting such
employee, consultant or independent contractor to work for the Targets, whether
such liability is based on contractual or other legal obligations to such third
party. Subject to Section 7.1(m), no current or former employee, consultant or
independent contractor of the Targets has any right, license, claim or interest
whatsoever in or with respect to any Target IP Rights. To the extent that any
technology, software or other Intellectual Property developed or otherwise owned
by a third party is incorporated into, integrated or bundled with, or used by
the Targets in the development, manufacture or compilation of any of Target
Products, the Targets have a written agreement with such third party with
respect thereto pursuant to which the Targets either (A) has obtained complete,
unencumbered and unrestricted ownership of, and are the exclusive owners of, or
(B) has obtained perpetual, non terminable licenses (sufficient for the conduct
of the Business as currently conducted and as proposed to be conducted) to all
such third party’s technology, software or other Intellectual Property by
operation of law or by valid assignment, to the fullest extent it is legally
possible to do so.

                 (k)        The Targets have taken all reasonable steps to
protect and preserve the confidentiality of all confidential or non-public
information included in Target IP Rights (“Confidential Information”). All use,
disclosure or appropriation of Confidential Information owned by the Targets by
or to a third party has been pursuant to the terms of a written agreement
between the Targets and such third party. All use, disclosure or appropriation
of Confidential Information not owned by the Targets has been pursuant to the
terms of a written agreement between the Targets and the owner of such
Confidential Information, or is otherwise lawful. All current and former
employees and consultants of the Targets having access to Confidential
Information or proprietary information of any of its customers or business
partners have executed and delivered to the Targets a written agreement
regarding the protection of such Confidential Information or proprietary
information (in the case of proprietary information of the Targets’ customers
and business partners, to the extent required by such customers and business
partners).

                 (l)        Schedule 4.16(l) lists all software or other
material that is distributed as “free software”, “open source software” or under
a similar licensing or distribution model (including but not limited to the GNU
General Public License (GPL), GNU Lesser General Public License (LGPL), Mozilla
Public License (MPL), BSD licenses, the Artistic License, the Netscape Public
License, the Sun Community Source License (SCSL) the Sun Industry Standards
License (SISL) and the Apache License) (“Open Source Materials”) used by the
Targets in any way, and describes the manner in which such Open Source Materials
were used (such description shall include whether (and, if so, how) the Open
Source Materials were modified and/or distributed by the Targets).

22

--------------------------------------------------------------------------------



                 (m)        The Targets have not (i) incorporated Open Source
Materials into, or combined Open Source Materials with, Target IP Rights or
Target Products; (ii) distributed Open Source Materials in conjunction with any
Target IP Rights or Target Products; or (c) used Open Source Materials that
create, or purport to create, obligations for the Targets with respect to any
Target IP Rights or grant, or purport to grant, to any third party, any rights
or immunities under any Target IP Rights (including, but not limited to, using
any Open Source Materials that require, as a condition of use, modification
and/or distribution of such Open Source Materials that other software
incorporated into, derived from or distributed with such Open Source Materials
be (A) disclosed or distributed in source code form, (B) be licensed for the
purpose of making derivative works, or (C) be redistributable at no charge).

                 (n)        The Targets have provided A4S with all documentation
and notes relating to the testing of all Target Products. The Targets have
documented all bugs, errors and defects in all Target Products, and such
documentation is retained and is available internally at the Targets. For all
software used by the Targets in providing services, or in developing or making
available any of Target Products, either the supplier of such software or the
Targets have implemented any and all security patches or upgrades that are
generally available for that software.

                 (o)        No (i) government funding; (ii) facilities of a
university, college, other educational institution or research center; or (iii)
funding from any Person (other than funds received in consideration for Target
Common Stock) was used in the development of the Intellectual Property owned by
the Targets. No current or former employee, consultant or independent contractor
of the Targets, who was involved in, or who contributed to, the creation or
development of any Intellectual Property, has performed services for any
government, university, college or other educational institution or research
center during a period of time during which such employee, consultant or
independent contractor was also performing services for the Targets.

                 (p)        Neither the Targets nor any other Person acting on
their behalf have disclosed, delivered or licensed to any Person, agreed to
disclose, deliver or license to any Person, or permitted the disclosure or
delivery to any escrow agent or other Person of, any Target Source Code. No
event has occurred, and no circumstance or condition exists, that (with or
without notice or lapse of time, or both) will, or would reasonably be expected
to, result in the disclosure, delivery or license by the Targets or any Person
acting on its behalf to any Person of any Target Source Code. As used in this
Section, “Target Source Code” means, collectively, any software source code or
confidential manufacturing specifications or designs, any material portion or
aspect of software source code or confidential manufacturing specifications or
designs, or any material proprietary information or algorithm contained in or
relating to any software source code or confidential manufacturing
specifications or designs, of any Target IP Rights or Target Products.

     4.17        Motor Vehicles.   All motor vehicles used in the Business,
whether owned or leased, are set forth on Schedule 4.17. All such vehicles are
properly licensed, registered and insured in accordance with applicable law.

    4.18        Employee Benefit Plans.

23

--------------------------------------------------------------------------------



                 (a)        Schedule 4.18 contains an accurate and complete list
of all Employee Plans and all stock option, bonus or other incentive plans,
vacation policies, non-competition agreements, and other material employee
benefit arrangements of each of the Targets, true and correct copies of which
have been delivered to A4S.

                 (b)        Except as set forth on Schedule 4.18 and except for
contributions not yet due and payable, neither Target has any liability or
potential liability (including, but not limited to, actual or potential
withdrawal liability) with respect to (x) any multi-employer plan within the
meaning of Section 4001(a)(3) of ERISA, or (y) any Employee Plan of the type
described in Section 4063 and 4064 of ERISA or in Section 413(c) of the Code
(and the regulations promulgated thereunder).

                 (c)        No Employee Plan provides any health, life or other
welfare benefits to retired or former employees of the Targets, other than as
required by Section 4980B of the Code. No Employee Plan is a defined benefit
plan (as defined in Section 3(35) of ERISA), and neither Target has any actual
or potential liability with respect to any defined benefit plan. With respect to
each of the Employee Plans, all contributions attributable to plan years ending
on or prior to the Closing Date and all employer and salary reduction employee
contributions for all months ending on or prior to the Closing Date have been
made or accrued.

                 (d)        Each Employee Plan and all related trusts, insurance
contracts and funds (as applicable) have been maintained, funded and
administered in compliance in all material respects with all applicable laws and
regulations, including but not limited to ERISA and the Code. Neither of the
Targets nor any Affiliate of the Targets nor, to Targets’ Knowledge, any trustee
or administrator of any Employee Plan or any other Person, has engaged in any
transaction with respect to any Employee Plan which could reasonably be expected
to subject either of the Targets or any trustee or administrator of such
Employee Plan to any material liability, Tax or penalty (civil or otherwise)
imposed by ERISA or the Code. No actions, suits, investigations or claims with
respect to the Employee Plans or with respect to any fiduciary or other Person
dealing with any Employee Plan are pending or to Targets’ Knowledge, threatened,
and to Targets’ Knowledge there are no facts which could reasonably be expected
to give rise to any such actions, suits, investigations or claims. Each of the
Targets has complied in all material respects with the requirements of Section
4980B of the Code.

                 (e)        No Employee Plan has been terminated within the last
three calendar years. No Employee Plan has incurred any accumulated funding
deficiency, whether or not waived, and none of the Assets is subject to any lien
arising under 302(f) of ERISA or 412(n) of the Code.

                 (f)        Each Employee Plan that is intended to be qualified
under Section 401(a) of the Code, and each trust forming a part thereof, has
received a favorable determination letter from the Internal Revenue Service as
to the qualification under the Code of such Employee Plan and the Tax exempt
status of such related trust, and nothing has occurred since the date of such
determination letter that could reasonably be expected to adversely affect the
qualification of such Employee Plan or the Tax exempt status of such related
trust.

24

--------------------------------------------------------------------------------



                 (g)        With respect to each Employee Plan, each of the
Targets has provided A4S with true, complete and correct copies, to the extent
applicable, of (i) all documents (including summary plan descriptions and other
material employee communications) pursuant to which such Employee Plan is
maintained, funded and administered, (ii) the most recent annual report (Form
5500 series) filed with the Internal Revenue Service (with attachments), (iii)
the most recent financial statements, and (iv) all governmental rulings,
determinations and opinions (and pending requests for governmental rulings,
determinations and opinions) and correspondence with respect thereto.

    4.19        WARN Act.   Within the period 90 days prior to the date hereof,
neither Target has temporarily or permanently closed or shut down any single
site of employment or any facility or any operating unit, department or service
within a single site of employment, as such terms are used in WARN.

    4.20        Tax Returns; Taxes.   Except as set forth on Schedule 4.20 (for
which none of A4S, the Merger Sub or the Surviving Corporation assumes any
responsibility, obligation or liability), (i) each of the Targets has filed and
will timely file all federal, state and local Tax Returns and Tax reports
required by such authorities to be filed and (ii) each of the Targets has paid
all Taxes, assessments, governmental charges, penalties, interest and fines due
or claimed to be due by any federal, state or local authority. There is no
pending Tax examination or audit of, nor any action, suit, investigation or
claim asserted or, to Targets’ Knowledge, threatened, against either Target by
any federal, state or local authority; and neither Target has been granted any
extension of the limitation period applicable to any Tax claims.

    4.21        Affiliate Interests.   Except as disclosed on Schedule 4.21,
neither Target is a party to any transaction with: (a) any employee, officer, or
director of either Target, (b) any relative of any such employee, officer, or
director, or (d) any Person that, directly or indirectly, is controlled by or
under common control with either Target or with any such employee, officer,
director, or relative, including without limitation any contract, agreement or
other arrangement (i) providing for the furnishing of services by such person,
(ii) providing for the rental of real or personal property from or to such
person, (iii) providing for the guaranty of any obligation of such person, (iv)
requiring any payment to such person which will continue beyond the Closing
Date, or (v) establishing any right or interest of such person in any of the
Assets.

    4.22        Accuracy of Information.   None of the information supplied or
to be supplied by the Targets or the Shareholders for inclusion in the Proxy
Statement contains any untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they are made, not
misleading. Notwithstanding the foregoing, none of the Targets or Shareholders
makes any representations with respect to any statement in the Proxy Statement
based upon information supplied by A4S or the Merger Sub for inclusion therein.

    4.23        No Omissions or Misstatements.   None of the information
included in this Agreement and schedules hereto, or other documents furnished or
to be furnished by the Targets, or any of its representatives, contains any
untrue statement of a material fact or is misleading in any material respect or
omits to state any material fact necessary in order to make any of the
statements herein or therein not misleading in light of the circumstances in
which they were made. Copies of all documents referred to in any schedule hereto
have been delivered or made available to A4S and constitute true, correct and
complete copies thereof and include all amendments, schedules, appendices,
supplements or modifications thereto or waivers thereunder.

25

--------------------------------------------------------------------------------



Article V Representations and Warranties of A4S and the Merger Sub

        As an inducement to the Shareholders and the Targets to enter into this
Agreement and to consummate the transactions contemplated hereunder, A4S and the
Merger Sub, jointly and severally, hereby represent and warrant to the
Shareholders and the Targets that the statements made in this Article V are true
and correct, except as set forth in the disclosure schedules delivered to the
Shareholders and the Targets. All exceptions to the following representations
and warranties shall be set forth in the disclosure schedules, numbered to
correspond to the Sections of this Article V to which they relate.

    5.1        Organization, Qualification and Authority.   Each of A4S and the
Merger Sub is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Colorado. Each of A4S and the Merger Sub
is in good standing and duly qualified to do business as a foreign corporation
in all jurisdictions where the operation of its business or the ownership of its
properties make such qualification necessary. Each of A4S and the Merger Sub has
the requisite corporate power and authority to own, lease and operate its
properties and assets as presently owned, leased and operated and to carry on
its business as it is now being conducted. Each of A4S and the Merger Sub has
the requisite corporate right, power and authority to execute, deliver and carry
out the terms of this Agreement and all documents and agreements necessary to
give effect to the provisions of this Agreement and to consummate the
transactions contemplated on the part of A4S and the Merger Sub hereby. The
execution, delivery and consummation of this Agreement and all other agreements
and documents executed in connection herewith by A4S and the Merger Sub have
been duly authorized by all necessary corporate action on the part of A4S and
the Merger Sub, respectively. Except for the consent of A4S’s shareholders, no
other action, consent or approval on the part of A4S and the Merger Sub or any
other person or entity is necessary to authorize the execution, delivery and
consummation of this Agreement and all other agreements and documents executed
in connection herewith. This Agreement, and all other agreements and documents
executed in connection herewith by A4S and the Merger Sub upon due execution and
delivery thereof, shall constitute the valid binding obligations of A4S and the
Merger Sub, respectively, enforceable in accordance with their respective terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization
or similar laws affecting creditors’ rights generally and by general principles
of equity.

    5.2        No Violations.   The execution and delivery of this Agreement and
the performance by A4S and the Merger Sub of their respective obligations
hereunder (i) do not and will not conflict with or violate any provision of the
articles of incorporation or similar organizational documents of A4S and the
Merger Sub, and (ii) except as set forth on Schedule 5.2 hereto, do not and will
not (a) conflict with or result in a breach of the terms, conditions or
provisions of, (b) constitute a default under, (c) result in the creation of any
Encumbrance upon the capital stock of A4S and the Merger Sub pursuant to, (d)
give any third party the right to modify, terminate or accelerate any obligation
under, (e) result in a violation of, or (f) require any authorization, consent,
approval, exemption or other action by or notice to any court or administrative,
arbitration or governmental body or other third party pursuant to, any law,
statute, rule or regulation or any Contract, order, judgment or decree to which
A4S or the Merger Sub is subject or by which any of its assets are bound.

26

--------------------------------------------------------------------------------



     5.3        Capitalization.   The capitalization of A4S is set forth on
Schedule 5.3. A4S owns all of the issued and outstanding capital stock of the
Merger Sub.

    5.4        Litigation.   Neither A4S nor the Merger Sub has received notice
of any violation of any law, rule, regulation, ordinance or order of any court
or federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality which would impede or interfere with
A4S’s or the Merger Sub’s ability to enter into or consummate the transactions
contemplated hereby. There are no lawsuits, proceedings, actions, arbitrations,
governmental investigations, claims, inquiries or proceedings pending or, to
A4S’s or the Merger Sub’s Knowledge, threatened, involving A4S or the Merger Sub
that seeks to enjoin or obtain damages in respect of the consummation of the
transactions contemplated by this Agreement or any action taken or to be taken
by A4S or the Merger Sub in connection with the consummation of the transactions
contemplated hereby, and, to A4S’s or the Merger Sub’s Knowledge, no reasonable
basis exists for the bringing of any such claim.

    5.5        Broker’s or Finder’s Fee.   Except for the fee payable to
Bathgate Capital Partners LLC (which shall be paid by A4S), neither A4S nor the
Merger Sub will be liable for the payment of any fee to any finder, broker,
consultant or similar person in connection with the transactions contemplated
under this Agreement.

    5.6        A4S SEC Reports.   A4S has timely filed all reports with the SEC
required to be filed by A4S (“A4S SEC Reports”). Each A4S SEC Report complied as
to form in all material respects with the requirements of applicable law on the
date thereof.

    5.7        Tax Returns; Taxes.   Except as set forth on Schedule 5.7 (for
which none of the Targets or the Shareholders assumes any responsibility,
obligation or liability), (i) A4S has filed and will timely file all federal,
state and local Tax Returns and Tax reports required by such authorities to be
filed and (ii) A4S has paid all Taxes, assessments, governmental charges,
penalties, interest and fines due or claimed to be due by any federal, state or
local authority. There is no pending Tax examination or audit of, nor any
action, suit, investigation or claim asserted or, to A4S’s Knowledge,
threatened, against A4S by any federal, state or local authority; and A4S has
not been granted any extension of the limitation period applicable to any Tax
claims.

    5.8        Accuracy of Information.   None of the information supplied or to
be supplied by A4S for inclusion in the Proxy Statement contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not misleading. Notwithstanding the
foregoing, A4S makes no representations with respect to any statement in the
Proxy Statement based upon information supplied by the Targets or the
Shareholders for inclusion therein, except to the extent such information is
modified by A4S without the written consent of the Targets or the Shareholders.

27

--------------------------------------------------------------------------------



    5.9        No Omissions or Misstatements.   None of the information included
in this Agreement and schedules hereto, A4S SEC Reports or other documents
furnished or to be furnished by A4S or the Merger Sub, or any of their
representatives, contains any untrue statement of a material fact or is
misleading in any material respect or omits to state any material fact necessary
in order to make any of the statements herein or therein not misleading in light
of the circumstances in which they were made. Copies of all documents referred
to in any schedule hereto have been delivered or made available to the
Shareholders and the Targets and constitute true, correct and complete copies
thereof and include all amendments, schedules, appendices, supplements or
modifications thereto or waivers thereunder.

    5.10        Financial Statements.   A4S does not have any material liability
or obligations of any nature (absolute, accrued, contingent or otherwise) other
than those that are either (i) reflected or appropriately reserved against in
the Latest A4S Balance Sheet, (ii) not required by GAAP to be reflected or
reserved against on the Latest A4S Balance Sheet, (iii) incurred in the ordinary
course of business subsequent to the date of the Latest A4S Balance Sheet, or
(iv) set forth on Schedule 5.10.

    5.11        Interim Changes.   Except as set forth on Schedule 5.11 hereto,
since the date of A4S’s most recent filing with the SEC on Form 10-QSB, except
as otherwise disclosed in any subsequent filings on Form 8-K, there has been no:

                 (a)        change in the condition, financial or otherwise, of
A4S, which has, or could reasonably be expected to have a Material Adverse
Effect;

                 (b)        loss, damage or destruction of or to any of A4S’s
assets, whether or not covered by insurance;

                 (c)        increase in the compensation payable by A4S to its
employees, directors, managers, independent contractors or agents other than in
the ordinary course of business consistent with past practice, or any increase
in, or institution of, any bonus, insurance, pension, profit sharing or other
employee benefit plan or arrangements made to, for, or with the employees,
directors, managers, or independent contractors of A4S;

                 (d)        adjustment or write-off of accounts receivable other
than in the ordinary course of business consistent with past practice or any
change in the collection, payment or credit experience or practices of A4S;

                 (e)        change in the Tax or cash basis accounting methods
or practices employed by A4S or change in depreciation or amortization policies;

                 (f)        strike, work stoppage or other labor dispute
adversely affecting the business of A4S;

                 (g)        termination, waiver or cancellation of any material
rights or claims of A4S under any Contract or otherwise, other than in the
ordinary course of business consistent with past practice,;

28

--------------------------------------------------------------------------------



                 (h)        any incurrence of indebtedness for borrowed money
other than in the ordinary course of A4S’s business consistent with past
practice;

                 (i)        any new Contract (or amendment to any existing
Contract) obligating A4S to purchase goods or services, any amendment or
termination of any Material Contract or license relating to the business of A4S
or any waiver of material claims or rights of A4S against third parties, in each
case other than in the ordinary course of business consistent with past
practice,;

                 (j)        any agreement, arrangement or transaction between
A4S and any Affiliate of A4S;

                 (k)        any other transaction not in the ordinary course of
A4S’s business and consistent with past practice of its business that,
individually or in the aggregate, could have a Material Adverse Effect; or

                 (l)        any commitment with respect to any of the foregoing.

    5.12        No Liabilities of the Merger Sub.   As of the time that is
immediately prior to the Effective Time, the Merger Sub will not have or be
subject to any liabilities, claims or obligations and it shall not have
conducted any business whatsoever.

Article VI Covenants of the Parties

    6.1        Conduct of Business of the Targets.   From the date hereof to the
Closing, except as expressly contemplated by this Agreement or otherwise
consented to by A4S in writing, each of the Targets shall:

                 (a)        conduct the Business only in the usual, regular and
ordinary course in substantially the same manner as heretofore conducted;

                 (b)        maintain in all material respects all of the
structures, equipment, vehicles and other tangible personal property of the
Business in its present condition, except for ordinary wear and tear and damage
by unavoidable casualty;

                 (c)        preserve and maintain all Intellectual Property used
in the Business substantially in accordance with current business practices;

                 (d)        keep in full force and effect insurance comparable
in amount and scope of coverage to insurance now carried with respect to the
Business;

                 (e)        perform in all material respects all obligations
under Contracts relating to or affecting the Business including, but not limited
to, making timely payments to vendors and suppliers of the Targets on a basis
consistent with past business practices;

                 (f)        maintain the books of account and records of the
Business in the usual, regular and ordinary manner;

29

--------------------------------------------------------------------------------



                 (g)        comply in all material respects with all statutes,
laws, ordinances, rules and regulations applicable to the conduct of the
Business;

                 (h)        use commercially reasonable efforts to maintain
current relationships and preserve goodwill with customers, suppliers, vendors
and other Persons having a business relationship with the Targets relating to
the Business;

                 (i)        use commercially reasonable efforts to keep
available the resources of all employees of the Targets;

                 (j)        not enter any employment agreement or commitment to
employees of the Business or effect any increase in the compensation or benefits
payable or to become payable to any officer, director, manager or employee of
the Business other than increases in non-officer employee compensation effected
in the ordinary course of the Business;

                 (k)        not create or permit to exist any Encumbrance on the
Assets;

                 (l)        not enter into or modify any agreement for
indebtedness or any Contract obligating either of the Targets to purchase goods
or services for a period of 90 days or more other than in the ordinary course of
the Business consistent with past practice, or sell, lease, license or otherwise
dispose of any asset of the Business (other than dispositions of inventory and
obsolete assets in the ordinary course of the Business) or acquire any
substantial assets other than replacement assets, inventory and supplies to be
used in the Business;

                 (m)        not materially modify any agreement or any Contract
with any customer other than in the ordinary course of the Business consistent
with past practice,

                 (n)        not take any action with respect to, or make any
material change in its accounting or Tax policies or procedures;

                 (o)        not make or revoke any Tax election or settle or
compromise any Tax Liability, or amend any Tax Return;

                 (p)        not make or declare any dividends or any other
distributions to shareholders of the Target Common Stock; or

                 (q)        not authorize or enter into any commitment with
respect to any of the matters described in clauses (j), (k), (l), (m), (n), (o)
or (p) above.

    6.2        Conduct of Business of A4S.  From the date hereof to the Closing,
except as expressly contemplated by this Agreement or otherwise consented to by
the Shareholders in writing, A4S shall:

                 (a)        conduct its business only in the usual, regular and
ordinary course in substantially the same manner as heretofore conducted;

                 (b)        preserve and maintain all Intellectual Property used
in its business substantially in accordance with current business practices; and

30

--------------------------------------------------------------------------------



                 (c)        comply in all material respects with all statutes,
laws, ordinances, rules and regulations applicable to the conduct of its
business.

    6.3         Access to Information.

                 (a)        Investigation by A4S.   Between the date of this
Agreement and the Closing Date, the Targets will (i) give A4S and its
representatives (including lenders, legal counsel and accountants) full access
to employees and personnel of the Targets, offices, warehouses and other
facilities and property of the Business and to its books and records, insurance
policies and related records, agreements, permits and licenses, (ii) permit A4S
and its representatives to make such inspections thereof as A4S may reasonably
require, (iii) furnish A4S and its representatives and advisers with such
financial, legal and operating data and other information with respect to the
business and properties of the Business as A4S may from time to time reasonably
request; and (iv) otherwise cooperate fully and as promptly as reasonably
practical with such representatives; provided, however, that any such
investigation shall be conducted in such a manner as not to interfere
unreasonably with the operation of the Business.

                 (b)        Investigation by the Shareholders and the Targets.
  Between the date of this Agreement and the Closing Date, A4S will (i) give the
Shareholders and the Targets and their respective representatives (including
legal counsel and accountants) full access to employees and personnel of A4S,
offices, warehouses and other facilities and property of A4S’s business, and to
its books and records, insurance policies and related records, agreements,
permits and licenses, (ii) permit the Shareholders and the Targets and their
respective representatives to make such inspections thereof as the Shareholders
and the Targets may reasonably require, (iii) furnish the Shareholders and the
Targets and their respective representatives and advisers with such financial,
legal and operating data and other information with respect to the business and
properties of A4S as the Shareholders and the Targets may from time to time
reasonably request; and (iv) otherwise cooperate fully and as promptly as
reasonably practical with such representatives; provided, however, that any such
investigation shall be conducted in such a manner as not to interfere
unreasonably with the operation of A4S’s business.

    6.4        Confidentiality.   If the transactions contemplated by this
Agreement are not consummated (and in any event prior to the Closing Date), A4S,
the Merger Sub, the Targets and the Shareholders will maintain the
confidentiality of all information and materials obtained from the other
parties; provided, however, that A4S, the Merger Sub, the Targets and the
Shareholders may provide information obtained from the other parties to its
advisors, agents and employees for the limited purposes of analyzing,
negotiating, financing, pursuing and consummating the transactions contemplated
by this Agreement. Upon termination of this Agreement, A4S, the Merger Sub, the
Targets and the Shareholders (and their respective representatives) will return
to the other parties all materials obtained from each such party in connection
with the transactions contemplated by this Agreement and all copies thereof.

    6.5        Efforts to Consummate Transaction.   The parties shall use their
commercially reasonable best efforts to take or cause to be taken all such
actions required to consummate the transactions contemplated hereby including,
without limitation, such actions as may be necessary to obtain, prior to the
Closing, all necessary governmental or other third party approvals and consents
required to be obtained by A4S, the Merger Sub or the Targets in connection with
the consummation of the transactions contemplated by this Agreement.

31

--------------------------------------------------------------------------------



    6.6        No Solicitation.   Unless this Agreement shall have been
terminated pursuant to Section 9.1, until the Closing Date, the Shareholders and
the Targets shall not directly or indirectly through any officer, director,
employee, agent, affiliate or otherwise, enter into any agreement, agreement in
principle or other commitment (whether or not legally binding) relating to a
Competing Transaction or solicit, initiate or encourage the submission of any
proposal or offer from any person or entity (including each of the Target’s
officers, partners, employees and agents) relating to any Competing Transaction,
nor participate in any discussions or negotiations regarding, or furnish to any
other person or entity any information with respect to, or otherwise cooperate
in any way with, or assist or participate in, facilitate or encourage, any
effort or attempt by any other person or entity to effect a Competing
Transaction. The Shareholders and the Targets shall immediately cease any and
all contacts, discussions and negotiations with third parties regarding any
Competing Transaction. The Shareholders and the Targets shall immediately notify
A4S if any proposal regarding a Competing Transaction (or any inquiry or contact
with any person or entity with respect thereto) is made and shall advise A4S of
the contents thereof (and, if in written form, provide A4S with copies thereof).

    6.7        Name of the Surviving Corporation.   Following the Closing Date,
A4S and the Surviving Corporation will acquire the right to use the names “Vizer
Group, Inc.”, “Vizer”, “Avurt International, Inc.”, “Avurt International” and
“Avurt”. The Shareholders shall cease using the names set forth in the preceding
sentence or any derivatives thereof or any names confusingly similar therewith
other than in connection with their employment with A4S and/or the Surviving
Corporation.

    6.8         Cooperation and Information Sharing.

                 (a)        A4S and the Surviving Corporation, on the one hand,
and the Shareholders on the other hand, will cooperate with each other in
defending or prosecuting any action, suit, proceeding, investigation or audit of
the other relating to each Target’s Tax Returns for all periods up to and
including the Closing Date and any audit of A4S, the Surviving Corporation, the
Shareholders or the Targets with respect to the sales, transfer and similar
transactions contemplated by this Agreement. A4S, the Surviving Corporation and
the Shareholders shall respond to all reasonable inquiries related to such
matters and to provide, to the extent possible, substantiation of transactions
and make available and furnish appropriate documents and personnel in connection
therewith.

                 (b)        For a period of seven years after the Closing Date
(or such longer period as may be required by any governmental agency or ongoing
legal proceeding), none of A4S, the Surviving Corporation or the Shareholders
shall dispose of or destroy any of the business records and files of the
Business, without first giving the others thirty days’ written notice, who then
shall have the right, at their option and expense, to take possession of the
records and files. Each party shall allow the others and their representatives
access to all business records and files of the Business, during regular
business hours and upon reasonable notice at such other party’s principal place
of business or at any location where such records are stored, and the parties
shall have the right, each at its own expense, to make copies of any such
records and files.

32

--------------------------------------------------------------------------------



    6.9        Employees.   The Shareholders shall be solely responsible for the
payment of all accrued and unpaid benefits for any employee of either of the
Targets that is terminated on or before the Closing, including, without
limitation, accrued vacation, sick time, personal time and health benefits
(including COBRA).

    6.10        Transfer of Contracts. Except for the PepperBall Contract and
the Syncroness Contract, each Shareholder and each Target shall use its
commercially reasonable best efforts to obtain all third-party consents and
transfer or assign or cause to be transferred or assigned to the Surviving
Corporation all of the Contracts listed on Schedule 4.9 that require consent,
except for those Contracts specifically waived by A4S in writing. The consent of
PepperBall and Syncroness to the assignment of their respective contracts to the
Surviving Corporation shall be a condition to Closing.

    6.11        Delivery of Proxy Statement.   As soon as is reasonably
practical following the date of this Agreement, A4S will prepare and, following
clearance by the SEC, mail a proxy statement to the shareholders of A4S for the
purpose of (among others as determined by A4S) convening a shareholders meeting
(the “Meeting”) to vote upon, among other things (as determined by A4S), the
Merger and the election of Scott G. Sutton to the Board of Directors of A4S
(such proxy statement, as amended or supplemented, the “Proxy Statement”). A4S
shall promptly furnish to the Shareholders copies of all filings and
correspondence with, from or to the SEC regarding the Proxy Statement. The
Shareholders shall furnish to A4S all information relating to each of them and
the Targets as required by the Securities Exchange Act of 1934 to be set forth
in the Proxy Statement, including, without limitation, the audited and any
unaudited financial information for the Targets required to be included in the
Proxy Statement (which the Targets shall use their best efforts to provide to
A4S as soon as practicable following the date of this Agreement). Unless A4S and
the Shareholders terminate this Agreement pursuant to Section 9.1, or the Board
of Directors of A4S otherwise reasonably determines that it may need to change
or modify its recommendation of the Merger or the election of Scott G. Sutton to
the Board of Directors to the shareholders of A4S in the Proxy Statement in
order to comply with its fiduciary obligations under applicable laws, the Board
of Directors of A4S shall recommend approval of the Merger and the election of
Scott G. Sutton to the Board of Directors of A4S.

    6.12        Delivery of Financial Statements.   Until the Closing Date, each
of the Targets shall deliver to A4S, as soon as is reasonably practical (but in
no event later than 20 days following each month-end), unaudited balance sheets
and the related statements of income, operations and cash flows for each
month-end period since December 31, 2005. Until the Closing Date, A4S shall
deliver to the Shareholders, as soon as is reasonably practical (but in no event
later than 20 days following each month-end), unaudited balance sheets and the
related statements of operations for each month-end since the date of A4S’s most
recent filing with the SEC on Form 10-QSB or 10-KSB (the “A4S Financial
Statements”).

    6.13        Election to Board of Directors of A4S.   Subject to its due
diligence investigation, A4S shall recommend to its shareholders that they elect
Scott G. Sutton to the Board of Directors of A4S as provided in Section 6.11.

33

--------------------------------------------------------------------------------



Article VII Closing Conditions

    7.1        Obligation of A4S and the Merger Sub to Close.   The obligation
of A4S and the Merger Sub to close the transactions contemplated hereby shall be
subject to the fulfillment and satisfaction, prior to or at the Closing, of the
following conditions, or the written waiver thereof by A4S:

                 (a)        Representations and Covenants.   The representations
and warranties of the Shareholders and the Targets contained in this Agreement
shall be true and correct in all material respects on and as of the Closing Date
with the same force and effect as though made on and as of the Closing Date. The
Shareholders and the Targets shall have performed and complied in all material
respects with all covenants and agreements required by this Agreement to be
performed or complied with by the Shareholders and the Targets on or prior to
the Closing Date.

                 (b)        No Injunction.   No injunction or restraining order
shall be in effect which forbids or enjoins the consummation of the transactions
contemplated by this Agreement, no proceedings for such purpose shall be
pending, and no federal, state, local or foreign statute, rule or regulation
shall have been enacted which prohibits, restricts or delays the consummation of
the transactions contemplated hereby.

                 (c)        Approvals. All Board of Directors, shareholder,
material governmental and third party approvals, consents, permits or waivers
necessary for the consummation of the transactions contemplated by this
Agreement shall have been obtained in form and substance satisfactory to A4S,
including without limitation, the consents to the assignment of the PepperBall
Contract and the Syncroness Contract.

                 (d)        Due Diligence.   A4S shall be satisfied in its sole
discretion with the results of its legal, accounting, business, employment and
environmental due diligence investigations including, without limitation, the
results of its audit of the Historical Financials and reference checks upon key
management of the Targets; provided, however, that this closing condition shall
expire on September 15, 2006.

                 (e)        Liens. All Encumbrances on the Assets shall have
been released.

                 (f)        Material Adverse Effect.   No change having,
individually or in the aggregate, a Material Adverse Effect on the Business or
the Assets since December 31, 2005 shall have occurred.

                 (g)        Stock Certificates.   A4S shall have received the
stock certificates representing the Vizer Common Stock duly endorsed for
transfer.

                 (h)        Employment Agreements.   The Surviving Corporation
or A4S shall have entered into an Employment Agreement with each of Scott G.
Sutton, Michael Cox and Thomas Muenzberg (the “Key Employees”) in the forms
attached hereto as Exhibits B-1, B-2 and B-3, respectively, each of which shall
contain confidentiality, non-competition and non-solicitation agreements.

34

--------------------------------------------------------------------------------



                 (i)        Election to A4S Board of Directors.   Subject to a
due diligence investigation pursuant to Section 6.3(a), Scott G. Sutton shall
agree to serve on the Board of Directors of A4S.

                 (j)        Delivery of Financial Statements; Audited Financial
Statements Shall be Satisfactory.   Each of the Targets shall have delivered to
A4S unaudited balance sheets and the related statements of operations for each
month-end period since December 31, 2005 in accordance with Section 6.12. In
addition, the audited and any unaudited financial statements required to be
delivered to A4S and included in the Proxy Statement pursuant to Section 6.11
shall be satisfactory to the Board of Directors of A4S in their sole and
reasonable discretion.

                 (k)        Commitment for Product Liability Insurance.   Vizer
shall have received a binding commitment from a reputable insurance company for
a product liability insurance policy covering Vizer’s products in the amount of
at least $10 million at a cost of approximately $72,000 annually, and such
policy shall be in place at the time of Closing.

                 (l)        Legal Opinion.   A4S shall have received the legal
opinion of counsel to the Shareholders and the Targets, in form, substance and
scope reasonably satisfactory to counsel to A4S.

                  (m)        Assignment of Patent Applications and Patents.
  Scott G. Sutton shall have assigned to Vizer all of Mr. Sutton’s rights, title
and interest in and to all pending patent applications and issued patents, if
any, associated with the Business and the Assets, in form and substance
satisfactory to A4S and its counsel.

                 (n)        Contribution of Avurt Common Stock to Vizer.   The
shareholders of Avurt shall have contributed all of their Avurt Common Stock to
Vizer so that Avurt will be a wholly-owned subsidiary of Vizer at the Closing.

                 (o)        Other Deliveries.   The Shareholders and the Targets
shall have delivered such other documents as A4S or its counsel may reasonably
request to evidence the transactions contemplated hereby.

    7.2        Obligation of the Shareholders and the Targets to Close.   The
obligation of the Shareholder and the Targets to close the transactions
contemplated hereby shall be subject to the fulfillment and satisfaction, prior
to or at the Closing, of the following conditions, or the written waiver thereof
by the Shareholders:

                 (a)        Representations and Covenants.   The representations
and warranties of A4S and the Merger Sub contained in this Agreement shall be
true and correct in all material respects on and as of the Closing Date with the
same force and effect as though made on and as of the Closing Date. A4S and the
Merger Sub shall have performed and complied in all material respects with all
covenants and agreements required by this Agreement to be performed or complied
with by A4S or the Merger Sub on or prior to the Closing Date.

                 (b)        No Injunction.   No injunction or restraining order
shall be in effect which forbids or enjoins the consummation of the transactions
contemplated by this Agreement, no proceedings for such purpose shall be
pending, and no federal, state, local or foreign statute, rule or regulation
shall have been enacted which prohibits, restricts or delays such consummation.

35

--------------------------------------------------------------------------------



                 (c)        Merger Consideration.   The Shareholders shall have
received the Merger Consideration as set forth in Section 3.3.

                 (d)        Election to A4S Board of Directors.   Subject to its
due diligence investigation pursuant to Section 6.3(a), A4S shall have
recommended in the Proxy Statement that its shareholders elect Scott G. Sutton
to the Board of Directors of A4S contingent upon consummation of the Merger, and
the A4S shareholders shall have approved such election.

                 (e)        Legal Opinion.   The Shareholders shall have
received the legal opinion of counsel to A4S, in form, substance and scope
reasonably satisfactory to counsel to the Shareholders.

                 (f)        Release of Guaranty and Termination of Pledge.   The
Shareholders shall have received a Release of Guaranty and Termination of
Pledge, a form of which is attached hereto as Exhibit D, releasing the Suttons
from their obligations pursuant to the Guaranty, dated as of July 7, 2006, by
and among Scott G. Sutton and A4S, and terminating their obligations pursuant to
the Pledge Agreement, dated as of July 7, 2006 by and among Sandy Sutton and
A4S.

                 (g)        Due Diligence.   The Targets and the Shareholders
shall be satisfied in their sole discretion with the results of their legal,
accounting, business, employment and environmental due diligence investigations
of A4S and its key managers; provided, however, that this closing condition
shall expire on September 15, 2006.

                 (h)        Material Adverse Effect.   No change having,
individually or in the aggregate, a Material Adverse Effect with respect to A4S
since December 31, 2005 shall have occurred.

                 (i)        Approvals.   All material governmental and third
party approvals, consents, permits or waivers necessary for the consummation of
the transactions contemplated by this Agreement shall have been obtained in form
and substance satisfactory to the Targets and the Shareholders.

                 (j)        A4S Shareholder Approval.   A4S shall have received
the approval of its shareholders for the Merger in accordance with applicable
law.

                 (k)        Accumulated Cash Balance.   A4S shall have
demonstrated to the satisfaction of the Shareholders (in their sole and
reasonable discretion) that A4S achieved an accumulated cash balance at any time
between the date hereof and the Closing Date of at least $2.25 million, less the
aggregate dollar amount of pre-Closing cash advances made to the Targets by A4S
pursuant to the Note.

                 (l)        Delivery of Financial Statements.   A4S shall have
delivered to the Shareholders the A4S Financial Statements in accordance with
Section 6.12.

36

--------------------------------------------------------------------------------



                 (m)        Registration Rights Agreement.   A4S shall have
entered into a Registration Rights Agreement with Scott G. Sutton and Michael
Cox in the form attached as an exhibit to their employment agreements.

                 (n)        Other Deliveries.   A4S and the Merger Sub shall
have delivered such other documents as the Shareholders or their counsel may
reasonably request to evidence the transactions contemplated hereby.

Article VIII Indemnification

    8.1        Indemnification.

                 (a)        By the Shareholders.   Scott G. Sutton, Michael Cox
and, solely with respect to Section 4.2, Sandy Sutton, jointly and severally,
shall indemnify and hold harmless A4S and the Merger Sub, and each of their
respective officers, employees, Affiliates and agents, at all times from and
after the Closing Date, against and in respect of Losses arising from: (i) any
breach of any of the representations or warranties made by the Shareholders or
the Targets in this Agreement (without regard to any materiality qualification
contained in any such representation or warranty); and (ii) any breach of the
covenants and agreements made by the Shareholders or the Targets in this
Agreement or any exhibit hereto delivered by the Shareholders or the Targets in
connection with the Closing.

                 (b)        By A4S.   A4S shall indemnify and hold harmless the
Shareholders and Vizer at all times from and after the Closing Date against and
in respect of Losses arising from or relating to: (i) any breach of any of the
representations or warranties made by A4S or the Merger Sub in this Agreement
(without regard to any materiality qualification contained in any such
representation or warranty); and (ii) any breach of the covenants and agreements
made by A4S or the Merger Sub in this Agreement or any exhibit hereto delivered
by A4S in connection with the Closing.

    8.2        Limitations of Indemnity.   Notwithstanding the foregoing, (i) no
amounts shall be payable by the Shareholders, on the one hand, or A4S, on the
other hand, under Section 8.1 of this Agreement unless and until the aggregate
amount otherwise payable by the Shareholders or A4S, as applicable, in the
absence of this clause exceeds $75,000 (the “Basket”), in which event all such
amounts in excess of such $75,000 shall be due, and (ii) no claim for
indemnification under Section 8.1 shall first be asserted more than 24 months
after the Closing Date; provided, however, that a claim for indemnification
under Sections 4.1, 4.2, 4.8, 4.10, 4.11, 4.16, 4.20, 5.1, 5.3, 5.4 or 5.7 may
be asserted at any time prior to the expiration of the statute of limitations
applicable thereto, including any extension thereof agreed to by the
Shareholders or A4S, as applicable. In no event shall either A4S, on the one
hand, or the Shareholders, on the other hand and taken together, be required to
pay in excess of an amount equal to the cumulative amount of the Merger
Consideration (based upon Fair Market Value) actually received by the
Shareholders (the “Cap”). Neither the Basket nor the Cap shall apply to a claim
for fraud. Notwithstanding anything to the contrary in this Agreement, all
claims for indemnification by any of A4S or the Merger Sub from the Shareholders
shall be first satisfied by the surrender of the number of shares of A4S Common
Stock calculated by dividing the aggregate amount of Losses subject to
indemnification by the Fair Market Value.

37

--------------------------------------------------------------------------------



    8.3         Indemnification Procedures — Third Party Claims.

                 (a)        The rights and obligations of a party claiming a
right of indemnification hereunder (each an “Indemnitee”) from a party to this
Agreement (each an “Indemnitor”) in any way relating to a third party claim
shall be governed by the following provisions of this Section 8.3:

                              (i)        The Indemnitee shall give prompt
written notice to the Indemnitor of the commencement of any claim, action suit
or proceeding, or any threat thereof, or any state of facts which Indemnitee
determines will give rise to a claim by the Indemnitee against the Indemnitor
based on the indemnity agreements contained in this Agreement setting forth, in
reasonable detail, the nature and basis of the claim and the amount thereof, to
the extent known, and any other relevant information in the possession of the
Indemnitee (a “Notice of Claim”). The Notice of Claim shall be accompanied by
any relevant documents in the possession of the Indemnitee relating to the claim
(such as copies of any summons, complaint or pleading which may have been served
and, or any written demand or document evidencing the same). No failure to give
a Notice of Claim shall affect, limit or reduce the indemnification obligations
of an Indemnitor hereunder, except to the extent such failure actually
prejudices such Indemnitor’s ability successfully to defend the claim, action,
suit or proceeding giving rise to the indemnification claim.

                              (ii)        In the event that an Indemnitee
furnishes an Indemnitor with a Notice of Claim, then upon the written
acknowledgment by the Indemnitor given to the Indemnitee within 30 days of
receipt of the Notice of Claim, stating that the Indemnitor is undertaking and
will prosecute the defense of the claim under such indemnity agreements and
confirming that based on the information available as between the Indemnitor and
the Indemnitee, the claim covered by the Notice of Claim is subject to this
Article VIII and that the Indemnitor will be able to pay the full amount of
potential liability in connection with any such claim (including, without
limitation, any action, suit or proceeding and all proceedings on appeal or
other review which counsel for the Indemnitee may reasonably consider
appropriate) (an “Indemnification Acknowledgment”), then the claim covered by
the Notice of Claim may be defended by the Indemnitor, at the sole cost and
expense of the Indemnitor; provided, however, that the Indemnitee is authorized
to file any motion, answer or other pleading that may be reasonably necessary or
appropriate to protect its interests during such 30-day period. The delivery of
an Indemnification Acknowledgment shall not preclude Indemnitor’s subsequent
right to deny indemnification and Indemnitor’s right to reimbursement of all
costs of any nature incurred, if it is ultimately determined that such claim was
not indemnifiable by Indemnitor. However, in the event the Indemnitor does not
furnish an Indemnification Acknowledgment to the Indemnitee or does not offer
reasonable assurances to the Indemnitee as to Indemnitor’s financial capacity to
satisfy any final judgment or settlement, the Indemnitee may, upon written
notice to the Indemnitor, assume the defense (with legal counsel chosen by the
Indemnitee) and dispose of the claim, at the sole cost and expense of the
Indemnitor. Notwithstanding receipt of an Indemnification Acknowledgment, the
Indemnitee shall have the right to employ its own counsel in respect of any such
claim, action, suit or proceeding, but the fees and expenses of such counsel
shall be at the Indemnitee’s own cost and expense, unless (A) the employment of
such counsel and the payment of such fees and expenses shall have been
specifically authorized by the Indemnitor in connection with the defense of such
claim, action, suit or proceeding, or (B) the Indemnitee shall have reasonably
concluded based upon a written opinion of counsel that there may be specific
defenses available to the Indemnitee which are different from or in addition to
those available to the Indemnitor in which case the costs and expenses incurred
by the Indemnitee shall be borne by the Indemnitor.

38

--------------------------------------------------------------------------------



                              (iii)        The Indemnitee or the Indemnitor, as
the case may be, who is controlling the defense of the claim, action, suit or
proceeding, shall keep the other fully informed of such claim, action, suit or
proceeding at all stages thereof, whether or not such party is represented by
counsel. The parties hereto agree to render to each other such assistance as
they may reasonably require of each other in order to ensure the proper and
adequate defense of any such claim, action, suit or proceeding. Subject to the
Indemnitor furnishing the Indemnitee with an Indemnification Acknowledgment in
accordance with Subsection (ii), the Indemnitee shall cooperate with the
Indemnitor and provide such assistance, at the sole cost and expense of the
Indemnitor, as the Indemnitor may reasonably request in connection with the
defense of any such claim, action, suit or proceeding, including, but not
limited to, providing the Indemnitor with access to and use of all relevant
corporate records and making available its officers and employees for
depositions, pre-trial discovery and as witnesses at trial, if required. In
requesting any such cooperation, the Indemnitor shall have due regard for, and
attempt not to be disruptive of, the business and day-to-day operations of the
Indemnitee and shall follow the requests of the Indemnitee regarding any
documents or instruments which the Indemnitee believes should be given
confidential treatment.

                 (b)        Neither party shall make or enter into any
settlement of any claim, action, suit or proceeding which one party has
undertaken to defend, without the other party’s prior written consent (which
consent shall not be unreasonably withheld or delayed), unless there is no
obligation, directly or indirectly, on the part of such other party to
contribute to any portion of the payment for any of the Losses, such other party
receives a general and unconditional release with respect to the claim (in form,
substance and scope reasonably acceptable to such other party), there is no
finding or admission of any violation of law by, or effect on any other claim
that may be made against such other party and, in the reasonable judgment of
such other party, the relief granted in connection therewith is not likely to
have a Material Adverse Effect on such other party or its reputation or
prospects.

                 (c)        Any claim for indemnification that may be made under
more than one subsection under Section 8.1 may be made under the subsection that
the claiming party may elect in its sole discretion, notwithstanding that such
claim may be made under more than one subsection.

     8.4         Indemnification Procedures - Other Claims, Indemnification
Generally.

                 (a)        A claim for indemnification for any matter not
relating to a Third Party Claim may be asserted by giving reasonable notice
directly by the Indemnitee to the Indemnitor. The Indemnitee shall afford the
Indemnitor access to all relevant corporate records and other information in its
possession relating thereto.

                 (b)        If any party becomes obligated to indemnify another
party with respect to any claim for indemnification hereunder and the amount of
liability with respect thereto shall have been finally determined in accordance
with this Article VIII, the Indemnifying Party shall pay such amount to the
Indemnified Party in immediately available funds within ten days following
written demand by the Indemnified Party. The indemnifying party shall not be
obligated to pay any amount under this Article VIII until such final
determination.

39

--------------------------------------------------------------------------------



    8.5        Exclusive Remedy.   The provisions for indemnification set forth
in this Article VIII are the exclusive remedies of A4S and the Shareholders
arising out of or in connection with this Agreement, and shall be in lieu of any
rights under contract, tort, equity or otherwise (other than claims based on
actual fraud or intentional breach of this Agreement).

    8.6        Offset.   Any amount owing under any provision of this Agreement
may be offset by A4S or the Shareholders against any amount owing under any
other provision of this Agreement.

Article IX Miscellaneous

    9.1        Termination. Anything herein to the contrary notwithstanding,
this Agreement may be terminated at any time prior to the Closing Date (a) by
mutual written consent of A4S and the Shareholders; (b) by either A4S or the
Shareholders if for any reason the Closing shall not have occurred on or before
30 days from the date of the Meeting as it may be adjourned and re-convened (but
in any event on or before December 31, 2006 or such other date as may be
mutually agreed by the parties); (c) by either A4S or the Shareholders in the
event that a condition to the terminating party’s obligations to close the
transactions contemplated by this Agreement shall become incapable of
satisfaction; (d) by either A4S, on the one hand, or by the Targets or the
Shareholders, on the other hand, at any time prior to September 15, 2006 in the
event A4S, on the one hand, or the Targets or the Shareholders, on the other
hand, is not satisfied with the results of its legal, accounting, business,
employment and environmental due diligence investigations in its sole
discretion; or (e) by A4S in the event the Board of Directors of A4S is not
satisfied (in its sole and reasonable discretion) with the audited financial
statements required to be delivered to A4S and included in the Proxy Statement
pursuant to Section 6.11 (the right under this 9.1(e) expires upon the filing of
the Proxy Statement); provided, however, that no party shall be entitled to
terminate this Agreement in the event that the failure of the Closing to occur
or any condition to Closing to be satisfied shall be attributable to such
party’s willful breach of this Agreement.

    9.2        Publicity.   No press release or other public announcement
concerning this Agreement or the transactions contemplated hereby shall be made
by the Shareholders without the prior written consent of A4S or by A4S without
the written consent of the Shareholders, except, in each case, as required by
law, including federal and state securities laws. A4S and the Shareholders
understand and acknowledge that A4S is a publicly-held company subject to the
Exchange Act and other securities laws.

    9.3        Entire Agreement.   This Agreement and the schedules and exhibits
delivered in connection herewith constitute the entire agreement of the parties
with respect to the subject matter hereof, and supercedes all other agreements
between the parties including, without limitation, the Letter of Intent between
the parties dated July 6, 2006. The representations, warranties, covenants and
agreements set forth in this Agreement and in any schedules or exhibits
delivered pursuant hereto constitute all the representations, warranties,
covenants and agreements of the parties hereto and upon which the parties have
relied, and except as specifically provided herein, no change, modification,
amendment, addition or termination of this Agreement or any part thereof shall
be valid unless in writing and signed by or on behalf of the party to be charged
therewith.

40

--------------------------------------------------------------------------------



    9.4        Notices.     Any and all notices or other communications or
deliveries required or permitted to be given or made pursuant to any of the
provisions of this Agreement shall be in writing and shall be deemed to have
been duly given or made for all purposes if (i) hand delivered, (ii) sent by a
nationally recognized overnight courier for next business day delivery or (iii)
sent by telephone facsimile transmission (with prompt oral confirmation of
receipt) as follows:

  If to A4S or the Merger Sub:


  A4S Security, Inc.
489 North Denver Avenue
Loveland, Colorado 80537
Attention: Gregory Pusey
Telecopy No.: (303) 722-4011


  with a copy to:


  Brownstein Hyatt & Farber, P.C.
410 Seventeenth Street, 22nd Floor
Denver, Colorado 80202
Attention: Adam J. Agron
Telecopy No.: (303) 223-1111


  If to the Shareholders:


  Sandy Sutton
1300 Laurel Street
Broomfield, Colorado 80020


  Scott G. Sutton
1300 Laurel Street
Broomfield, Colorado 80020


  Michael Cox
4229 Alcott Street
Denver, Colorado 80211


41

--------------------------------------------------------------------------------



  If to Vizer or Avurt:


  Vizer Group, Inc.
Avurt International, Inc.
10855 Dover Street, Suite 1000
Westminster, Colorado 80021
Attention: Scott G. Sutton
Telecopy No.: (303) 439-0414


  with a copy to:


  Robinson Waters & O'Dorisio
1099 18th Street, 26th Floor
Denver, Colorado 80202
Attention: Bryan D. Biesterfeld
Telecopy No.: (303) 297-2750


or at such other address as any party may specify by notice given to the other
party in accordance with this Section 9.4. The date of giving of any such notice
shall be the date of hand delivery, the business day sent by telephone
facsimile, and the day after delivery to the overnight courier service.

    9.5        Waivers and Amendments.   This Agreement may be amended,
superseded, canceled, renewed or extended and the terms hereof may be waived
only by a written instrument signed by the parties or, in the case of a waiver,
by the party waiving compliance.

    9.6        Counterparts.   This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument.

    9.7        Choice of Law.   This Agreement shall be governed by, and
construed in accordance with the internal laws of the State of Colorado, without
reference to the choice of law or conflicts of law principles thereof. EACH
PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF SUCH PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

    9.8        Assignment.   This Agreement shall be binding upon, and inure to
the benefit of, the parties and their respective heirs, administrators,
successors and permitted assigns. Neither this Agreement nor any rights or
obligations hereunder shall be assignable by either party without the other
party’s prior written consent.

    9.9        Negotiated Agreement.   The parties hereby acknowledge that the
terms and language of this Agreement were the result of negotiations among the
parties and, as a result, there shall be no presumption that any ambiguities in
this Agreement shall be resolved against any particular party. Any controversy
over construction of this Agreement shall be decided without regard to events of
authorship or negotiation.

    9.10        Business Days.   Whenever the last day for the exercise of any
privilege or the discharge of any duty hereunder shall fall upon any day which
is not a Business Day, the party having such privilege or duty may exercise such
privilege or discharge such duty on the next succeeding Business Day.

42

--------------------------------------------------------------------------------



    9.11        Further Assurances.   From time to time after the Closing, each
party will timely execute and deliver to the other such instruments of sale,
transfer, conveyance, assignment and delivery, and such consents, assurances,
powers of attorney and other instruments as may be reasonably requested by such
party or its counsel in order to vest in A4S all right, title and interest of
the Shareholders in and to the Vizer Common Stock, in order to vest in the
Shareholders all right, title and interest of the Shareholders in and to the
Merger Consideration and any A4S Common Stock issued to the Shareholders
pursuant to Section 3.5, and otherwise in order to carry out the purpose and
intent of this Agreement.

    9.12        Expenses.   Each of A4S, Vizer Sub, Avurt Sub and the
Shareholders shall bear all of their own expenses in connection with the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby, including without limitation all fees and expenses of its
agents, representatives, counsel and accountants; provided, however, that if the
transactions contemplated by this Agreement are not consummated, the costs
associated with the completion of the audit of the Targets’ financial statements
pursuant to Section 6.12 shall be split equally between A4S and the
Shareholders; provided, further, that the Shareholders shall have the right to
review and approve the auditor’s fees and budgets in advance of being performed.



*  *  *  *  *   *  *  *










43

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

A4S:

A4S SECURITY, INC.


By:   /s/ Gregory Pusey
Name:   Gregory Pusey
Title:     Chairman


MERGER SUB:

VIZER MERGER SUB, INC.


By:   /s/ Gregory Pusey
Name:   Gregory Pusey
Title:     President


VIZER:

VIZER GROUP, INC.


By:   /s/ Scott G. Sutton
Name:   Scott G. Sutton
Title:    


AVURT:

AVURT INTERNATIONAL, INC.


By:   /s/ Scott G. Sutton
Name:   Scott G. Sutton
Title:    



44

--------------------------------------------------------------------------------



SHAREHOLDERS:


/s/ Sandy Sutton
Sandy Sutton


/s/ Scott G. Sutton
Scott G. Sutton


/s/ Michael Cox
Michael Cox











45

--------------------------------------------------------------------------------




EXHIBIT A


PRO RATA OWNERSHIP OF THE SHAREHOLDERS

Name Ownership                           Scott G. and Sandy Sutton, jointly    
 90%               Michael Cox    10%                        Schedule Totals  
 100%     

Notes:

1. For purposes of adjustments to the Merger Consideration for repayments of the
Personal Loan under Section 3.4 of the Plan of Merger, the entire adjustment is
to be made to the joint ownership portion held by Scott G. and Sandy Sutton.









--------------------------------------------------------------------------------




EXHIBIT B-1


FORM OF EMPLOYMENT AGREEMENT OF SCOTT G. SUTTON


EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of ____________,
2006, by A4S Security, Inc., a Colorado corporation (the “Employer”), and Scott
G. Sutton, an individual who is a resident of _____________, Colorado (the
“Executive”).


RECITALS

        WHEREAS,        the Employer wishes to employ Executive upon the terms
and conditions set forth in this Agreement; and

        WHEREAS,       the Employee wishes to be employed upon the terms and
conditions set forth herein.

AGREEMENT

        The parties, intending to be legally bound, agree as follows:

1.     DEFINITIONS

        For the purposes of this Agreement, the following terms have the
meanings specified or referred to in this Section 1.

        “Agreement” means this Employment Agreement, as amended, restated or
otherwise modified from time to time.

        “Basic Compensation” means Salary and Benefits.

        “Benefits” is defined in Section 3.3.

        “Board of Directors” means the board of directors of the Employer.

        “Change in Control” means (a) the acquisition, directly or indirectly,
by any person or group (within the meaning of Section 13(d)(3) of the Securities
Exchange Act of 1934) of the beneficial ownership of more than 50% of the
outstanding securities of the Employer; (b) a merger or consolidation in which
the Employer is not the surviving entity, except for a transaction the principal
purpose of which is to change the state in which the Employer is incorporated;
(c) sale, transfer or other disposition of all or substantially all of the
assets of the Employer; (d) a complete liquidation or dissolution of the
Employer; or (e) any reverse merger in which the Employer is the surviving
entity but in which securities possessing more than 50% of the total combined
voting power of the Employer’s outstanding securities are transferred to a
person or persons different from the person’s holding those securities
immediately prior to such merger.

        “Confidential Information” means any and all:

1

--------------------------------------------------------------------------------



             (a)        trade secrets concerning the business and affairs of the
Employer, product specifications, data, know-how, formulae, compositions,
processes, designs, sketches, photographs, graphs, drawings, samples, inventions
and ideas, past, current, and planned research and development, current and
planned manufacturing or distribution methods and processes, customer lists,
current and anticipated customer requirements, price lists, market studies,
business plans, computer software and programs (including object code and source
code), computer software and database technologies, systems, structures, and
architectures (and related formulae, compositions, processes, improvements,
devices, know-how, inventions, discoveries, concepts, ideas, designs, methods
and information), and any other information, however documented, that is a trade
secret within the meaning of the Colorado Uniform Trade Secrets Act, as in
effect as of the date hereof and as amended from time to time.

             (b)        information concerning the business and affairs of the
Employer (which includes historical financial statements, financial projections
and budgets, historical and projected sales, capital spending budgets and plans,
the names and backgrounds of key personnel and personnel training and techniques
and materials), however documented; and

             (c)        notes, analysis, compilations, studies, summaries, and
other material prepared by or for the Employer containing or based, in whole or
in part, on any information included in the foregoing.

        “disability” is defined in Section 6.2.

        “Effective Date” means the date stated in the first paragraph of this
Agreement.

        “Employee Invention” means any idea, invention, technique, modification,
process, or improvement (whether patentable or not), any industrial design
(whether registrable or not), any mask work, however fixed or encoded, that is
suitable to be fixed, embedded or programmed in a semiconductor product (whether
recordable or not), and any work of authorship (whether or not copyright
protection may be obtained for it) created, conceived, or developed by the
Executive, either solely or in conjunction with others, during the Employment
Period, or a period that includes a portion of the Employment Period, that
relates in any way to, or is useful in any manner in the business then being
conducted or proposed to be conducted by the Employer, and any such item created
by the Executive, either solely or in conjunction with others, following
termination of the Executive’s employment with the Employer, that is based upon
or uses Confidential Information.

        “Employment Period” means the term of the Executive’s employment under
this Agreement.

        “Fiscal Year” means the Employer’s fiscal year, as it exists on the
Effective Date, which on the Effective Date is the calendar year.

        “for cause” is defined in Section 6.3.

        “for good reason” is defined in Section 6.4.

2

--------------------------------------------------------------------------------



        “person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, or governmental body.

        “Post-Employment Period” is defined in Section 8.2.

        “Proprietary Items” is defined in Section 7.2(a)(iv).

        “Salary”is defined in Section 3.1.

2.    EMPLOYMENT TERMS AND DUTIES

       2.1        Employment. The Employer hereby employs the Executive, and the
Executive hereby accepts employment by the Employer, upon the terms and
conditions set forth in this Agreement.

       2.2        Basic Term. Subject to the provisions of Section 6, the basic
term of the Executive’s employment under this Agreement will begin on the
Effective Date and end two years and one day from the Effective Date.

      2.3        Duties. The Executive will have such duties as are assigned or
delegated to the Executive by the Board of Directors, and will initially serve
as President of the Employer. The Executive will devote all of his business
time, attention, skill, and energy to the business of the Employer, will use his
best efforts to promote the success of the Employer’s business, and will
cooperate fully with the Board of Directors in the advancement of the best
interests of the Employer. Nothing in this Section 2.3, however, will prevent
the Executive from engaging in additional activities in connection with personal
investments and community affairs that are not inconsistent with the Executive’s
duties under this Agreement. In addition, provided that Executive obtains the
advance written consent of the Board of Directors, Executive may serve on the
board of directors of other companies, with any current board positions of the
Executive, being accepted as of the date of this Agreement. If the Executive is
elected as a director of the Employer or as a director or officer of any of its
affiliates, the Executive will fulfill his duties as such director or officer
without additional compensation.

3.     COMPENSATION

       3.1        Salary. The Executive will be paid an annual salary of
$140,000, subject to adjustment as provided below (the “Salary”), which will be
payable in equal periodic installments according to the Employer’s customary
payroll practices, but no less frequently than monthly. The Salary may be
reviewed by the Board of Directors, and may be adjusted upward, but not downward
in the sole discretion of the Board of Directors.

       3.2        Bonus. The Board of Directors will create a bonus plan for
executive officers, which shall include the Executive. The terms, objectives and
amounts of the bonus plan will be determined by the Board of Directors.

3

--------------------------------------------------------------------------------



       3.3        Benefits. The Executive will, during the Employment Period, be
permitted to participate in such hospitalization, major medical, and other
employee benefit plans of the Employer that may be in effect from time to time,
to the extent the Executive is eligible under the terms of those plans
(collectively, the “Benefits”).

4.     FACILITIES AND EXPENSES.

        The Employer will furnish the Executive office space, equipment,
supplies, and such other facilities and personnel, as the Employer deems
necessary or appropriate for the performance of the Executive’s duties under
this Agreement. The Employer will pay the Executive’s dues in such professional
societies and organizations as the Board of Directors deems appropriate, and
will pay on behalf of the Executive (or reimburse the Executive for) reasonable
expenses incurred by the Executive at the request of, or on behalf of, the
Employer in the performance of the Executive’s duties pursuant to this
Agreement, and in accordance with the Employer’s employment policies, including
reasonable expenses incurred by the Executive in attending conventions,
seminars, and other business meetings, in appropriate business entertainment
activities, and for promotional expenses. The Executive must file expense
reports with respect to such expenses in accordance with the Employer’s
policies. All expenses shall be reimbursed within 30 days of submission of
appropriate expense reports.

5.     VACATIONS AND HOLIDAYS

        The Executive will be entitled to four weeks’ paid vacation each Fiscal
Year in accordance with the vacation policies of the Employer in effect for its
executive officers from time to time. Such policies may include provisions for
carryover of unused vacation as well as requirements to secure advance approval
for carryover of unused vacation hours. The Executive will also be entitled to
the paid holidays set forth in the Employer’s policies. If the Executive is
unable to perform his duties for physical or mental reasons, then Employer shall
provide Executive with his Basic Compensation until Executive’s employment is
terminated due to the disability of the Executive.

6.     TERMINATION

         6.1        Events of Termination. The Employment Period, the
Executive’s Basic Compensation, and any and all other rights of the Executive
under this Agreement or otherwise as an employee of the Employer will terminate
(except as otherwise provided in this Section 6):

                 (a)        upon the death of the Executive;

                 (b)        upon the disability of the Executive (as defined in
Section 6.2) immediately upon notice from either party to the other;

                 (c)         for cause (as defined in Section 6.3), as
determined by the Board of Directors immediately upon notice from the Employer
to the Executive, or at such later time as such notice may specify;

4

--------------------------------------------------------------------------------



                 (d)        for good reason (as defined in Section 6.4) upon not
less than 30 days’ prior notice from the Executive to the Employer, which notice
specifies the Executive’s intent to terminate this Agreement and the factual
basis for such termination, it being understood that if the Employer can cure
the problem giving rise to such termination within such 30-day period, the
termination will not occur; or

                 (e)        upon notice by the Board of Directors.

    6.2        Definition of “Disability.” For purposes of Section 6, the
Executive will be deemed to have a “disability” if, for physical or mental
reasons, the Executive is unable to perform the Executive’s duties under this
Agreement for 90 consecutive days, or 120 days during any 12-month period, as
determined in accordance with this Section 6.2. The disability of the Executive
will be determined by a medical doctor selected by written agreement of the
Employer and the Executive upon the request of either party by notice to the
other. If the Employer and the Executive cannot agree on the selection of a
medical doctor, each of them will select a medical doctor and the two medical
doctors will select a third medical doctor who will determine whether the
Executive has a disability. The determination of the medical doctor selected
under this Section 6.2 will be binding on both parties. The Executive must
submit to a reasonable number of examinations by the medical doctor making the
determination of disability under this Section 6.2, and the Executive hereby
authorizes the disclosure and release to the Employer of such determination and
all supporting medical records. If the Executive is not legally competent, the
Executive’s legal guardian or duly authorized attorney-in-fact will act in the
Executive’s stead, under this Section 6.2, for the purposes of submitting the
Executive to the examinations, and providing the authorization of disclosure,
required under this Section 6.2.

    6.3        Definition of “For Cause.” For purposes of Section 6, the phrase
“for cause” means: (a) the Executive’s material breach of this Agreement; (b)
the Executive’s willful failure to adhere to any written Employer policy if the
Executive has been given a reasonable opportunity to comply with such policy or
cure his failure to comply (which reasonable opportunity must be granted during
the 10-day period preceding termination of this Agreement); (c) the
appropriation (or attempted appropriation) of a material business opportunity of
the Employer, including attempting to secure or securing any personal profit in
connection with any transaction entered into on behalf of the Employer; (d) the
misappropriation (or attempted misappropriation) of any of the Employer’s funds
or property; or (e) the conviction of, the indictment for (or its procedural
equivalent), or the entering of a guilty plea or plea of no contest with respect
to, a felony.

    6.4        Definition of “For Good Reason.” For purposes of Section 6, the
phrase “for good reason” means: (a) the Employer’s material breach of this
Agreement; or (b) a material reduction in Executive’s position, duties and
responsibilities from those described in Section 2.3 of this Agreement.

5

--------------------------------------------------------------------------------



    6.5        Termination Pay. Effective upon the termination of this Agreement
during the term specified in Section 2.2, the Employer will be obligated to pay
the Executive (or, in the event of his death, his designated beneficiary as
defined below) only such compensation as is provided in this Section 6.5, and in
lieu of all other amounts and in settlement and complete release of all claims
the Executive may have against the Employer (as set forth in a valid release of
the Employer and its agents and affiliates signed by the Executive). For
purposes of this Section 6.5, the Executive’s designated beneficiary will be
such individual beneficiary or trust, located at such address, as the Executive
may designate by notice to the Employer from time to time or, if the Executive
fails to give notice to the Employer of such a beneficiary, the Executive’s
estate. Notwithstanding the preceding sentence, the Employer will have no duty,
in any circumstances, to attempt to open an estate on behalf of the Executive,
to determine whether any beneficiary designated by the Executive is alive or to
ascertain the address of any such beneficiary, to determine the existence of any
trust, to determine whether any person or entity purporting to act as the
Executive’s personal representative (or the trustee of a trust established by
the Executive) is duly authorized to act in that capacity, or to locate or
attempt to locate any beneficiary, personal representative, or trustee.

             (a)        Termination by the Executive for Good Reason. If the
Executive terminates this Agreement for good reason, the Employer will pay the
Executive the Executive’s Salary in periodic installments according to the
Employer’s customary payroll practices until six months after the date such
termination is effective. In addition, if the Executive terminates this
Agreement for good reason, an amount equal to 66.67% of the Executive's pro rata
portion (which portion shall include, for purposes of this Agreement, Sandy
Sutton's pro rata portion) of the unearned Earn-Out (as defined in the Plan of
Merger dated as of September 3, 2006, by and among the Employer, Vizer Merger
Sub, Inc., Vizer Group, Inc., Avurt International, Inc., the Executive, Sandy
Sutton and Michael Cox (the "Plan of Merger")) shall be deemed earned in full
and be payable in equal monthly installments over the number of full months
remaining in the Earn-Out Period (as defined in the Plan of Merger). The
unearned portion of the Earn-Out shall be determined by the following formula:
(i) $2,000,000; less (ii) all amounts previously earned (whether paid or
payable) under the Earn-Out. Except as specifically set forth in this Section
6.5(a), the amount payable under this Section 6.5(a) shall be paid in accordance
with the terms of the Plan of Merger.

             (b)        Termination by the Employer for Cause. If the Employer
terminates this Agreement for cause, the Executive will be entitled to receive
his Salary only through the date such termination is effective.

             (c)        Termination upon Disability. If this Agreement is
terminated by either party as a result of the Executive’s disability, as
determined under Section 6.2, the Employer will pay the Executive the
Executive’s Salary in periodic installments according to the Employer’s
customary payroll practices until six months after the date such termination is
effective.

             (d)        Termination upon Death. If this Agreement is terminated
because of the Executive’s death, the Executive will be entitled to receive the
Executive’s Salary in periodic installments according to the Employer’s
customary payroll practices until six months after the date such termination is
effective.

6

--------------------------------------------------------------------------------



             (e)        Termination Upon Notice by the Board of Directors. If
the Board of Directors provides notice of termination of this Agreement which is
not for cause, then the Employer will pay the Executive the Executive’s Salary
in periodic installments according to the Employer’s customary payroll practices
until six months after the date such termination is effective. In addition, if
the Board of Directors provides notice of termination of this Agreement which is
not for cause, an amount equal to 66.67% of the Executive’s pro rata portion
(which portion shall include, for purposes of this Agreement, Sandy Sutton's pro
rata portion) of the unearned Earn-Out (as defined in the Plan of Merger) shall
be deemed earned in full and be payable in equal monthly installments over the
number of full months remaining in the Earn-Out Period (as defined in the Plan
of Merger).  The unearned portion of the Earn-Out shall be determined by the
following formula: (i) $2,000,000; less (ii) all amounts previously earned
(whether paid or payable) under the Earn-Out.  Except as specifically set forth
in this Section 6.5(e), the amount payable under this Section 6.5(e) shall be
paid in accordance with the terms of the Plan of Merger.

             (f)        Benefits. The Executive’s accrual of, or participation
in plans providing for, the Benefits will cease at the effective date of the
termination of this Agreement, and the Executive will be entitled to accrued
Benefits pursuant to such plans only as provided in such plans; provided, that,
if this Agreement is terminated pursuant to Sections 6.1 (a), (c) or (e), then
the Executive will be entitled to continue to receive his Benefits until six
months after the date such termination is effective. The Executive will receive,
as part of his termination pay pursuant to this Section 6, compensation for any
accrued but unused vacation pay on the date the notice of termination is given
under this Agreement.

             (g)           Termination After Change in Control. Notwithstanding
the foregoing, if the Executive’s employment is terminated pursuant to Section
6.1(d) or 6.1(e) at any time within 90 days following a Change in Control, then
the Employer will pay the Executive his salary in periodic installments
according to the Employer’s customary payroll practices until 12 months after
the date such termination is effective and Executive shall be entitled to
receive Benefits during the same twelve month period.

7.     NON-DISCLOSURE COVENANT; EMPLOYEE INVENTIONS

    7.1        Acknowledgments by the Executive. The Executive acknowledges that
(a) during the Employment Period and as a part of his employment, the Executive
will be afforded access to Confidential Information; (b) public disclosure of
such Confidential Information could have an adverse effect on the Employer and
its business; (c) because the Executive possesses substantial technical
expertise and skill with respect to the Employer’s business, the Employer
desires to obtain exclusive ownership of each Employee Invention, and the
Employer will be at a substantial competitive disadvantage if it fails to
acquire exclusive ownership of each Employee Invention; and (d) the provisions
of this Section 7 are reasonable and necessary to prevent the improper use or
disclosure of Confidential Information and to provide the Employer with
exclusive ownership of all Employee Inventions.

    7.2        Agreements of the Executive. In consideration of the compensation
and benefits to be paid or provided to the Executive by the Employer under this
Agreement, the Executive covenants as follows:

7

--------------------------------------------------------------------------------

             (a)        Confidentiality.

             (i)        During and following the Employment Period, the
Executive will hold in confidence the Confidential Information and will not
disclose it to any person except with the specific prior written consent of the
Employer or except as otherwise expressly permitted by the terms of this
Agreement.


            (ii)        Any trade secrets of the Employer will be entitled to
all of the protections and benefits under the Colorado Uniform Trade Secrets
Act, as in effect on the date hereof, and as amended from time to time, and any
other applicable law. If any information that the Employer deems to be a trade
secret is found by a court of competent jurisdiction not to be a trade secret
for purposes of this Agreement, such information will, nevertheless, be
considered Confidential Information for purposes of this Agreement. The
Executive hereby waives any requirement that the Employer submit proof of the
economic value of any trade secret or post a bond or other security.


            (iii)        None of the foregoing obligations and restrictions
applies to any part of the Confidential Information that the Executive
demonstrates was or became generally available to the public other than as a
result of a disclosure by the Executive.


            (iv)        The Executive will not remove from the Employer’s
premises (except to the extent such removal is for purposes of the performance
of the Executive’s duties at home or while traveling, or except as otherwise
specifically authorized by the Employer) any document, record, notebook, plan,
model, component, device, or computer software or code, whether embodied in a
disk or in any other form (collectively, the “Proprietary Items”). The Executive
recognizes that, as between the Employer and the Executive, all of the
Proprietary Items, whether or not developed by the Executive, are the exclusive
property of the Employer. Upon termination of this Agreement by either party, or
upon the request of the Employer during the Employment Period, the Executive
will return to the Employer all of the Proprietary Items in the Executive’s
possession or subject to the Executive’s control, and the Executive shall not
retain any copies, abstracts, sketches, or other physical embodiment of any of
the Proprietary Items.


             (b)        Employee Inventions. Until this Agreement is terminated,
each Employee Invention will belong exclusively to the Employer. The Executive
acknowledges that the Executive’s writing, works of authorship, and other
Employee Inventions are works made for hire and the property of the Employer,
including any copyrights, patents, or other intellectual property rights
pertaining thereto. The Executive covenants that he will promptly:

            (i)        disclose to the Employer in writing any Employee
Invention;


            (ii)        assign to the Employer or to a party designated by the
Employer, at the Employer’s request and without additional compensation, all of
the Executive’s right to the Employee Invention for the United States and all
foreign jurisdictions;


8

--------------------------------------------------------------------------------



             (iii)        execute and deliver to the Employer such applications,
assignments, and other documents as the Employer may request in order to apply
for and obtain patents or other registrations with respect to any Employee
Invention in the United States and any foreign jurisdictions;


             (iv)        sign all other papers necessary to carry out the above
obligations; and


             (v)        give testimony and render any other assistance, without
expense to the Executive, in support of the Employer’s rights to any Employee
Invention.


    7.3        Disputes or Controversies. The Executive recognizes that should a
dispute or controversy arising from or relating to this Agreement be submitted
for adjudication to any court, arbitration panel, or other third party, the
preservation of the secrecy of Confidential Information may be jeopardized. All
pleadings, documents, testimony, and records relating to any such adjudication
will be maintained in secrecy and will be available for inspection by the
Employer, the Executive, and their respective attorneys and experts, who will
agree, in advance and in writing, to receive and maintain all such information
in secrecy, except as may be limited by them in writing.

8.     NON-COMPETITION AND NON-INTERFERENCE

    8.1        Acknowledgments by the Executive. The Executive acknowledges
that: (a) the services to be performed by him under this Agreement are of a
special, unique, unusual, extraordinary, and intellectual character; (b) the
Employer’s business is expected to be international in scope and its products
are expected to be marketed throughout the world; (c) the Employer competes with
other businesses that are or could be located in any part of the world; and (d)
the provisions of this Section 8 are reasonable and necessary to protect the
Employer’s business.

    8.2        Covenants of the Executive. In consideration of the
acknowledgments by the Executive, and in consideration of the compensation and
benefits to be paid or provided to the Executive by the Employer, the Executive
covenants that he will not, directly or indirectly:

             (a)        during the Employment Period, except in the course of
his employment hereunder, and during the Post-Employment Period, engage or
invest in, own, manage, operate, finance, control, or participate in the
ownership, management, operation, financing, or control of, be employed by,
associated with, or in any manner connected with, lend the Executive’s name or
any similar name to, lend Executive’s credit to or render services or advice to,
any business whose products or activities involve the use of mobile digital
video; provided, however, that the Executive may purchase or otherwise acquire
up to (but not more than) one percent of any class of securities of any
enterprise (but without otherwise participating in the activities of such
enterprise) if such securities are listed on any national or regional securities
exchange or have been registered under Section 12(g) of the Securities Exchange
Act of 1934;

9

--------------------------------------------------------------------------------



             (b)        whether for the Executive’s own account or for the
account of any other person, at any time during the Employment Period and the
Post-Employment Period, solicit business of the same or similar type being
carried on by the Employer, from any person known by the Executive to be a
customer of the Employer, whether or not the Executive had personal contact with
such person during and by reason of the Executive’s employment with the
Employer;

             (c)        whether for the Executive’s own account or the account
of any other person (i) at any time during the Employment Period and the
Post-Employment Period, solicit, employ, or otherwise engage as an employee,
independent contractor, or otherwise, any person who is or was an employee of
the Employer at any time during the Employment Period or in any manner induce or
attempt to induce any employee of the Employer to terminate his employment with
the Employer; or (ii) at any time during the Employment Period and for two years
thereafter, interfere with the Employer’s relationship with any person,
including any person who at any time during the Employment Period was an
employee, contractor, supplier, or customer of the Employer; or

             (d)        at any time during or after the Employment Period,
publicly disparage the Employer or any of its shareholders, directors, officers,
employees, or agents.

        For purposes of Section 8.2(a), (b) and (c), the term “Post-Employment
Period” commences on the date of termination of the Executive’s employment with
the Employer and continues for the six month period thereafter. Provided, that,
at the election of the Employer, such period may be extended for up to 12
additional months by notice from the Employer to the Executive within 30 days of
termination of the Executive’s employment with the Employer. If Employer
exercises this right by providing timely notice to Executive of Employer’s
exercise of this right and the number of months (not to exceed 12) that Employer
has elected to extend the Post-Employment Period, the Employer shall during each
month so extended pay Executive at a rate equal to the greater of: (i) 66.7% of
the Executive’s monthly Salary at termination; or (ii) the amount payable under
Section 6.5 (g), and shall continue for such period any Benefits the Executive
was receiving at termination. Provided further, that in the event of termination
after a Change in Control as provided in Section 6.5(g), the term
“Post-Employment Period” in this Section 8.2 shall mean the 12-month period
beginning on the date of termination of the Executive’s employment with the
Employer and the Employer shall have no right to further extend the period
pursuant to this Section 8.2.

        If any covenant in this Section 8.2 is held to be unreasonable,
arbitrary, or against public policy, such covenant will be considered to be
divisible with respect to scope, time, and geographic area, and such lesser
scope, time, or geographic area, or all of them, as a court of competent
jurisdiction may determine to be reasonable, not arbitrary, and not against
public policy, will be effective, binding, and enforceable against the
Executive.

        The period of time applicable to any covenant in this Section 8.2 will
be extended by the duration of any violation by the Executive of such covenant.

        The Executive will, while the covenant under this Section 8.2 is in
effect, give notice to the Employer, within 10 days after accepting any other
employment, of the identity of the Executive’s employer. The Employer may notify
such employer that the Executive is bound by this Agreement and, at the
Employer’s election, furnish such employer with a copy of this Agreement or
relevant portions thereof.

10

--------------------------------------------------------------------------------



9.     GENERAL PROVISIONS

    9.1        Injunctive Relief and Additional Remedy. The Executive
acknowledges that the injury that would be suffered by the Employer as a result
of a breach of the provisions of this Agreement (including any provision of
Sections 7 and 8) would be irreparable and that an award of monetary damages to
the Employer for such a breach would be an inadequate remedy. Consequently, the
Employer will have the right, in addition to any other rights it may have, to
obtain injunctive relief to restrain any breach or threatened breach or
otherwise to specifically enforce any provision of this Agreement, and the
Employer will not be obligated to post bond or other security in seeking such
relief. Without limiting the Employer’s rights under this Section 9 or any other
remedies of the Employer, if the Executive breaches any of the provisions of
Section 7 or 8, the Employer will have the right to cease making any payments
otherwise due to the Executive under this Agreement.

    9.2        Covenants of Sections 7 and 8 Are Essential and Independent
Covenants. The covenants by the Executive in Sections 7 and 8 are essential
elements of this Agreement, and without the Executive’s agreement to comply with
such covenants, the Employer would not have entered into this Agreement or
employed or continued the employment of the Executive. The Employer and the
Executive have independently consulted their respective counsel and have been
advised in all respects concerning the reasonableness and propriety of such
covenants, with specific regard to the nature of the business conducted by the
Employer.

        The Executive’s covenants in Sections 7 and 8 are independent covenants
and the existence of any claim by the Executive against the Employer under this
Agreement or otherwise, will not excuse the Executive’s breach of any covenant
in Section 7 or 8.

        If the Executive’s employment hereunder expires or is terminated, this
Agreement will continue in full force and effect as is necessary or appropriate
to enforce the covenants and agreements of the Executive in Sections 7 and 8.

    9.3               Representations and Warranties by the Executive. The
Executive represents and warrants to the Employer that the execution and
delivery by the Executive of this Agreement do not, and the performance by the
Executive of the Executive’s obligations hereunder will not, with or without the
giving of notice or the passage of time, or both: (a) violate any judgment,
writ, injunction, or order of any court, arbitrator, or governmental agency
applicable to the Executive; or (b) conflict with, result in the breach of any
provisions of or the termination of, or constitute a default under, any
agreement to which the Executive is a party or by which the Executive is or may
be bound.

    9.4        Waiver. The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.

11

--------------------------------------------------------------------------------



    9.5        Binding Effect; Delegation of Duties Prohibited. This Agreement
shall inure to the benefit of, and shall be binding upon, the parties hereto and
their respective successors, assigns, heirs, and legal representatives,
including any entity with which the Employer may merge or consolidate or to
which all or substantially all of its assets may be transferred. The duties and
covenants of the Executive under this Agreement, being personal, may not be
delegated.

    9.6        Notices. All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt), (b)
sent by facsimile (with written confirmation of receipt), provided that a copy
is mailed by registered mail, return receipt requested, or (c) when received by
the addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties):

If to Employer:
                    
                    
                    

If to the Executive:
                    
                     A4S Security, Inc.
489 Denver Avenue
Loveland, CO 80537
Fax: (970) 461-0717

Scott G. Sutton
1300 Laurel Street
Broomfiled, CO 80020


    9.7        Entire Agreement; Amendments. This Agreement, Exhibit A attached
hereto and the Plan of Merger contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, between the parties hereto with respect to the
subject matter hereof. In addition, simultaneously upon the execution hereof,
the Employer and the Executive shall enter into the Registration Rights
Agreement in the form attached hereto as Exhibit A. This Agreement may not be
amended orally, but only by an agreement in writing signed by the parties
hereto.

    9.8         Governing Law. This Agreement will be governed by the laws of
the State of Colorado without regard to conflicts of laws principles.

    9.9        Jurisdiction. Any action or proceeding seeking to enforce any
provision of, or based on any right arising out of, this Agreement may be
brought against either of the parties in the courts of the State of Colorado,
County of Larimer or, if it has or can acquire jurisdiction, in the United
States District Court located in Denver, Colorado, and each of the parties
consents to the jurisdiction of such courts (and of the appropriate appellate
courts) in any such action or proceeding and waives any objection to venue laid
therein. Process in any action or proceeding referred to in the preceding
sentence may be served on either party anywhere in the world.

12

--------------------------------------------------------------------------------



    9.10        Section Headings, Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement unless otherwise specified.
All words used in this Agreement will be construed to be of such gender or
number, as the circumstances require. Unless otherwise expressly provided, the
word “including” does not limit the preceding words or terms.

    9.11        Severability. If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

    9.12        Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

    9.13         Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE A JURY
TRIAL IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT.

        IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the date above first written above.

EMPLOYER:

A4S SECURITY, INC.


By:
Name:
Title:


EXECUTIVE:



Scott G. Sutton



13

--------------------------------------------------------------------------------



Exhibit A

REGISTRATION RIGHTS AGREEMENT

        This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of
__________ __, 2006 (the “Effective Date”), by and between A4S Security, Inc., a
Colorado corporation (the “Company”), and Scott G. Sutton, Sandy Sutton and
Michael Cox (each, a “Stockholder” and collectively, the “Stockholders”). The
Company and the Stockholders are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”

      The Parties agree as follows:

1.        Definitions. For purposes of this Agreement, the following terms have
the indicated meanings:

             1.1        "Common Stock" means the Company's Common Stock, no par
value per share.

             1.2        "Demand Registration" has the meaning set forth in
Section 2.1 hereof.

             1.3        “Employment Agreement” means the Employment Agreement
between the Company and Scott G. Sutton (“Sutton”) of even date herewith (as
such Employment Agreement may be amended from time to time).

             1.4        “Register,” “Registered,” and “Registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act of 1933, as amended, or
successor statute (the “Securities Act”), and the declaration or ordering of
effectiveness of such registration statement or document.

             1.5        “Registrable Securities” means (i) the shares of Common
Stock of the Company issued to the Stockholders pursuant to the Plan of Merger
dated as of August __, 2006 between the Company, Vizer Merger Sub, Inc. Avurt
Merger Sub, Inc., Vizer Group, Inc., Avurt International, Inc. and the
Stockholders, and (ii) any Common Stock issued or issuable to the Stockholders
with respect to the Common Stock referred to in clause (i) by way of a dividend,
split, or in connection with a combination of securities, recapitalization,
merger, consolidation or other reorganization; provided however, that with
respect to any Registrable Securities, such securities shall cease to be
Registrable Securities when (x) a registration statement registering such
securities under the Securities Act has been declared effective, (y) such
securities can be sold in compliance with paragraph (d) of Rule 145 or (z) such
securities can be sold to the public in accordance with Rule 144.

14

--------------------------------------------------------------------------------



2.     Registration Rights.

         2.1        Demand Registration.   At any time within six months
following the termination of Sutton’s employment with the Company without Cause
(as defined in the Employment Agreement) pursuant to the terms of the Employment
Agreement, Sutton may request registration under the Securities Act of the
Registrable Securities on Form S-3 or any similar short-form registration
statement that is available to the Company. Only one registration may be
demanded pursuant to this section (a “Demand Registration”). The Company may
postpone for up to six months the filing or the effectiveness (which may include
the withdrawal of an effective registration statement) of a registration
statement pursuant to this Section 2.1 if the Company’s board of directors
reasonably determines in its good faith judgment that, because of the existence
of any proposal or plan by the Company or any of its subsidiaries to engage in
any acquisition or financing activity (other than in the ordinary course of
business) or the unavailability for reasons beyond the Company’s control of any
required financial statements, or any other event or condition of similar
significance to the Company, it would be materially disadvantageous to the
Company for such a registration statement to be maintained effective, or to be
filed and become effective. The Company may include in a Demand Registration any
securities that are not Registrable Securities.

         2.2        Piggyback Registration.   In the event the Company proposes
to register any of its securities under the Securities Act in an underwritten
offering on any form (other than Form S-4 or Form S-8) that would legally permit
the inclusion of Registrable Securities, the Company shall give the Stockholders
written notice thereof as soon as practicable but in no event less than 30 days
prior to the filing of such registration, and shall provide the Stockholders an
opportunity to include in such registration all Registrable Securities requested
by the Stockholders in writing to be included therein, subject to the
limitations set forth in this Section 2.2. If any Stockholder chooses to include
in any such registration statement all or any part of the Registrable Securities
it holds, such Stockholder shall, within 10 days after the above-described
notice from the Company, so notify the Company in writing. Such notice shall
state the intended method of disposition of the Registrable Securities by the
Stockholder. If any Stockholder decides not to include all of its Registrable
Securities in any registration statement thereafter filed by the Company, such
Stockholder shall nevertheless continue to have the right to include any
Registrable Securities in any subsequent registration statement or registration
statements as may be filed by the Company with respect to underwritten offerings
of its securities, all upon the terms and conditions set forth herein. The
provisions of this Section 2.2 shall only apply to underwritten offerings by the
Company and the Stockholders shall not have piggyback registration rights for
any other registration statement filed by the Company.

         2.3        Underwriting.   If the registration statement for which the
Stockholders have registration rights under this Agreement is for an
underwritten offering, the Company shall so advise the Stockholders. The right
of the Stockholders to be included in a registration pursuant to this Agreement
shall be conditioned upon the Stockholders’participation in such underwriting
and the inclusion of the Registrable Securities in the underwriting to the
extent provided herein. If the Stockholders elect to participate in such
offering, the Stockholders shall enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such
underwriting by the Company. Notwithstanding any other provision of this
Agreement, the Company, upon advice from its underwriters, reserves the right to
reduce (on a pro rata basis) or eliminate the number of shares that may be
included in the underwriting based upon a good faith determination that
marketing factors require a limitation or elimination of the number of shares to
be underwritten. The Company or its underwriters may also condition the
participation of the Stockholders in such underwriting upon the Stockholders
entering into a lock-up agreement with the Company or its underwriters for such
period of time deemed appropriate by the underwriters. If any Stockholder
disapproves of the terms of any such underwriting, such Stockholder may elect to
withdraw therefrom by written notice to the Company and the underwriter,
delivered at least 10 business days prior to the effective date of the
registration statement.

15

--------------------------------------------------------------------------------



         2.4        Costs of Registration.   The Company shall bear the costs of
each registration in which the Stockholders participate pursuant to Sections 2.1
and 2.2, but excluding any underwriting discounts or commissions on the sale of
Registrable Securities.

         2.5        Transferability of Registration Rights.   The rights to
cause the Company to register Registrable Securities pursuant to this Section 2
may not be transferred by the Stockholders.

         2.6        Reports under Securities Exchange Act of 1934.   With a view
to making available to the Stockholders the benefits of Rule 144 promulgated
under the Securities Act and any other rule or regulation of the SEC that may at
any time permit the Stockholders to sell securities of the Company to the public
pursuant to a registration on Form S-3 or without registration, the Company
agrees to:

             (a)        make and keep public information available, as those
terms are understood and defined in SEC Rule 144, at all times after the
effective date of the first registration statement filed by the Company for the
offering of its securities to the general public so long as the Company remains
subject to the periodic reporting requirements under Sections 13 or 15(d) of the
Exchange Act;

             (b)        file with the SEC in a timely manner all reports and
other documents required of the Company under the Securities Act and the
Exchange Act; and

             (c)        furnish to the Stockholders, so long as accurate and so
long as the Stockholders own any Registrable Securities, forthwith upon request
(i) a written statement by the Company that it has complied with the reporting
requirements of SEC Rule 144, the Securities Act and the Exchange Act, or that
it qualifies as a registrant whose securities may be resold pursuant to Form S-3
(or any successor form that provides for short-form registration) (at any time
after it so qualifies), and such other information as may be reasonably
requested in availing the Stockholders of any rule or regulation of the SEC that
permits the selling of any such securities without registration or pursuant to
such form.

3.     Obligations of the Company.

16

--------------------------------------------------------------------------------



        In connection with the registration of the Registrable Securities, the
Company shall have the following obligations:

         3.1        The Company shall prepare and file with the SEC such
amendments (including post-effective amendments) and supplements to a
registration statement and the prospectus used in connection with the
registration statement as may be necessary to keep the registration statement
effective at all times required for such registration statement under this
Agreement, and, during such period, comply with the provisions of the Securities
Act with respect to the disposition of all Registrable Securities of the Company
covered by the registration statement until the termination of said period.

         3.2        The Company shall furnish to the Stockholders and their one
legal counsel selected by the Stockholders, if any (i) promptly after the same
is prepared and publicly distributed, filed with the SEC, or received by the
Company, one copy of the registration statement and any amendment thereto, each
prospectus, including any preliminary prospectus, and each amendment or
supplement thereto, and, in the case of a registration statement referred to in
Section 2.1 or 2.2, each letter written by or on behalf of the Company to the
SEC or the staff of the SEC, and each item of correspondence from the SEC or the
staff of the SEC, in each case relating to such registration statement (other
than any portion, if any, thereof which contains information for which the
Company has sought confidential treatment), and (ii) such number of copies of a
prospectus, including a preliminary prospectus, and all amendments and
supplements thereto and such other documents as the Stockholders may reasonably
request in order to facilitate the disposition of the Registrable Securities
covered by the registration statement that are owned (or to be owned) by the
Stockholders. All correspondence to or from the SEC or its staff shall, subject
to applicable law and legal process, be kept confidential by the Stockholders.

         3.3        The Company shall use reasonable efforts to (a) register and
qualify the Registrable Securities covered by the registration statement under
securities laws of such jurisdictions in the United States as the Stockholders
reasonably request, (b) prepare and file in those jurisdictions such amendments
(including post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof for a
period of three months following the effective date of the registration
statement or such longer period of time deemed reasonable by the Company’s board
of directors (the “Registration Period”), (c) take such other actions as may be
necessary to maintain such registrations and qualifications in effect at all
times during the Registration Period, and (d) take all other actions reasonably
necessary or advisable to qualify the Registrable Securities for sale in such
jurisdictions; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (i) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3.3, (ii) subject itself to general taxation in any such
jurisdiction, (iii) file a general consent to service of process in any such
jurisdiction, (iv) provide any undertakings that cause the Company material
expense or burden, or (v) make any change in its charter or by-laws, which in
each case the board of directors of the Company determines to be contrary to the
best interests of the Company and its stockholders.

17

--------------------------------------------------------------------------------



         3.4        In the event of any underwritten public offering, the
Company shall enter into and perform its obligations under an underwriting
agreement, in usual and customary form, including, without limitation, customary
indemnification and contribution obligations, with the underwriters of such
offering.

         3.5        As soon as practicable after becoming aware of such event,
the Company shall notify the Stockholders of the happening of any event, of
which the Company has knowledge, as a result of which the prospectus included in
the registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and use its best
efforts as soon as practicable to prepare a supplement or amendment to (and, in
the event of an amendment, obtain the effectiveness thereof) the registration
statement to correct such untrue statement or omission, and deliver such number
of copies of such supplement or amendment to the Stockholders as the
Stockholders may reasonably request.

         3.6        The Company shall use its best efforts to prevent the
issuance of any stop order or other suspension of effectiveness of a
registration statement and, if such an order is issued, to obtain the withdrawal
of such order at the earliest practicable time and to notify the Stockholders
(and, in the event of an underwritten offering, the managing underwriters) of
the issuance of such order and the resolution thereof.

         3.7        The Company shall permit a single firm of counsel designated
by the Stockholders holding a majority of the Registrable Securities to review
the registration statement and all amendments and supplements thereto a
reasonable period of time prior to their filing with the SEC.

         3.8        The Company shall make generally available to its security
holders as soon as practical an earnings statement (in form complying with the
provisions of Rule 158 under the Securities Act) covering a 12-month period
beginning not later than the first day of the Company’s fiscal quarter next
following the effective date (as defined in said Rule 158) of the registration
statement.

         3.9        In the event Registrable Securities are being sold through
underwriters, the Company shall use its best efforts to furnish, on the date
that such Registrable Securities are sold, (a) an opinion, dated as of such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, and (b) a letter
dated as of such date, from the independent certified public accountants of the
Company, in form and substance as is customarily given by independent certified
public accountants to underwriters in an underwritten public offering addressed
to the underwriters.

         3.10        In the event Registrable Securities are being sold through
underwriters, the Company shall make available for inspection by (a) any
underwriter participating in any disposition pursuant to the registration
statement, and (b) one firm of attorneys retained by all such underwriters all
pertinent financial and other records, and pertinent corporate documents and
properties of the Company, as shall be reasonably requested by any of the
foregoing and cause the Company’s officers, directors and employees to supply
all information which any Inspector may reasonably request.

18

--------------------------------------------------------------------------------



         3.11        The Company shall hold in confidence and not make any
disclosure of information concerning the Stockholders provided to the Company
unless (a) disclosure of such information is necessary to comply with federal or
state securities laws, (b) the disclosure of such information is necessary to
avoid or correct a material misstatement or omission in any registration
statement, (c) the release of such information is ordered pursuant to a subpoena
or other order from a court or governmental body of competent jurisdiction or is
otherwise required by applicable law or legal process, (d) such information has
been made generally available to the public other than by disclosure in
violation of this or any other agreement (to the knowledge of the Company), or
(e) the Stockholders consent to the form and content of any such disclosure. The
Company agrees that it shall, upon learning that disclosure of such information
concerning the Stockholders is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt notice to the
Stockholders prior to making such disclosure, and allow the Stockholders, at
their expense, to undertake appropriate action to prevent disclosure of, or to
obtain a protective order for, such information.

         3.12        The Company shall cooperate with the Stockholders and the
managing underwriter or underwriters, if any, to facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legends)
representing Registrable Securities to be offered pursuant to the registration
statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the managing underwriter or underwriters, if any, or the
Stockholders may reasonably request and registered in such names as the managing
underwriter or underwriters, if any, or the Stockholders may request.

         3.13        At the request of the Stockholders, the Company shall
promptly prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to a registration statement and the prospectus used
in connection with the registration statement as may be necessary in order to
change the description of the plan of distribution set forth in such
registration statement.

         3.14        The Company shall comply with all applicable laws related
to the applicable registration statement and offering and sale of securities and
all applicable rules and regulations of governmental authorities in connection
therewith (including, without limitation, the Securities Act and the Exchange
Act, and the rules and regulations promulgated by the SEC).

4.     Obligations of the Stockholders.

        In connection with the registration of the Registrable Securities, the
Stockholders shall have the following obligations:

         4.1        The Stockholders shall furnish to the Company such
information regarding itself, the Registrable Securities held by him and the
intended method of disposition of the Registrable Securities held by him as
shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request. At least 10 business days prior to the
first anticipated filing date of the registration statement, the Company shall
notify the Stockholders of the information the Company requires from the
Stockholders.

19

--------------------------------------------------------------------------------



         4.2        The Stockholders, by acceptance of the Registrable
Securities, agree to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of the registration
statements hereunder, unless the Stockholders have notified the Company in
writing of their election to exclude all of their Registrable Securities from
the applicable registration statement.

         4.3        In the event the Registrable Securities are included in a
registration statement, the Stockholders understand that the Securities Act may
require delivery of a prospectus relating thereto in connection with any sale
thereof pursuant to such registration statement, and each Stockholder shall
comply with the applicable prospectus delivery requirements of the Securities
Act in connection with any such sale.

         4.4        The Stockholders agree to notify the Company promptly, but
in any event within five business days after the date on which all Registrable
Securities covered by a registration statement that are owned by the
Stockholders have been sold by the Stockholders, if such date is prior to the
expiration of the Registration Period, so that the Company may comply with its
obligation to terminate such registration statement in accordance with Item
512(a)(3) of Regulation S-K.

         4.5        The Stockholders agree that, upon receipt of written notice
from the Company of the happening of any event of the kind described in Section
3.5, the Stockholders will immediately discontinue disposition of Registrable
Securities pursuant to the registration statement covering such Registrable
Securities until the Stockholders’ receipt of the copies of the supplemented or
amended prospectus contemplated by Section 3.5 and, if so directed by the
Company, the Stockholders shall deliver to the Company (at the expense of the
Company) or destroy (and deliver to the Company a certificate of destruction)
all copies in the Stockholders’ possession (other than a limited number of
permanent file copies), of the prospectus covering such Registrable Securities
current at the time of receipt of such notice.

         4.6        The Stockholders may not participate in any underwritten
distribution pursuant to a registration statement under Sections 2.1 or 2.2
unless the Stockholders (a) agree to sell their Registrable Securities on the
basis provided in any underwriting arrangements in usual and customary form
entered into by the Company, (b) complete and execute all questionnaires, powers
of attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements, and (c) agree to pay
its pro rata share of all underwriting discounts and commissions and any
expenses in excess of those payable by the Company pursuant to Section 2.4.

5.     Indemnification.

        In the event any Registrable Securities are included in a registration
statement under this Agreement:

20

--------------------------------------------------------------------------------



         5.1        The Company agrees to indemnify, to the fullest extent
permitted by law, the Stockholders against all losses, claims, damages,
liabilities and expenses caused by any untrue or alleged untrue statement of
material fact contained in any registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or a fact
necessary to make the statements therein not misleading, except insofar as the
same are caused by and contained in any information furnished in writing to the
Company by the Stockholders expressly for use therein. Notwithstanding anything
to the contrary contained herein, the indemnification agreement contained in
this Section 5.1, as it pertains to any preliminary or final prospectus, shall
not inure to the benefit of any indemnified Party if the untrue statement or
omission of material fact contained in the preliminary or final prospectus was
corrected on a timely basis in the prospectus, as then amended or supplemented,
if such corrected prospectus was timely made available by the Company pursuant
to Section 3.3 hereof, and the indemnified Party was promptly advised in writing
not to use the incorrect prospectus prior to the use giving rise to a violation
and such indemnified Party, notwithstanding such advice, used such incorrect
prospectus.

         5.2        In connection with any registration statement in which the
Stockholders are participating, the Stockholders will furnish to the Company in
writing information regarding such Stockholder’s ownership of Registrable
Securities and its intended method of distribution thereof and, to the extent
permitted by law, shall indemnify the Company, its directors, officers,
employees and agents and each Party who controls (within the meaning of the
Securities Act) the Company or such other indemnified Party against any losses,
claims, damages, liabilities and expenses (including with respect to any claim
for indemnification hereunder asserted by any other indemnified Party) resulting
from any untrue or alleged untrue statement of material fact contained in the
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, but only to the extent that such untrue statement or omission is
caused by and contained in such information so furnished in writing by the
Stockholders.

         5.3        Any Party entitled to indemnification hereunder shall give
prompt written notice to the indemnifying Party of any claim with respect to
which its seeks indemnification; provided, however, the failure to give such
notice shall not release the indemnifying Party from its obligation under this
Section 5, except to the extent that the indemnifying Party has been materially
prejudiced by such failure to provide such notice.

         5.4        In any case in which any such action is brought against any
indemnified Party, and it notifies an indemnifying Party of the commencement
thereof, the indemnifying Party will be entitled to participate therein, and, to
the extent that it may wish, jointly with any other indemnifying Party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified Party, and after notice from the indemnifying Party to such
indemnified Party of its election so to assume the defense thereof, the
indemnifying Party will not (so long as it shall continue to have the right to
defend, contest, litigate and settle the matter in question in accordance with
this paragraph) be liable to such indemnified Party hereunder for any legal or
other expense subsequently incurred by such indemnified Party in connection with
the defense thereof other than reasonable costs of investigation, supervision
and monitoring (unless such indemnified Party reasonably objects to such
assumption on the grounds that there may be defenses available to it which are
different from or in addition to the defenses available to such indemnifying
Party, in which event the indemnified Party shall be reimbursed by the
indemnifying Party for the expenses incurred in connection with retaining
separate legal counsel). An indemnifying Party shall not be liable for any
settlement of an action or claim effected without its consent. The indemnifying
Party shall lose its right to defend, contest, litigate and settle a matter if
it shall fail to diligently contest such matter (except to the extent settled in
accordance with the next following sentence). No matter shall be settled by an
indemnifying Party without the consent of the indemnified Party (which consent
shall not be unreasonably withheld).

21

--------------------------------------------------------------------------------



         5.5        The indemnification provided for under this Agreement shall
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified Party and will survive the transfer of the Registrable
Securities.

6.     Miscellaneous.

         6.1        Enforceability/Severability.   If any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

         6.2        Remedies.   The Parties shall be entitled to enforce their
rights under this Agreement specifically or to recover damages by reason of any
breach of any provision of this Agreement and to exercise all other rights
existing in their favor. The Parties agree and acknowledge that money damages
may not be an adequate remedy for any breach of the provisions of this Agreement
and that the Company or the Stockholders may in its sole discretion apply to any
court of law or equity of competent jurisdiction for specific performance and/or
injunctive relief (without posting a bond or other security) in order to enforce
or prevent any violation of the provisions of this Agreement.

         6.3        Entire Agreement; Successors and Assigns.   Except as
otherwise expressly set forth herein, this document embodies the complete
agreement and understanding among the Parties with respect to the subject matter
hereof and supersedes and preempts any prior understandings, agreements or
representations by or among the Parties, written or oral, which may have related
to the subject matter hereof in any way. Subject to the exceptions specifically
set forth in this Agreement, the terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective executors,
administrators, heirs, successors and assigns of the Parties. This Agreement may
not be assigned by any Stockholder.

22

--------------------------------------------------------------------------------



         6.4        Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Colorado, without giving
effect to conflicts of laws principles.

         6.5        Counterparts. This Agreement may be executed in
counterparts, each of which shall be an original, and all of which taken
together constitute one and the same instrument.

         6.6        Headings. The section headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

         6.7        Notices. Any notice, request or other communication required
or permitted hereunder shall be in writing and shall be delivered personally or
by facsimile (receipt confirmed electronically) or shall be sent by a reputable
express delivery service or by certified mail, postage prepaid with return
receipt requested, addressed as follows:

  If to the Stockholders:


  Scott G. Sutton
____________________
____________________
____________________


  Sandy Sutton
____________________
____________________
____________________


  Michael Cox
____________________
____________________
____________________


  with a copy to:


  Robinson Waters & O'Dorisio
1099 18th Street, 26th Floor
Denver, Colorado 80202
Attention: Bryan D. Biesterfeld
Facsimile: (303) 297-2750


  If to the Company:


  A4S Security, Inc.
489 North Denver Avenue
Loveland, Colorado 80537
Attention: Gregory Pusey
Facsimile: (303) 722-4011


23

--------------------------------------------------------------------------------



  with a copy to:


  Brownstein Hyatt & Farber, P.C.
410 Seventeenth Street, 22nd Floor
Denver, CO 80202
Attention: Adam J. Agron
Facsimile: (303) 223-1111


Either Party hereto may change the above specified recipient or mailing address
by notice to the other Party given in the manner herein prescribed. All notices
shall be deemed given on the day when actually delivered as provided above (if
delivered personally or by facsimile, provided that any such facsimile is
received during regular business hours at the recipient’s location) or on the
day shown on the return receipt (if delivered by mail or delivery service).

         6.8        Amendment and Waiver. Except as otherwise provided herein,
no amendment or waiver of any provision of this Agreement shall be effective
against the Company or the Stockholders unless such amendment or waiver is
approved in writing by the Company and the Stockholders holder a majority of the
Registrable Securities. The failure of any Party to enforce any provision of
this Agreement shall not be construed as a waiver of such provision and shall
not affect the right of such Party thereafter to enforce each provision of this
Agreement in accordance with its terms.

24

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
date first above written.

COMPANY:

A4S SECURITY, INC.



By:
      Gregory Pusey
      Chairman


BY EXECUTING THIS AGREEMENT, THE STOCKHOLDER ACKNOWLEDGES FOR ITSELF AND ITS
ASSIGNS, THAT, DESPITE ENTERING INTO THIS AGREEMENT, THE COMPANY MAKES NO
REPRESENTATION, GUARANTY OR WARRANTY WHATSOEVER OF ITS ABILITY TO SUCCESSFULLY
EFFECT WITH THE APPLICABLE REGULATORY AUTHORITIES A REGISTRATION OF THE
SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT.

STOCKHOLDERS:



Scott G. Sutton


Sandy Sutton


Michael Cox




25

--------------------------------------------------------------------------------




EXHIBIT B-2


FORM OF EMPLOYMENT AGREEMENT OF MICHAEL COX


EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of ____________,
2006, by A4S Security, Inc., a Colorado corporation (the “Employer”), and
Michael Cox, an individual who is a resident of _____________, Colorado (the
“Executive”).


RECITALS

        WHEREAS,        the Employer wishes to employ Executive upon the terms
and conditions set forth in this Agreement; and

        WHEREAS,       the Employee wishes to be employed upon the terms and
conditions set forth herein.

AGREEMENT

        The parties, intending to be legally bound, agree as follows:

1.     DEFINITIONS

        For the purposes of this Agreement, the following terms have the
meanings specified or referred to in this Section 1.

        “Agreement” means this Employment Agreement, as amended, restated or
otherwise modified from time to time.

        “Basic Compensation” means Salary and Benefits.

        “Benefits”is defined in Section 3.3.

        “Board of Directors” means the board of directors of the Employer.

        “Change in Control” means (a) the acquisition, directly or indirectly,
by any person or group (within the meaning of Section 13(d)(3) of the Securities
Exchange Act of 1934) of the beneficial ownership of more than 50% of the
outstanding securities of the Employer; (b) a merger or consolidation in which
the Employer is not the surviving entity, except for a transaction the principal
purpose of which is to change the state in which the Employer is incorporated;
(c) sale, transfer or other disposition of all or substantially all of the
assets of the Employer; (d) a complete liquidation or dissolution of the
Employer; or (e) any reverse merger in which the Employer is the surviving
entity but in which securities possessing more than 50% of the total combined
voting power of the Employer’s outstanding securities are transferred to a
person or persons different from the person’s holding those securities
immediately prior to such merger.

        “Confidential Information” means any and all:

1

--------------------------------------------------------------------------------



             (a)        trade secrets concerning the business and affairs of the
Employer, product specifications, data, know-how, formulae, compositions,
processes, designs, sketches, photographs, graphs, drawings, samples, inventions
and ideas, past, current, and planned research and development, current and
planned manufacturing or distribution methods and processes, customer lists,
current and anticipated customer requirements, price lists, market studies,
business plans, computer software and programs (including object code and source
code), computer software and database technologies, systems, structures, and
architectures (and related formulae, compositions, processes, improvements,
devices, know-how, inventions, discoveries, concepts, ideas, designs, methods
and information), and any other information, however documented, that is a trade
secret within the meaning of the Colorado Uniform Trade Secrets Act, as in
effect as of the date hereof and as amended from time to time.

             (b)        information concerning the business and affairs of the
Employer (which includes historical financial statements, financial projections
and budgets, historical and projected sales, capital spending budgets and plans,
the names and backgrounds of key personnel and personnel training and techniques
and materials), however documented; and

             (c)        notes, analysis, compilations, studies, summaries, and
other material prepared by or for the Employer containing or based, in whole or
in part, on any information included in the foregoing.

        “disability” is defined in Section 6.2.

        “Effective Date” means the date stated in the first paragraph of this
Agreement.

        “Employee Invention” means any idea, invention, technique, modification,
process, or improvement (whether patentable or not), any industrial design
(whether registrable or not), any mask work, however fixed or encoded, that is
suitable to be fixed, embedded or programmed in a semiconductor product (whether
recordable or not), and any work of authorship (whether or not copyright
protection may be obtained for it) created, conceived, or developed by the
Executive, either solely or in conjunction with others, during the Employment
Period, or a period that includes a portion of the Employment Period, that
relates in any way to, or is useful in any manner in the business then being
conducted or proposed to be conducted by the Employer, and any such item created
by the Executive, either solely or in conjunction with others, following
termination of the Executive’s employment with the Employer, that is based upon
or uses Confidential Information.

        “Employment Period” means the term of the Executive’s employment under
this Agreement.

        “Fiscal Year” means the Employer’s fiscal year, as it exists on the
Effective Date, which on the Effective Date is the calendar year.

        “for cause” is defined in Section 6.3.

        “for good reason” is defined in Section 6.4.

2

--------------------------------------------------------------------------------



        “person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, or governmental body.

        “Post-Employment Period” is defined in Section 8.2.

        “Proprietary Items” is defined in Section 7.2(a)(iv).

        “Salary” is defined in Section 3.1.

2.    EMPLOYMENT TERMS AND DUTIES

       2.1        Employment. The Employer hereby employs the Executive, and the
Executive hereby accepts employment by the Employer, upon the terms and
conditions set forth in this Agreement.

       2.2        Basic Term. Subject to the provisions of Section 6, the basic
term of the Executive’s employment under this Agreement will begin on the
Effective Date and end two years and one day from the Effective Date.

      2.3        Duties. The Executive will have such duties as are assigned or
delegated to the Executive by the Board of Directors, and will initially serve
as Vice President of Engineering of the Employer. The Executive will devote all
of his business time, attention, skill, and energy to the business of the
Employer, will use his best efforts to promote the success of the Employer’s
business, and will cooperate fully with the Board of Directors in the
advancement of the best interests of the Employer. Nothing in this Section 2.3,
however, will prevent the Executive from engaging in additional activities in
connection with personal investments and community affairs that are not
inconsistent with the Executive’s duties under this Agreement. In addition,
provided that Executive obtains the advance written consent of the Board of
Directors, Executive may serve on the board of directors of other companies,
with any current board positions of the Executive, being accepted as of the date
of this Agreement. If the Executive is elected as a director of the Employer or
as a director or officer of any of its affiliates, the Executive will fulfill
his duties as such director or officer without additional compensation.

3.     COMPENSATION

       3.1        Salary. The Executive will be paid an annual salary of
$125,000, subject to adjustment as provided below (the “Salary”), which will be
payable in equal periodic installments according to the Employer’s customary
payroll practices, but no less frequently than monthly. The Salary may be
reviewed by the Board of Directors, and may be adjusted upward, but not downward
in the sole discretion of the Board of Directors.

       3.2        Bonus. The Board of Directors will create a bonus plan for
executive officers, which shall include the Executive. The terms, objectives and
amounts of the bonus plan will be determined by the Board of Directors.

3

--------------------------------------------------------------------------------



       3.3        Benefits. The Executive will, during the Employment Period, be
permitted to participate in such hospitalization, major medical, and other
employee benefit plans of the Employer that may be in effect from time to time,
to the extent the Executive is eligible under the terms of those plans
(collectively, the “Benefits”).

4.     FACILITIES AND EXPENSES.

        The Employer will furnish the Executive office space, equipment,
supplies, and such other facilities and personnel, as the Employer deems
necessary or appropriate for the performance of the Executive’s duties under
this Agreement. The Employer will pay the Executive’s dues in such professional
societies and organizations as the Board of Directors deems appropriate, and
will pay on behalf of the Executive (or reimburse the Executive for) reasonable
expenses incurred by the Executive at the request of, or on behalf of, the
Employer in the performance of the Executive’s duties pursuant to this
Agreement, and in accordance with the Employer’s employment policies, including
reasonable expenses incurred by the Executive in attending conventions,
seminars, and other business meetings, in appropriate business entertainment
activities, and for promotional expenses. The Executive must file expense
reports with respect to such expenses in accordance with the Employer’s
policies. All expenses shall be reimbursed within 30 days of submission of
appropriate expense reports.

5.     VACATIONS AND HOLIDAYS

        The Executive will be entitled to four weeks’ paid vacation each Fiscal
Year in accordance with the vacation policies of the Employer in effect for its
executive officers from time to time. Such policies may include provisions for
carryover of unused vacation as well as requirements to secure advance approval
for carryover of unused vacation hours. The Executive will also be entitled to
the paid holidays set forth in the Employer’s policies. If the Executive is
unable to perform his duties for physical or mental reasons, then Employer shall
provide Executive with his Basic Compensation until Executive’s employment is
terminated due to the disability of the Executive.

6.     TERMINATION

         6.1        Events of Termination. The Employment Period, the
Executive’s Basic Compensation, and any and all other rights of the Executive
under this Agreement or otherwise as an employee of the Employer will terminate
(except as otherwise provided in this Section 6):

                 (a)        upon the death of the Executive;

                 (b)        upon the disability of the Executive (as defined in
Section 6.2) immediately upon notice from either party to the other;

                 (c)         for cause (as defined in Section 6.3), as
determined by the Board of Directors immediately upon notice from the Employer
to the Executive, or at such later time as such notice may specify;

4

--------------------------------------------------------------------------------



                 (d)        for good reason (as defined in Section 6.4) upon not
less than 30 days’ prior notice from the Executive to the Employer, which notice
specifies the Executive’s intent to terminate this Agreement and the factual
basis for such termination, it being understood that if the Employer can cure
the problem giving rise to such termination within such 30-day period, the
termination will not occur; or

                 (e)        upon notice by the Board of Directors.

    6.2        Definition of “Disability.” For purposes of Section 6, the
Executive will be deemed to have a “disability” if, for physical or mental
reasons, the Executive is unable to perform the Executive’s duties under this
Agreement for 90 consecutive days, or 120 days during any 12-month period, as
determined in accordance with this Section 6.2. The disability of the Executive
will be determined by a medical doctor selected by written agreement of the
Employer and the Executive upon the request of either party by notice to the
other. If the Employer and the Executive cannot agree on the selection of a
medical doctor, each of them will select a medical doctor and the two medical
doctors will select a third medical doctor who will determine whether the
Executive has a disability. The determination of the medical doctor selected
under this Section 6.2 will be binding on both parties. The Executive must
submit to a reasonable number of examinations by the medical doctor making the
determination of disability under this Section 6.2, and the Executive hereby
authorizes the disclosure and release to the Employer of such determination and
all supporting medical records. If the Executive is not legally competent, the
Executive’s legal guardian or duly authorized attorney-in-fact will act in the
Executive’s stead, under this Section 6.2, for the purposes of submitting the
Executive to the examinations, and providing the authorization of disclosure,
required under this Section 6.2.

    6.3        Definition of “For Cause.” For purposes of Section 6, the phrase
“for cause” means: (a) the Executive’s material breach of this Agreement; (b)
the Executive’s willful failure to adhere to any written Employer policy if the
Executive has been given a reasonable opportunity to comply with such policy or
cure his failure to comply (which reasonable opportunity must be granted during
the 10-day period preceding termination of this Agreement); (c) the
appropriation (or attempted appropriation) of a material business opportunity of
the Employer, including attempting to secure or securing any personal profit in
connection with any transaction entered into on behalf of the Employer; (d) the
misappropriation (or attempted misappropriation) of any of the Employer’s funds
or property; or (e) the conviction of, the indictment for (or its procedural
equivalent), or the entering of a guilty plea or plea of no contest with respect
to, a felony.

    6.4        Definition of “For Good Reason.” For purposes of Section 6, the
phrase “for good reason” means: (a) the Employer’s material breach of this
Agreement; or (b) a material reduction in Executive’s position, duties and
responsibilities from those described in Section 2.3 of this Agreement.

5

--------------------------------------------------------------------------------



    6.5        Termination Pay. Effective upon the termination of this Agreement
during the term specified in Section 2.2, the Employer will be obligated to pay
the Executive (or, in the event of his death, his designated beneficiary as
defined below) only such compensation as is provided in this Section 6.5, and in
lieu of all other amounts and in settlement and complete release of all claims
the Executive may have against the Employer (as set forth in a valid release of
the Employer and its agents and affiliates signed by the Executive). For
purposes of this Section 6.5, the Executive’s designated beneficiary will be
such individual beneficiary or trust, located at such address, as the Executive
may designate by notice to the Employer from time to time or, if the Executive
fails to give notice to the Employer of such a beneficiary, the Executive’s
estate. Notwithstanding the preceding sentence, the Employer will have no duty,
in any circumstances, to attempt to open an estate on behalf of the Executive,
to determine whether any beneficiary designated by the Executive is alive or to
ascertain the address of any such beneficiary, to determine the existence of any
trust, to determine whether any person or entity purporting to act as the
Executive’s personal representative (or the trustee of a trust established by
the Executive) is duly authorized to act in that capacity, or to locate or
attempt to locate any beneficiary, personal representative, or trustee.

             (a)        Termination by the Executive for Good Reason. If the
Executive terminates this Agreement for good reason, the Employer will pay the
Executive the Executive’s Salary in periodic installments according to the
Employer’s customary payroll practices until six months after the date such
termination is effective. In addition, if the Executive terminates this
Agreement for good reason, an amount equal to 66.67% of the Executive's pro rata
portion of the unearned Earn-Out (as defined in the Plan of Merger dated as of
September 3, 2006, by and among the Employer, Vizer Merger Sub, Inc., Vizer
Group, Inc., Avurt International, Inc., the Executive, Scott G. Sutton and Sandy
Sutton (the "Plan of Merger")) shall be deemed earned in full and be payable in
equal monthly installments over the number of full months remaining in the
Earn-Out Period (as defined in the Plan of Merger). The unearned portion of the
Earn-Out shall be determined by the following formula: (i) $2,000,000; less (ii)
all amounts previously earned (whether paid or payable) under the Earn-Out.
Except as specifically set forth in this Section 6.5(a), the amount payable
under this Section 6.5(a) shall be paid in accordance with the terms of the Plan
of Merger.

             (b)        Termination by the Employer for Cause. If the Employer
terminates this Agreement for cause, the Executive will be entitled to receive
his Salary only through the date such termination is effective.

             (c)        Termination upon Disability. If this Agreement is
terminated by either party as a result of the Executive’s disability, as
determined under Section 6.2, the Employer will pay the Executive the
Executive’s Salary in periodic installments according to the Employer’s
customary payroll practices until six months after the date such termination is
effective.

             (d)        Termination upon Death. If this Agreement is terminated
because of the Executive’s death, the Executive will be entitled to receive the
Executive’s Salary in periodic installments according to the Employer’s
customary payroll practices until six months after the date such termination is
effective.

6

--------------------------------------------------------------------------------



             (e)        Termination Upon Notice by the Board of Directors. If
the Board of Directors provides notice of termination of this Agreement which is
not for cause, then the Employer will pay the Executive the Executive’s Salary
in periodic installments according to the Employer’s customary payroll practices
until six months after the date such termination is effective. In addition, if
the Board of Directors provides notice of termination of this Agreement which is
not for cause, an amount equal to 66.67% of the Executive’s pro rata portion of
the unearned Earn-Out (as defined in the Plan of Merger) shall be deemed earned
in full and be payable in equal monthly installments over the number of full
months remaining in the Earn-Out Period (as defined in the Plan of Merger).  The
unearned portion of the Earn-Out shall be determined by the following formula:
(i) $2,000,000; less (ii) all amounts previously earned (whether paid or
payable) under the Earn-Out.  Except as specifically set forth in this Section
6.5(e), the amount payable under this Section 6.5(e) shall be paid in accordance
with the terms of the Plan of Merger.

             (f)        Benefits. The Executive’s accrual of, or participation
in plans providing for, the Benefits will cease at the effective date of the
termination of this Agreement, and the Executive will be entitled to accrued
Benefits pursuant to such plans only as provided in such plans; provided, that,
if this Agreement is terminated pursuant to Sections 6.1 (a), (c) or (e), then
the Executive will be entitled to continue to receive his Benefits until six
months after the date such termination is effective. The Executive will receive,
as part of his termination pay pursuant to this Section 6, compensation for any
accrued but unused vacation pay on the date the notice of termination is given
under this Agreement.

             (g)           Termination After Change in Control. Notwithstanding
the foregoing, if the Executive’s employment is terminated pursuant to Section
6.1(d) or 6.1(e) at any time within 90 days following a Change in Control, then
the Employer will pay the Executive his salary in periodic installments
according to the Employer’s customary payroll practices until 12 months after
the date such termination is effective and Executive shall be entitled to
receive Benefits during the same twelve month period.

7.     NON-DISCLOSURE COVENANT; EMPLOYEE INVENTIONS

    7.1        Acknowledgments by the Executive. The Executive acknowledges that
(a) during the Employment Period and as a part of his employment, the Executive
will be afforded access to Confidential Information; (b) public disclosure of
such Confidential Information could have an adverse effect on the Employer and
its business; (c) because the Executive possesses substantial technical
expertise and skill with respect to the Employer’s business, the Employer
desires to obtain exclusive ownership of each Employee Invention, and the
Employer will be at a substantial competitive disadvantage if it fails to
acquire exclusive ownership of each Employee Invention; and (d) the provisions
of this Section 7 are reasonable and necessary to prevent the improper use or
disclosure of Confidential Information and to provide the Employer with
exclusive ownership of all Employee Inventions.

    7.2        Agreements of the Executive. In consideration of the compensation
and benefits to be paid or provided to the Executive by the Employer under this
Agreement, the Executive covenants as follows:

7

--------------------------------------------------------------------------------

             (a)        Confidentiality.

             (i)        During and following the Employment Period, the
Executive will hold in confidence the Confidential Information and will not
disclose it to any person except with the specific prior written consent of the
Employer or except as otherwise expressly permitted by the terms of this
Agreement.


            (ii)        Any trade secrets of the Employer will be entitled to
all of the protections and benefits under the Colorado Uniform Trade Secrets
Act, as in effect on the date hereof, and as amended from time to time, and any
other applicable law. If any information that the Employer deems to be a trade
secret is found by a court of competent jurisdiction not to be a trade secret
for purposes of this Agreement, such information will, nevertheless, be
considered Confidential Information for purposes of this Agreement. The
Executive hereby waives any requirement that the Employer submit proof of the
economic value of any trade secret or post a bond or other security.


            (iii)        None of the foregoing obligations and restrictions
applies to any part of the Confidential Information that the Executive
demonstrates was or became generally available to the public other than as a
result of a disclosure by the Executive.


            (iv)        The Executive will not remove from the Employer’s
premises (except to the extent such removal is for purposes of the performance
of the Executive’s duties at home or while traveling, or except as otherwise
specifically authorized by the Employer) any document, record, notebook, plan,
model, component, device, or computer software or code, whether embodied in a
disk or in any other form (collectively, the “Proprietary Items”). The Executive
recognizes that, as between the Employer and the Executive, all of the
Proprietary Items, whether or not developed by the Executive, are the exclusive
property of the Employer. Upon termination of this Agreement by either party, or
upon the request of the Employer during the Employment Period, the Executive
will return to the Employer all of the Proprietary Items in the Executive’s
possession or subject to the Executive’s control, and the Executive shall not
retain any copies, abstracts, sketches, or other physical embodiment of any of
the Proprietary Items.


             (b)        Employee Inventions. Until this Agreement is terminated,
each Employee Invention will belong exclusively to the Employer. The Executive
acknowledges that the Executive’s writing, works of authorship, and other
Employee Inventions are works made for hire and the property of the Employer,
including any copyrights, patents, or other intellectual property rights
pertaining thereto. The Executive covenants that he will promptly:

            (i)        disclose to the Employer in writing any Employee
Invention;


            (ii)        assign to the Employer or to a party designated by the
Employer, at the Employer’s request and without additional compensation, all of
the Executive’s right to the Employee Invention for the United States and all
foreign jurisdictions;


8

--------------------------------------------------------------------------------



             (iii)        execute and deliver to the Employer such applications,
assignments, and other documents as the Employer may request in order to apply
for and obtain patents or other registrations with respect to any Employee
Invention in the United States and any foreign jurisdictions;


             (iv)        sign all other papers necessary to carry out the above
obligations; and


             (v)        give testimony and render any other assistance, without
expense to the Executive, in support of the Employer’s rights to any Employee
Invention.


    7.3        Disputes or Controversies. The Executive recognizes that should a
dispute or controversy arising from or relating to this Agreement be submitted
for adjudication to any court, arbitration panel, or other third party, the
preservation of the secrecy of Confidential Information may be jeopardized. All
pleadings, documents, testimony, and records relating to any such adjudication
will be maintained in secrecy and will be available for inspection by the
Employer, the Executive, and their respective attorneys and experts, who will
agree, in advance and in writing, to receive and maintain all such information
in secrecy, except as may be limited by them in writing.

8.     NON-COMPETITION AND NON-INTERFERENCE

    8.1        Acknowledgments by the Executive. The Executive acknowledges
that: (a) the services to be performed by him under this Agreement are of a
special, unique, unusual, extraordinary, and intellectual character; (b) the
Employer’s business is expected to be international in scope and its products
are expected to be marketed throughout the world; (c) the Employer competes with
other businesses that are or could be located in any part of the world; and (d)
the provisions of this Section 8 are reasonable and necessary to protect the
Employer’s business.

    8.2        Covenants of the Executive. In consideration of the
acknowledgments by the Executive, and in consideration of the compensation and
benefits to be paid or provided to the Executive by the Employer, the Executive
covenants that he will not, directly or indirectly:

             (a)        during the Employment Period, except in the course of
his employment hereunder, and during the Post-Employment Period, engage or
invest in, own, manage, operate, finance, control, or participate in the
ownership, management, operation, financing, or control of, be employed by,
associated with, or in any manner connected with, lend the Executive’s name or
any similar name to, lend Executive’s credit to or render services or advice to,
any business whose products or activities involve the use of mobile digital
video; provided, however, that the Executive may purchase or otherwise acquire
up to (but not more than) one percent of any class of securities of any
enterprise (but without otherwise participating in the activities of such
enterprise) if such securities are listed on any national or regional securities
exchange or have been registered under Section 12(g) of the Securities Exchange
Act of 1934;

9

--------------------------------------------------------------------------------



             (b)        whether for the Executive’s own account or for the
account of any other person, at any time during the Employment Period and the
Post-Employment Period, solicit business of the same or similar type being
carried on by the Employer, from any person known by the Executive to be a
customer of the Employer, whether or not the Executive had personal contact with
such person during and by reason of the Executive’s employment with the
Employer;

             (c)        whether for the Executive’s own account or the account
of any other person (i) at any time during the Employment Period and the
Post-Employment Period, solicit, employ, or otherwise engage as an employee,
independent contractor, or otherwise, any person who is or was an employee of
the Employer at any time during the Employment Period or in any manner induce or
attempt to induce any employee of the Employer to terminate his employment with
the Employer; or (ii) at any time during the Employment Period and for two years
thereafter, interfere with the Employer’s relationship with any person,
including any person who at any time during the Employment Period was an
employee, contractor, supplier, or customer of the Employer; or

             (d)        at any time during or after the Employment Period,
publicly disparage the Employer or any of its shareholders, directors, officers,
employees, or agents.

        For purposes of Section 8.2(a), (b) and (c), the term “Post-Employment
Period” commences on the date of termination of the Executive’s employment with
the Employer and continues for the six month period thereafter. Provided, that,
at the election of the Employer, such period may be extended for up to 12
additional months by notice from the Employer to the Executive within 30 days of
termination of the Executive’s employment with the Employer. If Employer
exercises this right by providing timely notice to Executive of Employer’s
exercise of this right and the number of months (not to exceed 12) that Employer
has elected to extend the Post-Employment Period, the Employer shall during each
month so extended pay Executive at a rate equal to the greater of: (i) 66.7% of
the Executive’s monthly Salary at termination; or (ii) the amount payable under
Section 6.5 (g), and shall continue for such period any Benefits the Executive
was receiving at termination. Provided further, that in the event of termination
after a Change in Control as provided in Section 6.5(g), the term
“Post-Employment Period” in this Section 8.2 shall mean the 12-month period
beginning on the date of termination of the Executive’s employment with the
Employer and the Employer shall have no right to further extend the period
pursuant to this Section 8.2.

        If any covenant in this Section 8.2 is held to be unreasonable,
arbitrary, or against public policy, such covenant will be considered to be
divisible with respect to scope, time, and geographic area, and such lesser
scope, time, or geographic area, or all of them, as a court of competent
jurisdiction may determine to be reasonable, not arbitrary, and not against
public policy, will be effective, binding, and enforceable against the
Executive.

        The period of time applicable to any covenant in this Section 8.2 will
be extended by the duration of any violation by the Executive of such covenant.

        The Executive will, while the covenant under this Section 8.2 is in
effect, give notice to the Employer, within 10 days after accepting any other
employment, of the identity of the Executive’s employer. The Employer may notify
such employer that the Executive is bound by this Agreement and, at the
Employer’s election, furnish such employer with a copy of this Agreement or
relevant portions thereof.

10

--------------------------------------------------------------------------------



9.     GENERAL PROVISIONS

    9.1        Injunctive Relief and Additional Remedy. The Executive
acknowledges that the injury that would be suffered by the Employer as a result
of a breach of the provisions of this Agreement (including any provision of
Sections 7 and 8) would be irreparable and that an award of monetary damages to
the Employer for such a breach would be an inadequate remedy. Consequently, the
Employer will have the right, in addition to any other rights it may have, to
obtain injunctive relief to restrain any breach or threatened breach or
otherwise to specifically enforce any provision of this Agreement, and the
Employer will not be obligated to post bond or other security in seeking such
relief. Without limiting the Employer’s rights under this Section 9 or any other
remedies of the Employer, if the Executive breaches any of the provisions of
Section 7 or 8, the Employer will have the right to cease making any payments
otherwise due to the Executive under this Agreement.

    9.2        Covenants of Sections 7 and 8 Are Essential and Independent
Covenants. The covenants by the Executive in Sections 7 and 8 are essential
elements of this Agreement, and without the Executive’s agreement to comply with
such covenants, the Employer would not have entered into this Agreement or
employed or continued the employment of the Executive. The Employer and the
Executive have independently consulted their respective counsel and have been
advised in all respects concerning the reasonableness and propriety of such
covenants, with specific regard to the nature of the business conducted by the
Employer.

        The Executive’s covenants in Sections 7 and 8 are independent covenants
and the existence of any claim by the Executive against the Employer under this
Agreement or otherwise, will not excuse the Executive’s breach of any covenant
in Section 7 or 8.

        If the Executive’s employment hereunder expires or is terminated, this
Agreement will continue in full force and effect as is necessary or appropriate
to enforce the covenants and agreements of the Executive in Sections 7 and 8.

    9.3               Representations and Warranties by the Executive. The
Executive represents and warrants to the Employer that the execution and
delivery by the Executive of this Agreement do not, and the performance by the
Executive of the Executive’s obligations hereunder will not, with or without the
giving of notice or the passage of time, or both: (a) violate any judgment,
writ, injunction, or order of any court, arbitrator, or governmental agency
applicable to the Executive; or (b) conflict with, result in the breach of any
provisions of or the termination of, or constitute a default under, any
agreement to which the Executive is a party or by which the Executive is or may
be bound.

    9.4        Waiver. The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.

11

--------------------------------------------------------------------------------



    9.5        Binding Effect; Delegation of Duties Prohibited. This Agreement
shall inure to the benefit of, and shall be binding upon, the parties hereto and
their respective successors, assigns, heirs, and legal representatives,
including any entity with which the Employer may merge or consolidate or to
which all or substantially all of its assets may be transferred. The duties and
covenants of the Executive under this Agreement, being personal, may not be
delegated.

    9.6        Notices. All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt), (b)
sent by facsimile (with written confirmation of receipt), provided that a copy
is mailed by registered mail, return receipt requested, or (c) when received by
the addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties):

If to Employer:
                    
                    
                    

If to the Executive:
                    
                     A4S Security, Inc.
489 Denver Avenue
Loveland, CO 80537
Fax: (970) 461-0717

Michael Cox
4229 Alcott Street
Denver, CO 80211


    9.7        Entire Agreement; Amendments. This Agreement, Exhibit A attached
hereto and the Plan of Merger contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, between the parties hereto with respect to the
subject matter hereof. In addition, simultaneously upon the execution hereof,
the Employer and the Executive shall enter into the Registration Rights
Agreement in the form attached hereto as Exhibit A. This Agreement may not be
amended orally, but only by an agreement in writing signed by the parties
hereto.

    9.8         Governing Law. This Agreement will be governed by the laws of
the State of Colorado without regard to conflicts of laws principles.

    9.9        Jurisdiction. Any action or proceeding seeking to enforce any
provision of, or based on any right arising out of, this Agreement may be
brought against either of the parties in the courts of the State of Colorado,
County of Larimer or, if it has or can acquire jurisdiction, in the United
States District Court located in Denver, Colorado, and each of the parties
consents to the jurisdiction of such courts (and of the appropriate appellate
courts) in any such action or proceeding and waives any objection to venue laid
therein. Process in any action or proceeding referred to in the preceding
sentence may be served on either party anywhere in the world.

12

--------------------------------------------------------------------------------



    9.10        Section Headings, Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement unless otherwise specified.
All words used in this Agreement will be construed to be of such gender or
number, as the circumstances require. Unless otherwise expressly provided, the
word “including” does not limit the preceding words or terms.

    9.11        Severability. If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

    9.12        Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

    9.13         Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE A JURY
TRIAL IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT.

        IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the date above first written above.

EMPLOYER:

A4S SECURITY, INC.


By:
Name:
Title:


EXECUTIVE:



Michael Cox



13

--------------------------------------------------------------------------------



Exhibit A

REGISTRATION RIGHTS AGREEMENT

        This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of
__________ __, 2006 (the “Effective Date”), by and between A4S Security, Inc., a
Colorado corporation (the “Company”), and Scott G. Sutton, Sandy Sutton and
Michael Cox (each, a “Stockholder” and collectively, the “Stockholders”). The
Company and the Stockholders are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”

      The Parties agree as follows:

1.        Definitions. For purposes of this Agreement, the following terms have
the indicated meanings:

             1.1        "Common Stock" means the Company's Common Stock, no par
value per share.

             1.2        "Demand Registration" has the meaning set forth in
Section 2.1 hereof.

             1.3        “Employment Agreement” means the Employment Agreement
between the Company and Scott G. Sutton (“Sutton”) of even date herewith (as
such Employment Agreement may be amended from time to time).

             1.4        “Register,” “Registered,” and “Registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act of 1933, as amended, or
successor statute (the “Securities Act”), and the declaration or ordering of
effectiveness of such registration statement or document.

             1.5        “Registrable Securities” means (i) the shares of Common
Stock of the Company issued to the Stockholders pursuant to the Plan of Merger
dated as of August __, 2006 between the Company, Vizer Merger Sub, Inc. Avurt
Merger Sub, Inc., Vizer Group, Inc., Avurt International, Inc. and the
Stockholders, and (ii) any Common Stock issued or issuable to the Stockholders
with respect to the Common Stock referred to in clause (i) by way of a dividend,
split, or in connection with a combination of securities, recapitalization,
merger, consolidation or other reorganization; provided however, that with
respect to any Registrable Securities, such securities shall cease to be
Registrable Securities when (x) a registration statement registering such
securities under the Securities Act has been declared effective, (y) such
securities can be sold in compliance with paragraph (d) of Rule 145 or (z) such
securities can be sold to the public in accordance with Rule 144.

14

--------------------------------------------------------------------------------



2.     Registration Rights.

         2.1        Demand Registration.   At any time within six months
following the termination of Sutton’s employment with the Company without Cause
(as defined in the Employment Agreement) pursuant to the terms of the Employment
Agreement, Sutton may request registration under the Securities Act of the
Registrable Securities on Form S-3 or any similar short-form registration
statement that is available to the Company. Only one registration may be
demanded pursuant to this section (a “Demand Registration”). The Company may
postpone for up to six months the filing or the effectiveness (which may include
the withdrawal of an effective registration statement) of a registration
statement pursuant to this Section 2.1 if the Company’s board of directors
reasonably determines in its good faith judgment that, because of the existence
of any proposal or plan by the Company or any of its subsidiaries to engage in
any acquisition or financing activity (other than in the ordinary course of
business) or the unavailability for reasons beyond the Company’s control of any
required financial statements, or any other event or condition of similar
significance to the Company, it would be materially disadvantageous to the
Company for such a registration statement to be maintained effective, or to be
filed and become effective. The Company may include in a Demand Registration any
securities that are not Registrable Securities.

         2.2        Piggyback Registration.   In the event the Company proposes
to register any of its securities under the Securities Act in an underwritten
offering on any form (other than Form S-4 or Form S-8) that would legally permit
the inclusion of Registrable Securities, the Company shall give the Stockholders
written notice thereof as soon as practicable but in no event less than 30 days
prior to the filing of such registration, and shall provide the Stockholders an
opportunity to include in such registration all Registrable Securities requested
by the Stockholders in writing to be included therein, subject to the
limitations set forth in this Section 2.2. If any Stockholder chooses to include
in any such registration statement all or any part of the Registrable Securities
it holds, such Stockholder shall, within 10 days after the above-described
notice from the Company, so notify the Company in writing. Such notice shall
state the intended method of disposition of the Registrable Securities by the
Stockholder. If any Stockholder decides not to include all of its Registrable
Securities in any registration statement thereafter filed by the Company, such
Stockholder shall nevertheless continue to have the right to include any
Registrable Securities in any subsequent registration statement or registration
statements as may be filed by the Company with respect to underwritten offerings
of its securities, all upon the terms and conditions set forth herein. The
provisions of this Section 2.2 shall only apply to underwritten offerings by the
Company and the Stockholders shall not have piggyback registration rights for
any other registration statement filed by the Company.

         2.3        Underwriting.   If the registration statement for which the
Stockholders have registration rights under this Agreement is for an
underwritten offering, the Company shall so advise the Stockholders. The right
of the Stockholders to be included in a registration pursuant to this Agreement
shall be conditioned upon the Stockholders’participation in such underwriting
and the inclusion of the Registrable Securities in the underwriting to the
extent provided herein. If the Stockholders elect to participate in such
offering, the Stockholders shall enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such
underwriting by the Company. Notwithstanding any other provision of this
Agreement, the Company, upon advice from its underwriters, reserves the right to
reduce (on a pro rata basis) or eliminate the number of shares that may be
included in the underwriting based upon a good faith determination that
marketing factors require a limitation or elimination of the number of shares to
be underwritten. The Company or its underwriters may also condition the
participation of the Stockholders in such underwriting upon the Stockholders
entering into a lock-up agreement with the Company or its underwriters for such
period of time deemed appropriate by the underwriters. If any Stockholder
disapproves of the terms of any such underwriting, such Stockholder may elect to
withdraw therefrom by written notice to the Company and the underwriter,
delivered at least 10 business days prior to the effective date of the
registration statement.

15

--------------------------------------------------------------------------------



         2.4        Costs of Registration.   The Company shall bear the costs of
each registration in which the Stockholders participate pursuant to Sections 2.1
and 2.2, but excluding any underwriting discounts or commissions on the sale of
Registrable Securities.

         2.5        Transferability of Registration Rights.   The rights to
cause the Company to register Registrable Securities pursuant to this Section 2
may not be transferred by the Stockholders.

         2.6        Reports under Securities Exchange Act of 1934.   With a view
to making available to the Stockholders the benefits of Rule 144 promulgated
under the Securities Act and any other rule or regulation of the SEC that may at
any time permit the Stockholders to sell securities of the Company to the public
pursuant to a registration on Form S-3 or without registration, the Company
agrees to:

             (a)        make and keep public information available, as those
terms are understood and defined in SEC Rule 144, at all times after the
effective date of the first registration statement filed by the Company for the
offering of its securities to the general public so long as the Company remains
subject to the periodic reporting requirements under Sections 13 or 15(d) of the
Exchange Act;

             (b)        file with the SEC in a timely manner all reports and
other documents required of the Company under the Securities Act and the
Exchange Act; and

             (c)        furnish to the Stockholders, so long as accurate and so
long as the Stockholders own any Registrable Securities, forthwith upon request
(i) a written statement by the Company that it has complied with the reporting
requirements of SEC Rule 144, the Securities Act and the Exchange Act, or that
it qualifies as a registrant whose securities may be resold pursuant to Form S-3
(or any successor form that provides for short-form registration) (at any time
after it so qualifies), and such other information as may be reasonably
requested in availing the Stockholders of any rule or regulation of the SEC that
permits the selling of any such securities without registration or pursuant to
such form.

3.     Obligations of the Company.

16

--------------------------------------------------------------------------------



        In connection with the registration of the Registrable Securities, the
Company shall have the following obligations:

         3.1        The Company shall prepare and file with the SEC such
amendments (including post-effective amendments) and supplements to a
registration statement and the prospectus used in connection with the
registration statement as may be necessary to keep the registration statement
effective at all times required for such registration statement under this
Agreement, and, during such period, comply with the provisions of the Securities
Act with respect to the disposition of all Registrable Securities of the Company
covered by the registration statement until the termination of said period.

         3.2        The Company shall furnish to the Stockholders and their one
legal counsel selected by the Stockholders, if any (i) promptly after the same
is prepared and publicly distributed, filed with the SEC, or received by the
Company, one copy of the registration statement and any amendment thereto, each
prospectus, including any preliminary prospectus, and each amendment or
supplement thereto, and, in the case of a registration statement referred to in
Section 2.1 or 2.2, each letter written by or on behalf of the Company to the
SEC or the staff of the SEC, and each item of correspondence from the SEC or the
staff of the SEC, in each case relating to such registration statement (other
than any portion, if any, thereof which contains information for which the
Company has sought confidential treatment), and (ii) such number of copies of a
prospectus, including a preliminary prospectus, and all amendments and
supplements thereto and such other documents as the Stockholders may reasonably
request in order to facilitate the disposition of the Registrable Securities
covered by the registration statement that are owned (or to be owned) by the
Stockholders. All correspondence to or from the SEC or its staff shall, subject
to applicable law and legal process, be kept confidential by the Stockholders.

         3.3        The Company shall use reasonable efforts to (a) register and
qualify the Registrable Securities covered by the registration statement under
securities laws of such jurisdictions in the United States as the Stockholders
reasonably request, (b) prepare and file in those jurisdictions such amendments
(including post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof for a
period of three months following the effective date of the registration
statement or such longer period of time deemed reasonable by the Company’s board
of directors (the “Registration Period”), (c) take such other actions as may be
necessary to maintain such registrations and qualifications in effect at all
times during the Registration Period, and (d) take all other actions reasonably
necessary or advisable to qualify the Registrable Securities for sale in such
jurisdictions; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (i) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3.3, (ii) subject itself to general taxation in any such
jurisdiction, (iii) file a general consent to service of process in any such
jurisdiction, (iv) provide any undertakings that cause the Company material
expense or burden, or (v) make any change in its charter or by-laws, which in
each case the board of directors of the Company determines to be contrary to the
best interests of the Company and its stockholders.

17

--------------------------------------------------------------------------------



         3.4        In the event of any underwritten public offering, the
Company shall enter into and perform its obligations under an underwriting
agreement, in usual and customary form, including, without limitation, customary
indemnification and contribution obligations, with the underwriters of such
offering.

         3.5        As soon as practicable after becoming aware of such event,
the Company shall notify the Stockholders of the happening of any event, of
which the Company has knowledge, as a result of which the prospectus included in
the registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and use its best
efforts as soon as practicable to prepare a supplement or amendment to (and, in
the event of an amendment, obtain the effectiveness thereof) the registration
statement to correct such untrue statement or omission, and deliver such number
of copies of such supplement or amendment to the Stockholders as the
Stockholders may reasonably request.

         3.6        The Company shall use its best efforts to prevent the
issuance of any stop order or other suspension of effectiveness of a
registration statement and, if such an order is issued, to obtain the withdrawal
of such order at the earliest practicable time and to notify the Stockholders
(and, in the event of an underwritten offering, the managing underwriters) of
the issuance of such order and the resolution thereof.

         3.7        The Company shall permit a single firm of counsel designated
by the Stockholders holding a majority of the Registrable Securities to review
the registration statement and all amendments and supplements thereto a
reasonable period of time prior to their filing with the SEC.

         3.8        The Company shall make generally available to its security
holders as soon as practical an earnings statement (in form complying with the
provisions of Rule 158 under the Securities Act) covering a 12-month period
beginning not later than the first day of the Company’s fiscal quarter next
following the effective date (as defined in said Rule 158) of the registration
statement.

         3.9        In the event Registrable Securities are being sold through
underwriters, the Company shall use its best efforts to furnish, on the date
that such Registrable Securities are sold, (a) an opinion, dated as of such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, and (b) a letter
dated as of such date, from the independent certified public accountants of the
Company, in form and substance as is customarily given by independent certified
public accountants to underwriters in an underwritten public offering addressed
to the underwriters.

         3.10        In the event Registrable Securities are being sold through
underwriters, the Company shall make available for inspection by (a) any
underwriter participating in any disposition pursuant to the registration
statement, and (b) one firm of attorneys retained by all such underwriters all
pertinent financial and other records, and pertinent corporate documents and
properties of the Company, as shall be reasonably requested by any of the
foregoing and cause the Company’s officers, directors and employees to supply
all information which any Inspector may reasonably request.

18

--------------------------------------------------------------------------------



         3.11        The Company shall hold in confidence and not make any
disclosure of information concerning the Stockholders provided to the Company
unless (a) disclosure of such information is necessary to comply with federal or
state securities laws, (b) the disclosure of such information is necessary to
avoid or correct a material misstatement or omission in any registration
statement, (c) the release of such information is ordered pursuant to a subpoena
or other order from a court or governmental body of competent jurisdiction or is
otherwise required by applicable law or legal process, (d) such information has
been made generally available to the public other than by disclosure in
violation of this or any other agreement (to the knowledge of the Company), or
(e) the Stockholders consent to the form and content of any such disclosure. The
Company agrees that it shall, upon learning that disclosure of such information
concerning the Stockholders is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt notice to the
Stockholders prior to making such disclosure, and allow the Stockholders, at
their expense, to undertake appropriate action to prevent disclosure of, or to
obtain a protective order for, such information.

         3.12        The Company shall cooperate with the Stockholders and the
managing underwriter or underwriters, if any, to facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legends)
representing Registrable Securities to be offered pursuant to the registration
statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the managing underwriter or underwriters, if any, or the
Stockholders may reasonably request and registered in such names as the managing
underwriter or underwriters, if any, or the Stockholders may request.

         3.13        At the request of the Stockholders, the Company shall
promptly prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to a registration statement and the prospectus used
in connection with the registration statement as may be necessary in order to
change the description of the plan of distribution set forth in such
registration statement.

         3.14        The Company shall comply with all applicable laws related
to the applicable registration statement and offering and sale of securities and
all applicable rules and regulations of governmental authorities in connection
therewith (including, without limitation, the Securities Act and the Exchange
Act, and the rules and regulations promulgated by the SEC).

4.     Obligations of the Stockholders.

        In connection with the registration of the Registrable Securities, the
Stockholders shall have the following obligations:

         4.1        The Stockholders shall furnish to the Company such
information regarding itself, the Registrable Securities held by him and the
intended method of disposition of the Registrable Securities held by him as
shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request. At least 10 business days prior to the
first anticipated filing date of the registration statement, the Company shall
notify the Stockholders of the information the Company requires from the
Stockholders.

19

--------------------------------------------------------------------------------



         4.2        The Stockholders, by acceptance of the Registrable
Securities, agree to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of the registration
statements hereunder, unless the Stockholders have notified the Company in
writing of their election to exclude all of their Registrable Securities from
the applicable registration statement.

         4.3        In the event the Registrable Securities are included in a
registration statement, the Stockholders understand that the Securities Act may
require delivery of a prospectus relating thereto in connection with any sale
thereof pursuant to such registration statement, and each Stockholder shall
comply with the applicable prospectus delivery requirements of the Securities
Act in connection with any such sale.

         4.4        The Stockholders agree to notify the Company promptly, but
in any event within five business days after the date on which all Registrable
Securities covered by a registration statement that are owned by the
Stockholders have been sold by the Stockholders, if such date is prior to the
expiration of the Registration Period, so that the Company may comply with its
obligation to terminate such registration statement in accordance with Item
512(a)(3) of Regulation S-K.

         4.5        The Stockholders agree that, upon receipt of written notice
from the Company of the happening of any event of the kind described in Section
3.5, the Stockholders will immediately discontinue disposition of Registrable
Securities pursuant to the registration statement covering such Registrable
Securities until the Stockholders’ receipt of the copies of the supplemented or
amended prospectus contemplated by Section 3.5 and, if so directed by the
Company, the Stockholders shall deliver to the Company (at the expense of the
Company) or destroy (and deliver to the Company a certificate of destruction)
all copies in the Stockholders’ possession (other than a limited number of
permanent file copies), of the prospectus covering such Registrable Securities
current at the time of receipt of such notice.

         4.6        The Stockholders may not participate in any underwritten
distribution pursuant to a registration statement under Sections 2.1 or 2.2
unless the Stockholders (a) agree to sell their Registrable Securities on the
basis provided in any underwriting arrangements in usual and customary form
entered into by the Company, (b) complete and execute all questionnaires, powers
of attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements, and (c) agree to pay
its pro rata share of all underwriting discounts and commissions and any
expenses in excess of those payable by the Company pursuant to Section 2.4.

5.     Indemnification.

        In the event any Registrable Securities are included in a registration
statement under this Agreement:

20

--------------------------------------------------------------------------------



         5.1        The Company agrees to indemnify, to the fullest extent
permitted by law, the Stockholders against all losses, claims, damages,
liabilities and expenses caused by any untrue or alleged untrue statement of
material fact contained in any registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or a fact
necessary to make the statements therein not misleading, except insofar as the
same are caused by and contained in any information furnished in writing to the
Company by the Stockholders expressly for use therein. Notwithstanding anything
to the contrary contained herein, the indemnification agreement contained in
this Section 5.1, as it pertains to any preliminary or final prospectus, shall
not inure to the benefit of any indemnified Party if the untrue statement or
omission of material fact contained in the preliminary or final prospectus was
corrected on a timely basis in the prospectus, as then amended or supplemented,
if such corrected prospectus was timely made available by the Company pursuant
to Section 3.3 hereof, and the indemnified Party was promptly advised in writing
not to use the incorrect prospectus prior to the use giving rise to a violation
and such indemnified Party, notwithstanding such advice, used such incorrect
prospectus.

         5.2        In connection with any registration statement in which the
Stockholders are participating, the Stockholders will furnish to the Company in
writing information regarding such Stockholder’s ownership of Registrable
Securities and its intended method of distribution thereof and, to the extent
permitted by law, shall indemnify the Company, its directors, officers,
employees and agents and each Party who controls (within the meaning of the
Securities Act) the Company or such other indemnified Party against any losses,
claims, damages, liabilities and expenses (including with respect to any claim
for indemnification hereunder asserted by any other indemnified Party) resulting
from any untrue or alleged untrue statement of material fact contained in the
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, but only to the extent that such untrue statement or omission is
caused by and contained in such information so furnished in writing by the
Stockholders.

         5.3        Any Party entitled to indemnification hereunder shall give
prompt written notice to the indemnifying Party of any claim with respect to
which its seeks indemnification; provided, however, the failure to give such
notice shall not release the indemnifying Party from its obligation under this
Section 5, except to the extent that the indemnifying Party has been materially
prejudiced by such failure to provide such notice.

         5.4        In any case in which any such action is brought against any
indemnified Party, and it notifies an indemnifying Party of the commencement
thereof, the indemnifying Party will be entitled to participate therein, and, to
the extent that it may wish, jointly with any other indemnifying Party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified Party, and after notice from the indemnifying Party to such
indemnified Party of its election so to assume the defense thereof, the
indemnifying Party will not (so long as it shall continue to have the right to
defend, contest, litigate and settle the matter in question in accordance with
this paragraph) be liable to such indemnified Party hereunder for any legal or
other expense subsequently incurred by such indemnified Party in connection with
the defense thereof other than reasonable costs of investigation, supervision
and monitoring (unless such indemnified Party reasonably objects to such
assumption on the grounds that there may be defenses available to it which are
different from or in addition to the defenses available to such indemnifying
Party, in which event the indemnified Party shall be reimbursed by the
indemnifying Party for the expenses incurred in connection with retaining
separate legal counsel). An indemnifying Party shall not be liable for any
settlement of an action or claim effected without its consent. The indemnifying
Party shall lose its right to defend, contest, litigate and settle a matter if
it shall fail to diligently contest such matter (except to the extent settled in
accordance with the next following sentence). No matter shall be settled by an
indemnifying Party without the consent of the indemnified Party (which consent
shall not be unreasonably withheld).

21

--------------------------------------------------------------------------------



         5.5        The indemnification provided for under this Agreement shall
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified Party and will survive the transfer of the Registrable
Securities.

6.     Miscellaneous.

         6.1        Enforceability/Severability.   If any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

         6.2        Remedies.   The Parties shall be entitled to enforce their
rights under this Agreement specifically or to recover damages by reason of any
breach of any provision of this Agreement and to exercise all other rights
existing in their favor. The Parties agree and acknowledge that money damages
may not be an adequate remedy for any breach of the provisions of this Agreement
and that the Company or the Stockholders may in its sole discretion apply to any
court of law or equity of competent jurisdiction for specific performance and/or
injunctive relief (without posting a bond or other security) in order to enforce
or prevent any violation of the provisions of this Agreement.

         6.3        Entire Agreement; Successors and Assigns.   Except as
otherwise expressly set forth herein, this document embodies the complete
agreement and understanding among the Parties with respect to the subject matter
hereof and supersedes and preempts any prior understandings, agreements or
representations by or among the Parties, written or oral, which may have related
to the subject matter hereof in any way. Subject to the exceptions specifically
set forth in this Agreement, the terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective executors,
administrators, heirs, successors and assigns of the Parties. This Agreement may
not be assigned by any Stockholder.

22

--------------------------------------------------------------------------------



         6.4        Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Colorado, without giving
effect to conflicts of laws principles.

         6.5        Counterparts. This Agreement may be executed in
counterparts, each of which shall be an original, and all of which taken
together constitute one and the same instrument.

         6.6        Headings. The section headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

         6.7        Notices. Any notice, request or other communication required
or permitted hereunder shall be in writing and shall be delivered personally or
by facsimile (receipt confirmed electronically) or shall be sent by a reputable
express delivery service or by certified mail, postage prepaid with return
receipt requested, addressed as follows:

  If to the Stockholders:


  Scott G. Sutton
____________________
____________________
____________________


  Sandy Sutton
____________________
____________________
____________________


  Michael Cox
____________________
____________________
____________________


  with a copy to:


  Robinson Waters & O'Dorisio
1099 18th Street, 26th Floor
Denver, Colorado 80202
Attention: Bryan D. Biesterfeld
Facsimile: (303) 297-2750


  If to the Company:


  A4S Security, Inc.
489 North Denver Avenue
Loveland, Colorado 80537
Attention: Gregory Pusey
Facsimile: (303) 722-4011


23

--------------------------------------------------------------------------------



  with a copy to:


  Brownstein Hyatt & Farber, P.C.
410 Seventeenth Street, 22nd Floor
Denver, CO 80202
Attention: Adam J. Agron
Facsimile: (303) 223-1111


Either Party hereto may change the above specified recipient or mailing address
by notice to the other Party given in the manner herein prescribed. All notices
shall be deemed given on the day when actually delivered as provided above (if
delivered personally or by facsimile, provided that any such facsimile is
received during regular business hours at the recipient’s location) or on the
day shown on the return receipt (if delivered by mail or delivery service).

         6.8        Amendment and Waiver. Except as otherwise provided herein,
no amendment or waiver of any provision of this Agreement shall be effective
against the Company or the Stockholders unless such amendment or waiver is
approved in writing by the Company and the Stockholders holder a majority of the
Registrable Securities. The failure of any Party to enforce any provision of
this Agreement shall not be construed as a waiver of such provision and shall
not affect the right of such Party thereafter to enforce each provision of this
Agreement in accordance with its terms.

24

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
date first above written.

COMPANY:

A4S SECURITY, INC.



By:
      Gregory Pusey
      Chairman


BY EXECUTING THIS AGREEMENT, THE STOCKHOLDER ACKNOWLEDGES FOR ITSELF AND ITS
ASSIGNS, THAT, DESPITE ENTERING INTO THIS AGREEMENT, THE COMPANY MAKES NO
REPRESENTATION, GUARANTY OR WARRANTY WHATSOEVER OF ITS ABILITY TO SUCCESSFULLY
EFFECT WITH THE APPLICABLE REGULATORY AUTHORITIES A REGISTRATION OF THE
SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT.

STOCKHOLDERS:



Scott G. Sutton


Sandy Sutton


Michael Cox




25

--------------------------------------------------------------------------------




EXHIBIT B-3


FORM OF EMPLOYMENT AGREEMENT OF THOMAS MUENZBERG


EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of ____________,
2006, by A4S Security, Inc., a Colorado corporation (the “Employer”), and Thomas
Muenzberg, an individual who is a resident of _____________, Colorado (the
“Executive”).


RECITALS

        WHEREAS,        the Employer wishes to employ Executive upon the terms
and conditions set forth in this Agreement; and

        WHEREAS,       the Employee wishes to be employed upon the terms and
conditions set forth herein.

AGREEMENT

        The parties, intending to be legally bound, agree as follows:

1.     DEFINITIONS

        For the purposes of this Agreement, the following terms have the
meanings specified or referred to in this Section 1.

        “Agreement” means this Employment Agreement, as amended, restated or
otherwise modified from time to time.

        “Basic Compensation” means Salary and Benefits.

        “Benefits”is defined in Section 3.3.

        “Board of Directors” means the board of directors of the Employer.

        “Change in Control” means (a) the acquisition, directly or indirectly,
by any person or group (within the meaning of Section 13(d)(3) of the Securities
Exchange Act of 1934) of the beneficial ownership of more than 50% of the
outstanding securities of the Employer; (b) a merger or consolidation in which
the Employer is not the surviving entity, except for a transaction the principal
purpose of which is to change the state in which the Employer is incorporated;
(c) sale, transfer or other disposition of all or substantially all of the
assets of the Employer; (d) a complete liquidation or dissolution of the
Employer; or (e) any reverse merger in which the Employer is the surviving
entity but in which securities possessing more than 50% of the total combined
voting power of the Employer’s outstanding securities are transferred to a
person or persons different from the person’s holding those securities
immediately prior to such merger.

        “Confidential Information” means any and all:

1

--------------------------------------------------------------------------------



             (a)        trade secrets concerning the business and affairs of the
Employer, product specifications, data, know-how, formulae, compositions,
processes, designs, sketches, photographs, graphs, drawings, samples, inventions
and ideas, past, current, and planned research and development, current and
planned manufacturing or distribution methods and processes, customer lists,
current and anticipated customer requirements, price lists, market studies,
business plans, computer software and programs (including object code and source
code), computer software and database technologies, systems, structures, and
architectures (and related formulae, compositions, processes, improvements,
devices, know-how, inventions, discoveries, concepts, ideas, designs, methods
and information), and any other information, however documented, that is a trade
secret within the meaning of the Colorado Uniform Trade Secrets Act, as in
effect as of the date hereof and as amended from time to time.

             (b)        information concerning the business and affairs of the
Employer (which includes historical financial statements, financial projections
and budgets, historical and projected sales, capital spending budgets and plans,
the names and backgrounds of key personnel and personnel training and techniques
and materials), however documented; and

             (c)        notes, analysis, compilations, studies, summaries, and
other material prepared by or for the Employer containing or based, in whole or
in part, on any information included in the foregoing.

        “disability” is defined in Section 6.2.

        “Effective Date” means the date stated in the first paragraph of this
Agreement.

        “Employee Invention” means any idea, invention, technique, modification,
process, or improvement (whether patentable or not), any industrial design
(whether registrable or not), any mask work, however fixed or encoded, that is
suitable to be fixed, embedded or programmed in a semiconductor product (whether
recordable or not), and any work of authorship (whether or not copyright
protection may be obtained for it) created, conceived, or developed by the
Executive, either solely or in conjunction with others, during the Employment
Period, or a period that includes a portion of the Employment Period, that
relates in any way to, or is useful in any manner in the business then being
conducted or proposed to be conducted by the Employer, and any such item created
by the Executive, either solely or in conjunction with others, following
termination of the Executive’s employment with the Employer, that is based upon
or uses Confidential Information.

        “Employment Period” means the term of the Executive’s employment under
this Agreement.

        “Fiscal Year” means the Employer’s fiscal year, as it exists on the
Effective Date, which on the Effective Date is the calendar year.

        “for cause” is defined in Section 6.3.

        “for good reason” is defined in Section 6.4.

2

--------------------------------------------------------------------------------



        “person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, or governmental body.

        “Post-Employment Period” is defined in Section 8.2.

        “Proprietary Items” is defined in Section 7.2(a)(iv).

        “Salary” is defined in Section 3.1.

2.    EMPLOYMENT TERMS AND DUTIES

       2.1        Employment. The Employer hereby employs the Executive, and the
Executive hereby accepts employment by the Employer, upon the terms and
conditions set forth in this Agreement.

       2.2        Basic Term. Subject to the provisions of Section 6, the basic
term of the Executive’s employment under this Agreement will begin on the
Effective Date and end two years and one day from the Effective Date.

      2.3        Duties. The Executive will have such duties as are assigned or
delegated to the Executive by the Board of Directors, and will initially serve
as Vice President of Finance of the Employer. The Executive will devote all of
his business time, attention, skill, and energy to the business of the Employer,
will use his best efforts to promote the success of the Employer’s business, and
will cooperate fully with the Board of Directors in the advancement of the best
interests of the Employer. Nothing in this Section 2.3, however, will prevent
the Executive from engaging in additional activities in connection with personal
investments and community affairs that are not inconsistent with the Executive’s
duties under this Agreement. In addition, provided that Executive obtains the
advance written consent of the Board of Directors, Executive may serve on the
board of directors of other companies, with any current board positions of the
Executive, being accepted as of the date of this Agreement. If the Executive is
elected as a director of the Employer or as a director or officer of any of its
affiliates, the Executive will fulfill his duties as such director or officer
without additional compensation.

3.     COMPENSATION

       3.1        Salary. The Executive will be paid an annual salary of
$100,000, subject to adjustment as provided below (the “Salary”), which will be
payable in equal periodic installments according to the Employer’s customary
payroll practices, but no less frequently than monthly. The Salary may be
reviewed by the Board of Directors, and may be adjusted upward, but not downward
in the sole discretion of the Board of Directors.

       3.2        Bonus. The Board of Directors will create a bonus plan for
executive officers, which shall include the Executive. The terms, objectives and
amounts of the bonus plan will be determined by the Board of Directors.

3

--------------------------------------------------------------------------------



       3.3        Benefits. The Executive will, during the Employment Period, be
permitted to participate in such hospitalization, major medical, and other
employee benefit plans of the Employer that may be in effect from time to time,
to the extent the Executive is eligible under the terms of those plans
(collectively, the “Benefits”).

4.     FACILITIES AND EXPENSES.

        The Employer will furnish the Executive office space, equipment,
supplies, and such other facilities and personnel, as the Employer deems
necessary or appropriate for the performance of the Executive’s duties under
this Agreement. The Employer will pay the Executive’s dues in such professional
societies and organizations as the Board of Directors deems appropriate, and
will pay on behalf of the Executive (or reimburse the Executive for) reasonable
expenses incurred by the Executive at the request of, or on behalf of, the
Employer in the performance of the Executive’s duties pursuant to this
Agreement, and in accordance with the Employer’s employment policies, including
reasonable expenses incurred by the Executive in attending conventions,
seminars, and other business meetings, in appropriate business entertainment
activities, and for promotional expenses. The Executive must file expense
reports with respect to such expenses in accordance with the Employer’s
policies. All expenses shall be reimbursed within 30 days of submission of
appropriate expense reports.

5.     VACATIONS AND HOLIDAYS

        The Executive will be entitled to four weeks’ paid vacation each Fiscal
Year in accordance with the vacation policies of the Employer in effect for its
executive officers from time to time. Such policies may include provisions for
carryover of unused vacation as well as requirements to secure advance approval
for carryover of unused vacation hours. The Executive will also be entitled to
the paid holidays set forth in the Employer’s policies. If the Executive is
unable to perform his duties for physical or mental reasons, then Employer shall
provide Executive with his Basic Compensation until Executive’s employment is
terminated due to the disability of the Executive.

6.     TERMINATION

         6.1        Events of Termination. The Employment Period, the
Executive’s Basic Compensation, and any and all other rights of the Executive
under this Agreement or otherwise as an employee of the Employer will terminate
(except as otherwise provided in this Section 6):

                 (a)        upon the death of the Executive;

                 (b)        upon the disability of the Executive (as defined in
Section 6.2) immediately upon notice from either party to the other;

                 (c)         for cause (as defined in Section 6.3), as
determined by the Board of Directors immediately upon notice from the Employer
to the Executive, or at such later time as such notice may specify;

4

--------------------------------------------------------------------------------



                 (d)        for good reason (as defined in Section 6.4) upon not
less than 30 days’ prior notice from the Executive to the Employer, which notice
specifies the Executive’s intent to terminate this Agreement and the factual
basis for such termination, it being understood that if the Employer can cure
the problem giving rise to such termination within such 30-day period, the
termination will not occur; or

                 (e)        upon notice by the Board of Directors.

    6.2        Definition of “Disability.” For purposes of Section 6, the
Executive will be deemed to have a “disability” if, for physical or mental
reasons, the Executive is unable to perform the Executive’s duties under this
Agreement for 90 consecutive days, or 120 days during any 12-month period, as
determined in accordance with this Section 6.2. The disability of the Executive
will be determined by a medical doctor selected by written agreement of the
Employer and the Executive upon the request of either party by notice to the
other. If the Employer and the Executive cannot agree on the selection of a
medical doctor, each of them will select a medical doctor and the two medical
doctors will select a third medical doctor who will determine whether the
Executive has a disability. The determination of the medical doctor selected
under this Section 6.2 will be binding on both parties. The Executive must
submit to a reasonable number of examinations by the medical doctor making the
determination of disability under this Section 6.2, and the Executive hereby
authorizes the disclosure and release to the Employer of such determination and
all supporting medical records. If the Executive is not legally competent, the
Executive’s legal guardian or duly authorized attorney-in-fact will act in the
Executive’s stead, under this Section 6.2, for the purposes of submitting the
Executive to the examinations, and providing the authorization of disclosure,
required under this Section 6.2.

    6.3        Definition of “For Cause.” For purposes of Section 6, the phrase
“for cause” means: (a) the Executive’s material breach of this Agreement; (b)
the Executive’s willful failure to adhere to any written Employer policy if the
Executive has been given a reasonable opportunity to comply with such policy or
cure his failure to comply (which reasonable opportunity must be granted during
the 10-day period preceding termination of this Agreement); (c) the
appropriation (or attempted appropriation) of a material business opportunity of
the Employer, including attempting to secure or securing any personal profit in
connection with any transaction entered into on behalf of the Employer; (d) the
misappropriation (or attempted misappropriation) of any of the Employer’s funds
or property; or (e) the conviction of, the indictment for (or its procedural
equivalent), or the entering of a guilty plea or plea of no contest with respect
to, a felony.

    6.4        Definition of “For Good Reason.” For purposes of Section 6, the
phrase “for good reason” means: (a) the Employer’s material breach of this
Agreement; or (b) a material reduction in Executive’s position, duties and
responsibilities from those described in Section 2.3 of this Agreement.

5

--------------------------------------------------------------------------------



    6.5        Termination Pay. Effective upon the termination of this Agreement
during the term specified in Section 2.2, the Employer will be obligated to pay
the Executive (or, in the event of his death, his designated beneficiary as
defined below) only such compensation as is provided in this Section 6.5, and in
lieu of all other amounts and in settlement and complete release of all claims
the Executive may have against the Employer (as set forth in a valid release of
the Employer and its agents and affiliates signed by the Executive). For
purposes of this Section 6.5, the Executive’s designated beneficiary will be
such individual beneficiary or trust, located at such address, as the Executive
may designate by notice to the Employer from time to time or, if the Executive
fails to give notice to the Employer of such a beneficiary, the Executive’s
estate. Notwithstanding the preceding sentence, the Employer will have no duty,
in any circumstances, to attempt to open an estate on behalf of the Executive,
to determine whether any beneficiary designated by the Executive is alive or to
ascertain the address of any such beneficiary, to determine the existence of any
trust, to determine whether any person or entity purporting to act as the
Executive’s personal representative (or the trustee of a trust established by
the Executive) is duly authorized to act in that capacity, or to locate or
attempt to locate any beneficiary, personal representative, or trustee.

             (a)        Termination by the Executive for Good Reason. If the
Executive terminates this Agreement for good reason, the Employer will pay the
Executive the Executive’s Salary in periodic installments according to the
Employer’s customary payroll practices until three months (provided that after
one year of the Executive’s continuous employment with the Employer, this period
of time shall be extended to six months) this after the date such termination is
effective.

             (b)        Termination by the Employer for Cause. If the Employer
terminates this Agreement for cause, the Executive will be entitled to receive
his Salary only through the date such termination is effective.

             (c)        Termination upon Disability. If this Agreement is
terminated by either party as a result of the Executive’s disability, as
determined under Section 6.2, the Employer will pay the Executive the
Executive’s Salary in periodic installments according to the Employer’s
customary payroll practices until three months (provided that after one year of
the Executive’s continuous employment with the Employer, this period of time
shall be extended to six months) after the date such termination is effective.

             (d)        Termination upon Death. If this Agreement is terminated
because of the Executive’s death, the Executive will be entitled to receive the
Executive’s Salary in periodic installments according to the Employer’s
customary payroll practices until three months (provided that after one year of
the Executive’s continuous employment with the Employer, this period of time
shall be extended to six months) after the date such termination is effective.

6

--------------------------------------------------------------------------------



             (e)        Termination Upon Notice by the Board of Directors. If
the Board of Directors provides notice of termination of this Agreement which is
not for cause, then the Employer will pay the Executive the Executive’s Salary
in periodic installments according to the Employer’s customary payroll practices
until three months (provided that after one year of the Executive’s continuous
employment with the Employer, this period of time shall be extended to six
months) after the date such termination is effective.

             (f)        Benefits. The Executive’s accrual of, or participation
in plans providing for, the Benefits will cease at the effective date of the
termination of this Agreement, and the Executive will be entitled to accrued
Benefits pursuant to such plans only as provided in such plans; provided, that,
if this Agreement is terminated pursuant to Sections 6.1 (a), (c) or (e), then
the Executive will be entitled to continue to receive his Benefits until three
months (provided that after one year of the Executive’s continuous employment
with the Employer, this period of time shall be extended to six months) after
the date such termination is effective. The Executive will receive, as part of
his termination pay pursuant to this Section 6, compensation for any accrued but
unused vacation pay on the date the notice of termination is given under this
Agreement.

             (g)           Termination After Change in Control. Notwithstanding
the foregoing, if the Executive’s employment is terminated pursuant to Section
6.1(d) or 6.1(e) at any time within 90 days following a Change in Control, then
the Employer will pay the Executive his salary in periodic installments
according to the Employer’s customary payroll practices until 12 months after
the date such termination is effective and Executive shall be entitled to
receive Benefits during the same twelve month period.

7.     NON-DISCLOSURE COVENANT; EMPLOYEE INVENTIONS

    7.1        Acknowledgments by the Executive. The Executive acknowledges that
(a) during the Employment Period and as a part of his employment, the Executive
will be afforded access to Confidential Information; (b) public disclosure of
such Confidential Information could have an adverse effect on the Employer and
its business; (c) because the Executive possesses substantial technical
expertise and skill with respect to the Employer’s business, the Employer
desires to obtain exclusive ownership of each Employee Invention, and the
Employer will be at a substantial competitive disadvantage if it fails to
acquire exclusive ownership of each Employee Invention; and (d) the provisions
of this Section 7 are reasonable and necessary to prevent the improper use or
disclosure of Confidential Information and to provide the Employer with
exclusive ownership of all Employee Inventions.

    7.2        Agreements of the Executive. In consideration of the compensation
and benefits to be paid or provided to the Executive by the Employer under this
Agreement, the Executive covenants as follows:

7

--------------------------------------------------------------------------------

             (a)        Confidentiality.

             (i)        During and following the Employment Period, the
Executive will hold in confidence the Confidential Information and will not
disclose it to any person except with the specific prior written consent of the
Employer or except as otherwise expressly permitted by the terms of this
Agreement.


            (ii)        Any trade secrets of the Employer will be entitled to
all of the protections and benefits under the Colorado Uniform Trade Secrets
Act, as in effect on the date hereof, and as amended from time to time, and any
other applicable law. If any information that the Employer deems to be a trade
secret is found by a court of competent jurisdiction not to be a trade secret
for purposes of this Agreement, such information will, nevertheless, be
considered Confidential Information for purposes of this Agreement. The
Executive hereby waives any requirement that the Employer submit proof of the
economic value of any trade secret or post a bond or other security.


            (iii)        None of the foregoing obligations and restrictions
applies to any part of the Confidential Information that the Executive
demonstrates was or became generally available to the public other than as a
result of a disclosure by the Executive.


            (iv)        The Executive will not remove from the Employer’s
premises (except to the extent such removal is for purposes of the performance
of the Executive’s duties at home or while traveling, or except as otherwise
specifically authorized by the Employer) any document, record, notebook, plan,
model, component, device, or computer software or code, whether embodied in a
disk or in any other form (collectively, the “Proprietary Items”). The Executive
recognizes that, as between the Employer and the Executive, all of the
Proprietary Items, whether or not developed by the Executive, are the exclusive
property of the Employer. Upon termination of this Agreement by either party, or
upon the request of the Employer during the Employment Period, the Executive
will return to the Employer all of the Proprietary Items in the Executive’s
possession or subject to the Executive’s control, and the Executive shall not
retain any copies, abstracts, sketches, or other physical embodiment of any of
the Proprietary Items.


             (b)        Employee Inventions. Until this Agreement is terminated,
each Employee Invention will belong exclusively to the Employer. The Executive
acknowledges that the Executive’s writing, works of authorship, and other
Employee Inventions are works made for hire and the property of the Employer,
including any copyrights, patents, or other intellectual property rights
pertaining thereto. The Executive covenants that he will promptly:

            (i)        disclose to the Employer in writing any Employee
Invention;


            (ii)        assign to the Employer or to a party designated by the
Employer, at the Employer’s request and without additional compensation, all of
the Executive’s right to the Employee Invention for the United States and all
foreign jurisdictions;


8

--------------------------------------------------------------------------------



             (iii)        execute and deliver to the Employer such applications,
assignments, and other documents as the Employer may request in order to apply
for and obtain patents or other registrations with respect to any Employee
Invention in the United States and any foreign jurisdictions;


             (iv)        sign all other papers necessary to carry out the above
obligations; and


             (v)        give testimony and render any other assistance, without
expense to the Executive, in support of the Employer’s rights to any Employee
Invention.


    7.3        Disputes or Controversies. The Executive recognizes that should a
dispute or controversy arising from or relating to this Agreement be submitted
for adjudication to any court, arbitration panel, or other third party, the
preservation of the secrecy of Confidential Information may be jeopardized. All
pleadings, documents, testimony, and records relating to any such adjudication
will be maintained in secrecy and will be available for inspection by the
Employer, the Executive, and their respective attorneys and experts, who will
agree, in advance and in writing, to receive and maintain all such information
in secrecy, except as may be limited by them in writing.

8.     NON-COMPETITION AND NON-INTERFERENCE

    8.1        Acknowledgments by the Executive. The Executive acknowledges
that: (a) the services to be performed by him under this Agreement are of a
special, unique, unusual, extraordinary, and intellectual character; (b) the
Employer’s business is expected to be international in scope and its products
are expected to be marketed throughout the world; (c) the Employer competes with
other businesses that are or could be located in any part of the world; and (d)
the provisions of this Section 8 are reasonable and necessary to protect the
Employer’s business.

    8.2        Covenants of the Executive. In consideration of the
acknowledgments by the Executive, and in consideration of the compensation and
benefits to be paid or provided to the Executive by the Employer, the Executive
covenants that he will not, directly or indirectly:

             (a)        during the Employment Period, except in the course of
his employment hereunder, and during the Post-Employment Period, engage or
invest in, own, manage, operate, finance, control, or participate in the
ownership, management, operation, financing, or control of, be employed by,
associated with, or in any manner connected with, lend the Executive’s name or
any similar name to, lend Executive’s credit to or render services or advice to,
any business whose products or activities involve the use of mobile digital
video; provided, however, that the Executive may purchase or otherwise acquire
up to (but not more than) one percent of any class of securities of any
enterprise (but without otherwise participating in the activities of such
enterprise) if such securities are listed on any national or regional securities
exchange or have been registered under Section 12(g) of the Securities Exchange
Act of 1934;

9

--------------------------------------------------------------------------------



             (b)        whether for the Executive’s own account or for the
account of any other person, at any time during the Employment Period and the
Post-Employment Period, solicit business of the same or similar type being
carried on by the Employer, from any person known by the Executive to be a
customer of the Employer, whether or not the Executive had personal contact with
such person during and by reason of the Executive’s employment with the
Employer;

             (c)        whether for the Executive’s own account or the account
of any other person (i) at any time during the Employment Period and the
Post-Employment Period, solicit, employ, or otherwise engage as an employee,
independent contractor, or otherwise, any person who is or was an employee of
the Employer at any time during the Employment Period or in any manner induce or
attempt to induce any employee of the Employer to terminate his employment with
the Employer; or (ii) at any time during the Employment Period and for two years
thereafter, interfere with the Employer’s relationship with any person,
including any person who at any time during the Employment Period was an
employee, contractor, supplier, or customer of the Employer; or

             (d)        at any time during or after the Employment Period,
publicly disparage the Employer or any of its shareholders, directors, officers,
employees, or agents.

        For purposes of Section 8.2(a), (b) and (c), the term “Post-Employment
Period” commences on the date of termination of the Executive’s employment with
the Employer and continues for the three month period thereafter (provided that
after one year of the Executive’s continuous employment with the Employer, this
period of time shall be extended to six months). Provided, that, at the election
of the Employer, such period may be extended for up to 12 additional months by
notice from the Employer to the Executive within 30 days of termination of the
Executive’s employment with the Employer. If Employer exercises this right by
providing timely notice to Executive of Employer’s exercise of this right and
the number of months (not to exceed 12) that Employer has elected to extend the
Post-Employment Period, the Employer shall during each month so extended pay
Executive at a rate equal to the greater of: (i) 66.7% of the Executive’s
monthly Salary at termination; or (ii) the amount payable under Section 6.5 (g),
and shall continue for such period any Benefits the Executive was receiving at
termination. Provided further, that in the event of termination after a Change
in Control as provided in Section 6.5(g), the term “Post-Employment Period” in
this Section 8.2 shall mean the 12-month period beginning on the date of
termination of the Executive’s employment with the Employer and the Employer
shall have no right to further extend the period pursuant to this Section 8.2.

        If any covenant in this Section 8.2 is held to be unreasonable,
arbitrary, or against public policy, such covenant will be considered to be
divisible with respect to scope, time, and geographic area, and such lesser
scope, time, or geographic area, or all of them, as a court of competent
jurisdiction may determine to be reasonable, not arbitrary, and not against
public policy, will be effective, binding, and enforceable against the
Executive.

        The period of time applicable to any covenant in this Section 8.2 will
be extended by the duration of any violation by the Executive of such covenant.

        The Executive will, while the covenant under this Section 8.2 is in
effect, give notice to the Employer, within 10 days after accepting any other
employment, of the identity of the Executive’s employer. The Employer may notify
such employer that the Executive is bound by this Agreement and, at the
Employer’s election, furnish such employer with a copy of this Agreement or
relevant portions thereof.

10

--------------------------------------------------------------------------------



9.     GENERAL PROVISIONS

    9.1        Injunctive Relief and Additional Remedy. The Executive
acknowledges that the injury that would be suffered by the Employer as a result
of a breach of the provisions of this Agreement (including any provision of
Sections 7 and 8) would be irreparable and that an award of monetary damages to
the Employer for such a breach would be an inadequate remedy. Consequently, the
Employer will have the right, in addition to any other rights it may have, to
obtain injunctive relief to restrain any breach or threatened breach or
otherwise to specifically enforce any provision of this Agreement, and the
Employer will not be obligated to post bond or other security in seeking such
relief. Without limiting the Employer’s rights under this Section 9 or any other
remedies of the Employer, if the Executive breaches any of the provisions of
Section 7 or 8, the Employer will have the right to cease making any payments
otherwise due to the Executive under this Agreement.

    9.2        Covenants of Sections 7 and 8 Are Essential and Independent
Covenants. The covenants by the Executive in Sections 7 and 8 are essential
elements of this Agreement, and without the Executive’s agreement to comply with
such covenants, the Employer would not have entered into this Agreement or
employed or continued the employment of the Executive. The Employer and the
Executive have independently consulted their respective counsel and have been
advised in all respects concerning the reasonableness and propriety of such
covenants, with specific regard to the nature of the business conducted by the
Employer.

        The Executive’s covenants in Sections 7 and 8 are independent covenants
and the existence of any claim by the Executive against the Employer under this
Agreement or otherwise, will not excuse the Executive’s breach of any covenant
in Section 7 or 8.

        If the Executive’s employment hereunder expires or is terminated, this
Agreement will continue in full force and effect as is necessary or appropriate
to enforce the covenants and agreements of the Executive in Sections 7 and 8.

    9.3        Offset. The Employer will be entitled to offset against any and
all amounts owing to the Executive under this Agreement the amount of any and
all claims that Employer may have against the Executive.

    9.4        Representations and Warranties by the Executive. The Executive
represents and warrants to the Employer that the execution and delivery by the
Executive of this Agreement do not, and the performance by the Executive of the
Executive’s obligations hereunder will not, with or without the giving of notice
or the passage of time, or both: (a) violate any judgment, writ, injunction, or
order of any court, arbitrator, or governmental agency applicable to the
Executive; or (b) conflict with, result in the breach of any provisions of or
the termination of, or constitute a default under, any agreement to which the
Executive is a party or by which the Executive is or may be bound.

    9.5        Waiver. The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.

11

--------------------------------------------------------------------------------



    9.6        Binding Effect; Delegation of Duties Prohibited. This Agreement
shall inure to the benefit of, and shall be binding upon, the parties hereto and
their respective successors, assigns, heirs, and legal representatives,
including any entity with which the Employer may merge or consolidate or to
which all or substantially all of its assets may be transferred. The duties and
covenants of the Executive under this Agreement, being personal, may not be
delegated.

    9.7        Notices. All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt), (b)
sent by facsimile (with written confirmation of receipt), provided that a copy
is mailed by registered mail, return receipt requested, or (c) when received by
the addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties):

If to Employer:
                    
                    
                    

If to the Executive:
                    
                     A4S Security, Inc.
489 Denver Avenue
Loveland, CO 80537
Fax: (970) 461-0717

Thomas Muenzberg
___________________
________________, CO _______
Fax: xxx/xxx-xxxx


    9.8        Entire Agreement; Amendments. This Agreement contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, between the
parties hereto with respect to the subject matter hereof, including the Current
Agreement. This Agreement may not be amended orally, but only by an agreement in
writing signed by the parties hereto.

    9.9         Governing Law. This Agreement will be governed by the laws of
the State of Colorado without regard to conflicts of laws principles.

    9.10        Jurisdiction. Any action or proceeding seeking to enforce any
provision of, or based on any right arising out of, this Agreement may be
brought against either of the parties in the courts of the State of Colorado,
County of Larimer or, if it has or can acquire jurisdiction, in the United
States District Court located in Denver, Colorado, and each of the parties
consents to the jurisdiction of such courts (and of the appropriate appellate
courts) in any such action or proceeding and waives any objection to venue laid
therein. Process in any action or proceeding referred to in the preceding
sentence may be served on either party anywhere in the world.

12

--------------------------------------------------------------------------------



    9.11        Section Headings, Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement unless otherwise specified.
All words used in this Agreement will be construed to be of such gender or
number, as the circumstances require. Unless otherwise expressly provided, the
word “including” does not limit the preceding words or terms.

    9.12        Severability. If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

    9.13        Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

    9.14         Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE A JURY
TRIAL IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT.

        IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the date above first written above.

EMPLOYER:

A4S SECURITY, INC.


By:
Name:
Title:


EXECUTIVE:



Thomas Muenzberg










13

--------------------------------------------------------------------------------






EXHIBIT C


WORKING CAPITAL

Periods

--------------------------------------------------------------------------------

Vizer

--------------------------------------------------------------------------------

Avurt

--------------------------------------------------------------------------------

FY 2006:                     August   $ 0   $ 350,000           September  
 150,000    215,000           October    50,000    148,000           November  
 50,000    71,000           December    50,000    10,000       FY 2007:  
        January    50,000    175,000           February    50,000    479,000  
        March    100,000    20,000           April    100,000    10,000  
        May    100,000    10,000           June    100,000    10,000  
        July    50,000    10,000       Schedule Totals   $ 850,000   $ 1,508,000
 


Notes:

  1. Working Capital will be advanced as non-interest bearing inter-company
advances.

  2. A4S has the right without any Earn Out adjustment to delay up to $265,000
of the August and September 2006 Working Capital amounts for no more than sixty
days.

  3. To the extent Vizer or Avurt generate net positive cash working capital
from operations after all expenses and net accounts receivable and inventory
needs in excess of reasonable accounts payable extensions, 50% of such positive
cash will be applied against the above Working Capital funding.


--------------------------------------------------------------------------------




EXHIBIT D


RELEASE OF GUARANTY AND TERMINATION OF PLEDGE AGREEMENT

        THIS RELEASE OF GUARANTY AND TERMINATION OF PLEDGE AGREEMENT (this
“Release”) made as of ________, 2006, is by A4S Security, Inc., a Colorado
corporation (the “Company”), for the benefit of Scott G. Sutton and Sandy Sutton
(the “Guarantors”).

RECITALS

    A.        The Company and the Guarantors entered into that certain Guaranty
dated as of July 7, 2006 (the “Guaranty Agreement”) for the benefit of the
Company.

    B.        The Company has agreed to release the Guarantors from liability
under the Guaranty Agreement.

    C.        The Company and the Guarantors entered into that certain Pledge
Agreement dated as of July 7, 2006 (the “Pledge Agreement”), whereby the
Guarantors pledged securities as security under the Guaranty Agreement.

    D.        The Company has agreed to terminate the Pledge Agreement.

        NOW, THEREFORE, in consideration of the foregoing, of mutual promises of
the parties hereto and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company agrees as follows:

    1.        The Company hereby releases the Guarantors from liability under
the Guaranty Agreement.

    2.        The Company hereby terminates the Pledge Agreement and releases
the Guarantors from any liability arising thereunder.

  EXECUTED as of the date set forth above.


A4S SECURITY, INC.

By: ______________________________
         Gregory Pusey
         Chairman



  ACKNOWLEDGED AND AGREED as of the date set forth above.


By: ______________________________
         Scott G. Sutton

By: ______________________________
         Sandy Sutton




